 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 1 of 380


                                                     Location (i.e., location
Patient ID   Sample Number   Date of Storage         of storage)                Box Number

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1017        #1-4                         9/12/2013 Sunrise, FL 33325         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1027        #5                          12/24/2013 Sunrise, FL 33326         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1032        #6-12                        1/22/2014 Sunrise, FL 33327         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1037        #13-18                       1/30/2014 Sunrise, FL 33328         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1042        #19                          3/10/2014 Sunrise, FL 33329         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1053        #20                           4/1/2014 Sunrise, FL 33330         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1059        #21                          5/16/2014 Sunrise, FL 33331         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1063        #22                          5/16/2014 Sunrise, FL 33332         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1079        #23-24                       7/17/2014 Sunrise, FL 33333         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1075        #25                          7/15/2014 Sunrise, FL 33334         A1

                                                    US Stem Cell, Inc., 13794
                                                    NW 4th St., Suite 212,
H1109        #26                         10/15/2014 Sunrise, FL 33335         A1


                             EXHIBIT A
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 2 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1080     #27                       8/10/2014 Sunrise, FL 33336         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1099     #28-29                   10/22/2014 Sunrise, FL 33337         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1082     #30                      10/31/2014 Sunrise, FL 33338         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1105     #31-32                    11/1/2014 Sunrise, FL 33339         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1106     #33                       11/4/2014 Sunrise, FL 33340         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1026     #34-37                   11/12/2014 Sunrise, FL 33341         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1120     #38-39                   11/22/2014 Sunrise, FL 33342         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1139     #40                      12/12/2014 Sunrise, FL 33343         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1146     #40-41                   12/19/2014 Sunrise, FL 33344         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1147     #42                      12/31/2014 Sunrise, FL 33345         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1148     #43-44                   12/31/2014 Sunrise, FL 33346         A1
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 3 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1149     #45                      12/30/2014 Sunrise, FL 33347         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1162     #46                        1/4/2015 Sunrise, FL 33348         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1268     #47-52                     1/5/2015 Sunrise, FL 33349         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1150     #53-55                     1/7/2015 Sunrise, FL 33350         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1123     #56-57                    1/24/2015 Sunrise, FL 33351         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1161     #58                       1/28/2015 Sunrise, FL 33352         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1166     #59                        2/4/2015 Sunrise, FL 33353         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1160     #60                       2/10/2015 Sunrise, FL 33354         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1176     #61-65                     3/4/2015 Sunrise, FL 33355         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1179     #66-67                    3/11/2015 Sunrise, FL 33356         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1182     #68                       3/11/2015 Sunrise, FL 33357         A1
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 4 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1178     #69-70                    3/13/2015 Sunrise, FL 33358         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1194     #72                       4/10/2015 Sunrise, FL 33359         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1173     #73-74                    4/10/2015 Sunrise, FL 33360         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1182     #75                       4/10/2015 Sunrise, FL 33361         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1199     #76                       4/15/2015 Sunrise, FL 33362         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1204     #77                       4/24/2015 Sunrise, FL 33363         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1213     #78-81                    4/24/2015 Sunrise, FL 33364         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1203     #82-83                    4/24/2015 Sunrise, FL 33365         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1211     #84                       4/24/2015 Sunrise, FL 33366         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1217     #85-86                     5/1/2015 Sunrise, FL 33367         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1185     #87                        5/1/2015 Sunrise, FL 33368         A1
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 5 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1195     #88-89                     5/5/2015 Sunrise, FL 33369         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1207     #90                        5/5/2015 Sunrise, FL 33370         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1218     #91                        5/5/2015 Sunrise, FL 33371         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1215     #92                        5/7/2015 Sunrise, FL 33372         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1216     #93                        5/7/2015 Sunrise, FL 33373         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1225     #94-98                     5/9/2015 Sunrise, FL 33374         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1231     #99-100                   5/13/2015 Sunrise, FL 33375         A1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1219     #1                        5/15/2015 Sunrise, FL 33376         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1218     #2                        5/19/2015 Sunrise, FL 33377         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1242     #3                        5/20/2015 Sunrise, FL 33378         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1246     #4                        5/20/2015 Sunrise, FL 33379         A2
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 6 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1238     #5-9                      5/27/2015 Sunrise, FL 33380         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1247     #10                       5/27/2015 Sunrise, FL 33381         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1255     #11-12                    5/28/2015 Sunrise, FL 33382         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1239     #13-18                     6/2/2015 Sunrise, FL 33383         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1240     #19                        6/2/2015 Sunrise, FL 33384         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1243     #20                        6/2/2015 Sunrise, FL 33385         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1015     #21-25                     6/3/2015 Sunrise, FL 33386         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1229     #26-30                     6/3/2015 Sunrise, FL 33387         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1230     #31                        6/3/2015 Sunrise, FL 33388         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1236     #32-34                     6/3/2015 Sunrise, FL 33389         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1227     #35-39                     6/5/2015 Sunrise, FL 33390         A2
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 7 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1245     #40-41                     6/7/2015 Sunrise, FL 33391         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1263     #42-43                    6/17/2015 Sunrise, FL 33392         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1267     #44                       6/17/2015 Sunrise, FL 33393         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1268     #45-46                    6/17/2015 Sunrise, FL 33394         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1264     #47                       6/17/2015 Sunrise, FL 33395         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1258     #49-50                    6/17/2015 Sunrise, FL 33396         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1257     #51                       6/17/2015 Sunrise, FL 33397         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1260     #52-55                    6/20/2015 Sunrise, FL 33398         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1259     #56                       6/20/2015 Sunrise, FL 33399         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1251     #57                       6/21/2015 Sunrise, FL 33400         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1272     #58                       6/24/2015 Sunrise, FL 33401         A2
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 8 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1266     #59-63                    6/24/2015 Sunrise, FL 33402         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1273     #64-65                    6/24/2015 Sunrise, FL 33403         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1279     #66-69                    6/27/2015 Sunrise, FL 33404         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1143     #70-74                     7/1/2015 Sunrise, FL 33405         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1248     #75                        7/2/2015 Sunrise, FL 33406         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1229     #76                        7/2/2015 Sunrise, FL 33407         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1278     #77-80                     7/1/2015 Sunrise, FL 33408         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1285     #81                        7/5/2015 Sunrise, FL 33409         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1284     #82-83                     7/4/2015 Sunrise, FL 33410         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1198     #84-85                     7/6/2015 Sunrise, FL 33411         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1293     #86                       7/10/2015 Sunrise, FL 33412         A2
Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 9 of 380



                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1187     #87-88                    7/14/2015 Sunrise, FL 33413         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1289     #89                       7/21/2015 Sunrise, FL 33414         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1076     #90                       7/21/2015 Sunrise, FL 33415         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1292     #91                       7/22/2015 Sunrise, FL 33416         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1294     #92-96                    7/24/2015 Sunrise, FL 33417         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1297     #97                       7/28/2015 Sunrise, FL 33418         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1292     #100-1                    7/30/2015 Sunrise, FL 33419         A2-A3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1301     #2                         8/7/2015 Sunrise, FL 33420         A2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1303     #3                        8/10/2015 Sunrise, FL 33421         A3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1308     #4-5                      8/16/2015 Sunrise, FL 33422         A3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1303     #6                        8/16/2015 Sunrise, FL 33423         A3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 10 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1260     #7                         8/18/2015 Sunrise, FL 33424         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1317     #8-9                       8/20/2015 Sunrise, FL 33425         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1312     #10-11                     8/20/2015 Sunrise, FL 33426         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1313     #12-13                     8/21/2015 Sunrise, FL 33427         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1316     #14                        8/21/2015 Sunrise, FL 33428         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1311     #15-16                     8/22/2015 Sunrise, FL 33429         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1322     #17                        8/23/2015 Sunrise, FL 33430         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1325     #18                        8/23/2015 Sunrise, FL 33431         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1309     #19-20                     8/21/2015 Sunrise, FL 33432         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1319     #21-22                     8/23/2015 Sunrise, FL 33433         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1267     #23-24                     8/25/2015 Sunrise, FL 33434         A3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 11 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1235     #27                        8/31/2015 Sunrise, FL 33435         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1318     #28                         9/1/2015 Sunrise, FL 33436         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1318     #29-33                      9/4/2015 Sunrise, FL 33437         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1196     #34                         9/3/2015 Sunrise, FL 33438         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1256     #35                         9/1/2015 Sunrise, FL 33439         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1325     #36                         9/9/2015 Sunrise, FL 33440         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1326     #37-39                     9/19/2015 Sunrise, FL 33441         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1291     #40-43                     9/20/2015 Sunrise, FL 33442         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1331     #49                        9/25/2015 Sunrise, FL 33443         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1331     #50-52                     9/28/2015 Sunrise, FL 33444         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1219     #53-54                     10/1/2015 Sunrise, FL 33445         A3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 12 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1335     #55-56                     10/5/2015 Sunrise, FL 33446         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1340     #57                        10/6/2015 Sunrise, FL 33447         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1341     #58-59                     10/6/2015 Sunrise, FL 33448         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1342     #60-61                     10/7/2015 Sunrise, FL 33449         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1338     #62                        10/8/2015 Sunrise, FL 33450         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1339     #63-65                     10/8/2015 Sunrise, FL 33451         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1343     #66                       10/10/2015 Sunrise, FL 33452         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1335     #67-68                    10/12/2015 Sunrise, FL 33453         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1343     #69-70                    10/13/2015 Sunrise, FL 33454         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1346     #71                       10/14/2015 Sunrise, FL 33455         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1348     #72                       10/15/2015 Sunrise, FL 33456         A3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 13 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1350     #73-74                    10/17/2015 Sunrise, FL 33457         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1348     #75-78                    10/18/2015 Sunrise, FL 33458         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1347     #80-81                    10/19/2015 Sunrise, FL 33459         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1351     #82                       10/25/2015 Sunrise, FL 33460         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1114     #83-85                    10/21/2015 Sunrise, FL 33461         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1352     #86-90                    10/24/2015 Sunrise, FL 33462         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1353     #92                       10/25/2015 Sunrise, FL 33463         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1359     #93                       10/31/2015 Sunrise, FL 33464         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1361     #94                        11/2/2015 Sunrise, FL 33465         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1362     #95-96                     11/4/2015 Sunrise, FL 33466         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1364     #97                        11/5/2015 Sunrise, FL 33467         A3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 14 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1360     #98                        11/5/2015 Sunrise, FL 33468         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1365     #99-100                    11/9/2015 Sunrise, FL 33469         A3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1367     #1                        11/11/2015 Sunrise, FL 33470         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1367     #2-6                      11/11/2015 Sunrise, FL 33471         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1368     #7-8                      11/14/2015 Sunrise, FL 33472         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1372     #9                        11/16/2015 Sunrise, FL 33473         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1373     #10                       11/19/2015 Sunrise, FL 33474         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1371     #11                       11/19/2015 Sunrise, FL 33475         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1370     #12-16                    11/19/2015 Sunrise, FL 33476         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1375     #17                       11/19/2015 Sunrise, FL 33477         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1373     #18-21                    11/22/2015 Sunrise, FL 33478         A4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 15 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1376     #22                       11/22/2015 Sunrise, FL 33479         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1377     #23-24                    11/23/2015 Sunrise, FL 33480         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1374     #25-26                    11/24/2015 Sunrise, FL 33481         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1371     #27                       11/24/2015 Sunrise, FL 33482         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1374     #28-29                    11/26/2015 Sunrise, FL 33483         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1384     #30                       11/28/2015 Sunrise, FL 33484         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1380     #31-33                    11/29/2015 Sunrise, FL 33485         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1385     #34-35                    11/29/2015 Sunrise, FL 33486         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1383     #36                        12/3/2015 Sunrise, FL 33487         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1382     #38                        12/5/2015 Sunrise, FL 33488         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1384     #39-41                    12/10/2015 Sunrise, FL 33489         A4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 16 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1393     #42                       12/16/2015 Sunrise, FL 33490         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1391     #43                       12/17/2015 Sunrise, FL 33491         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1389     #44-46                    12/18/2015 Sunrise, FL 33492         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1394     #47                       12/21/2015 Sunrise, FL 33493         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1391     #48-49                    12/21/2015 Sunrise, FL 33494         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1396     #50                       12/21/2015 Sunrise, FL 33495         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1332     #51-53                    12/22/2015 Sunrise, FL 33496         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1396     #54-55                    12/22/2015 Sunrise, FL 33497         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1340     #56-58                    12/22/2015 Sunrise, FL 33498         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1399     #59-60                    12/25/2015 Sunrise, FL 33499         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1187     #61-64                    12/26/2015 Sunrise, FL 33500         A4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 17 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1184     #65                       12/27/2015 Sunrise, FL 33501         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1404     #66                       12/29/2015 Sunrise, FL 33502         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1432     #67                       12/30/2015 Sunrise, FL 33503         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1436     #68-69                      1/3/2016 Sunrise, FL 33504         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1437     #70                         1/3/2016 Sunrise, FL 33505         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1333     #71-75                      1/5/2016 Sunrise, FL 33506         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1402     #76-80                      1/5/2016 Sunrise, FL 33507         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1103     #81-83                      1/9/2016 Sunrise, FL 33508         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1259     #84-87                     1/12/2016 Sunrise, FL 33509         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1275     #88                        1/15/2016 Sunrise, FL 33510         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1413     #89-90                     1/24/2016 Sunrise, FL 33511         A4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 18 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1322     #91                        1/26/2016 Sunrise, FL 33512         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1423     #92                        1/28/2016 Sunrise, FL 33513         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1421     #93                        1/29/2016 Sunrise, FL 33514         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1303     #95                         2/2/2016 Sunrise, FL 33515         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1383     #96-97                      2/2/2016 Sunrise, FL 33516         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1425     #98-99                      2/2/2016 Sunrise, FL 33517         A4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1186     #100, 1                     2/8/2016 Sunrise, FL 33518         A4/A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1427     #2                         2/12/2016 Sunrise, FL 33519         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1428     #3-5                       2/15/2016 Sunrise, FL 33520         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1430     #6                         2/15/2016 Sunrise, FL 33521         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1427     #7-10                      2/17/2016 Sunrise, FL 33522         A5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 19 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1431     #11                        2/17/2016 Sunrise, FL 33523         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1433     #12-13                     2/18/2016 Sunrise, FL 33524         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1431     #14-18                     2/18/2016 Sunrise, FL 33525         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1435     #19-20                     2/22/2016 Sunrise, FL 33526         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1328     #21                        2/22/2016 Sunrise, FL 33527         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1439     #22                        2/25/2016 Sunrise, FL 33528         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1375     #23                        2/25/2016 Sunrise, FL 33529         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1307     #24                        2/25/2016 Sunrise, FL 33530         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1420     #25-26                     2/27/2016 Sunrise, FL 33531         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1440     #27                        2/29/2016 Sunrise, FL 33532         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1438     #28-34                     2/29/2016 Sunrise, FL 33533         A5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 20 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1441     #35                        2/29/2016 Sunrise, FL 33534         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1388     #36-37                      3/1/2016 Sunrise, FL 33535         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1428     #38                        2/15/2016 Sunrise, FL 33536         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1447     #39                         3/2/2016 Sunrise, FL 33537         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1442     #40                         3/3/2016 Sunrise, FL 33538         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1442     #41-50                      3/7/2016 Sunrise, FL 33539         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1450     #51                         3/8/2016 Sunrise, FL 33540         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1443     #52                        3/10/2016 Sunrise, FL 33541         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1445     #53-55                     3/10/2016 Sunrise, FL 33542         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1451     #56-60                     3/11/2016 Sunrise, FL 33543         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1189     #61-62                     3/14/2016 Sunrise, FL 33544         A5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 21 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1455     #63                        3/19/2016 Sunrise, FL 33545         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1358     #64                        3/23/2016 Sunrise, FL 33546         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1150     #65                        3/24/2016 Sunrise, FL 33547         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1460     #66                        3/25/2016 Sunrise, FL 33548         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1461     #67                        3/25/2016 Sunrise, FL 33549         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1120     #68-69                     3/27/2016 Sunrise, FL 33550         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1460     #70-72                     3/28/2016 Sunrise, FL 33551         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1461     #73-83                     3/28/2016 Sunrise, FL 33552         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1402     #84                        3/29/2016 Sunrise, FL 33553         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1465     #85                        3/30/2016 Sunrise, FL 33554         A5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1475     #86-90                      4/1/2016 Sunrise, FL 33555         A5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 22 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1462     #91                        4/2/2016 Sunrise, FL 33556         A5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1466     #92                        4/2/2016 Sunrise, FL 33557         A5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1465     #93-96                     4/2/2016 Sunrise, FL 33558         A5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1464     #97-100, 1                 4/5/2016 Sunrise, FL 33559         A5/A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1467     #2                         4/5/2016 Sunrise, FL 33560         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1472     #3-4                       4/5/2016 Sunrise, FL 33561         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1468     #5                         4/5/2016 Sunrise, FL 33562         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1478     #6                         4/7/2016 Sunrise, FL 33563         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1476     #7-9                       4/7/2016 Sunrise, FL 33564         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1467     #10                        4/7/2016 Sunrise, FL 33565         A6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1470     #11-20                     4/7/2016 Sunrise, FL 33566         A6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 23 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1476     #21-22                      4/7/2016 Sunrise, FL 33567         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1219     #23                        4/11/2016 Sunrise, FL 33568         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1474     #24                        4/11/2016 Sunrise, FL 33569         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1481     #25-35                     4/11/2016 Sunrise, FL 33570         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1375     #36-38                     4/11/2016 Sunrise, FL 33571         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1339     #39-45                     4/12/2016 Sunrise, FL 33572         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1474     #46-47                     4/13/2016 Sunrise, FL 33573         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1482     #48-49                     4/13/2016 Sunrise, FL 33574         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1484     #50                        4/15/2016 Sunrise, FL 33575         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1486     #51                        4/15/2016 Sunrise, FL 33576         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1477     #52                        4/16/2016 Sunrise, FL 33577         A6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 24 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1490     #53                        4/17/2016 Sunrise, FL 33578         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1483     #54-64                     4/17/2016 Sunrise, FL 33579         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1492     #65                        4/17/2016 Sunrise, FL 33580         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1336     #66                        4/20/2016 Sunrise, FL 33581         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1301     #67                        4/20/2016 Sunrise, FL 33582         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1487     #68                        4/20/2016 Sunrise, FL 33583         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1347     #69                        4/21/2016 Sunrise, FL 33584         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1400     #70-73                     4/27/2016 Sunrise, FL 33585         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1494     #74                        4/27/2016 Sunrise, FL 33586         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1347     #75                        4/28/2016 Sunrise, FL 33587         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1107     #76-77                     4/28/2016 Sunrise, FL 33588         A6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 25 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1494     #78-79                     4/28/2016 Sunrise, FL 33589         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1497     #80-81                     4/28/2016 Sunrise, FL 33590         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1500     #82-83                     4/29/2016 Sunrise, FL 33591         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1498     #84-85                      5/2/2016 Sunrise, FL 33592         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1499     #86-88                      5/2/2016 Sunrise, FL 33593         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1108     #89                         5/4/2016 Sunrise, FL 33594         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1167     #90                         5/4/2016 Sunrise, FL 33595         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1502     #91                         5/5/2016 Sunrise, FL 33596         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1501     #92-93                      5/5/2016 Sunrise, FL 33597         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1504     #94                         5/5/2016 Sunrise, FL 33598         A6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1507     #95                         5/6/2016 Sunrise, FL 33599         A6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 26 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1502     #96-100, 1-4                5/6/2016 Sunrise, FL 33600         A6/A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1506     #5                          5/6/2016 Sunrise, FL 33601         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1509     #8-9                        5/9/2016 Sunrise, FL 33602         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1505     #10                         5/9/2016 Sunrise, FL 33603         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1401     #11-17                      5/9/2016 Sunrise, FL 33604         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1163     #18-22                     5/10/2016 Sunrise, FL 33605         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1491     #23-24                     5/10/2016 Sunrise, FL 33606         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1506     #25-26                     5/11/2016 Sunrise, FL 33607         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1386     #27-32                     5/14/2016 Sunrise, FL 33608         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1321     #33-35                     5/15/2016 Sunrise, FL 33609         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1369     #36-37                     5/16/2016 Sunrise, FL 33610         A7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 27 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1363     #47                        5/17/2016 Sunrise, FL 33611         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1369     #48                        5/18/2016 Sunrise, FL 33612         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1512     #49-52                     5/18/2016 Sunrise, FL 33613         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1363     #54-59                     5/19/2016 Sunrise, FL 33614         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1513     #62                        5/21/2016 Sunrise, FL 33615         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1513     #63-72                     5/23/2016 Sunrise, FL 33616         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1230     #73                        5/26/2016 Sunrise, FL 33617         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1514     #74                        5/26/2016 Sunrise, FL 33618         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1516     #75-78                     5/26/2016 Sunrise, FL 33619         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1518     #79-81                     5/25/2016 Sunrise, FL 33620         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1515     #82-90                     5/26/2019 Sunrise, FL 33621         A7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 28 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1519     #91                        5/27/2016 Sunrise, FL 33622         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1521     #92                        5/31/2016 Sunrise, FL 33623         A7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1521     #95-6                       6/3/2016 Sunrise, FL 33624         A7/A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1524     #8-10                       6/6/2016 Sunrise, FL 33625         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1525     #11-15                      6/6/2016 Sunrise, FL 33626         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1526     #16                         6/6/2016 Sunrise, FL 33627         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1527     #17-27                      6/6/2016 Sunrise, FL 33628         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1529     #28-36                      6/6/2016 Sunrise, FL 33629         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1220     #37                         6/7/2016 Sunrise, FL 33630         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1108     #38                        6/14/2016 Sunrise, FL 33631         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1358     #39                        6/14/2016 Sunrise, FL 33632         A8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 29 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1323     #40-42                     6/14/2016 Sunrise, FL 33633         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1358     #45-49                     6/14/2016 Sunrise, FL 33634         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1531     #50-58                     6/14/2016 Sunrise, FL 33635         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1215     #59                        6/15/2016 Sunrise, FL 33636         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1303     #60-61                     6/16/2016 Sunrise, FL 33637         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1471     #62                        6/16/2016 Sunrise, FL 33638         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1532     #63                        6/17/2016 Sunrise, FL 33639         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1447     #64-68                     6/17/2016 Sunrise, FL 33640         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1311     #69                        6/18/2016 Sunrise, FL 33641         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1471     #70-71                     6/19/2016 Sunrise, FL 33642         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1534     #72-73                     6/19/2016 Sunrise, FL 33643         A8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 30 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1532     #74-79                     6/20/2016 Sunrise, FL 33644         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1535     #80                        6/19/2016 Sunrise, FL 33645         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1407     #88                        6/20/2016 Sunrise, FL 33646         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1280     #89                        6/23/2016 Sunrise, FL 33647         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1536     #90                        6/23/2016 Sunrise, FL 33648         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1539     #91-96                     6/24/2016 Sunrise, FL 33649         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1280     #97-98                     6/27/2016 Sunrise, FL 33650         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1537     #99-100                    6/28/2016 Sunrise, FL 33651         A8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1540     #1-2                        7/1/2016 Sunrise, FL 33652         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1544     #3-5                        7/1/2016 Sunrise, FL 33653         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1545     #6-7                        7/1/2016 Sunrise, FL 33654         A9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 31 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1541     #7-14                       7/1/2016 Sunrise, FL 33655         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1549     #15                         7/7/2016 Sunrise, FL 33656         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1547     #16                         7/7/2016 Sunrise, FL 33657         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1543     #17-24                      7/7/2016 Sunrise, FL 33658         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1546     #25-26                      7/7/2016 Sunrise, FL 33659         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1548     #27                         7/8/2016 Sunrise, FL 33660         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1549     #28-30                      7/9/2016 Sunrise, FL 33661         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1548     #31-36                     7/11/2016 Sunrise, FL 33662         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1449     #37                        7/12/2016 Sunrise, FL 33663         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1198     #38                        7/13/2016 Sunrise, FL 33664         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1337     #39                        7/13/2016 Sunrise, FL 33665         A9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 32 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1393     #40-49                     7/14/2016 Sunrise, FL 33666         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1559     #50-51                     7/15/2016 Sunrise, FL 33667         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1449     #52-59                     7/15/2016 Sunrise, FL 33668         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1553     #60                        7/16/2016 Sunrise, FL 33669         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1557     #61                        7/18/2016 Sunrise, FL 33670         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1558     #62-64                     7/18/2016 Sunrise, FL 33671         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1406     #65                        7/18/2016 Sunrise, FL 33672         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1486     #66-67                     7/18/2016 Sunrise, FL 33673         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1337     #68-73                     7/18/2016 Sunrise, FL 33674         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1560     #74-81                     7/18/2016 Sunrise, FL 33675         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1559     #82-88                     7/18/2016 Sunrise, FL 33676         A9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 33 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1235     #89-91                     7/18/2016 Sunrise, FL 33677         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1424     #92-95                     7/18/2016 Sunrise, FL 33678         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1472     #96                        7/18/2016 Sunrise, FL 33679         A9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1554     #97-100, 1-6               7/18/2016 Sunrise, FL 33680         A9/B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1565     #7                         7/21/2016 Sunrise, FL 33681         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1561     #8                         7/23/2016 Sunrise, FL 33682         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1563     #9                         7/23/2016 Sunrise, FL 33683         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1562     #10-13                     7/25/2016 Sunrise, FL 33684         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1565     #14-17                     7/25/2016 Sunrise, FL 33685         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1564     #18-29                     7/25/2016 Sunrise, FL 33686         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1566     #30-34                     7/26/2016 Sunrise, FL 33687         B1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 34 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1571     #35                        7/29/2016 Sunrise, FL 33688         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1570     #36                        7/29/2016 Sunrise, FL 33689         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1572     #37-39                     7/29/2016 Sunrise, FL 33690         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1569     #40                        7/29/2016 Sunrise, FL 33691         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1575     #41                        7/31/2016 Sunrise, FL 33692         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1573     #42-47                      8/1/2016 Sunrise, FL 33693         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1578     #48                         8/2/2016 Sunrise, FL 33694         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1577     #49-55                      8/3/2016 Sunrise, FL 33695         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1576     #56-67                      8/4/2016 Sunrise, FL 33696         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1580     #68-71                      8/8/2016 Sunrise, FL 33697         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1466     #72-79                      8/8/2016 Sunrise, FL 33698         B1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 35 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1583     #80-82                     8/10/2016 Sunrise, FL 33699         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1584     #83                        8/13/2016 Sunrise, FL 33700         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1584     #84-93                     8/16/2016 Sunrise, FL 33701         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1585     #94                        8/13/2016 Sunrise, FL 33702         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1586     #95                        8/14/2016 Sunrise, FL 33703         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1591     #96-97                     8/16/2016 Sunrise, FL 33704         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1588     #98                        8/17/2016 Sunrise, FL 33705         B1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1590     #99-100, 1-7               8/17/2016 Sunrise, FL 33706         B1/B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1587     #8-11                      8/19/2016 Sunrise, FL 33707         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1589     #12-20                     8/19/2016 Sunrise, FL 33708         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1593     #21-25                     8/19/2016 Sunrise, FL 33709         B2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 36 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1596     #26                        8/19/2016 Sunrise, FL 33710         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1595     #27-29                     8/19/2016 Sunrise, FL 33711         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1599     #30-34                     8/19/2016 Sunrise, FL 33712         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1598     #35                        8/24/2016 Sunrise, FL 33713         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1150     #36-40                     8/24/2016 Sunrise, FL 33714         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1230     #41                        8/25/2016 Sunrise, FL 33715         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1602     #42                        8/25/2016 Sunrise, FL 33716         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1205     #43                        8/26/2016 Sunrise, FL 33717         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1596     #44-54                     8/26/2016 Sunrise, FL 33718         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1598     #55-56                     8/26/2016 Sunrise, FL 33719         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1594     #57-64                     8/26/2016 Sunrise, FL 33720         B2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 37 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1601     #65                        8/28/2016 Sunrise, FL 33721         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1604     #66-68                     8/28/2016 Sunrise, FL 33722         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1605     #69-73                     8/28/2016 Sunrise, FL 33723         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1206     #74                        8/29/2016 Sunrise, FL 33724         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1205     #75-77                     8/30/2016 Sunrise, FL 33725         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1235     #78                        7/18/2016 Sunrise, FL 33726         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1607     #79                        8/31/2016 Sunrise, FL 33727         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1608     #80-84                     8/31/2016 Sunrise, FL 33728         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1614     #85                        8/31/2016 Sunrise, FL 33729         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1617     #86-90                      9/2/2016 Sunrise, FL 33730         B2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1206     #91-93                      9/2/2016 Sunrise, FL 33731         B2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 38 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1613     #94-95                     9/3/2016 Sunrise, FL 33732         B2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1205     #96                        9/3/2016 Sunrise, FL 33733         B2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1616     #997-98                    9/4/2016 Sunrise, FL 33734         B2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1615     #99                        9/4/2016 Sunrise, FL 33735         B2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1618     #100                       9/4/2016 Sunrise, FL 33736         B2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1625     #1-2                       9/8/2016 Sunrise, FL 33737         B3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1621     #3-12                      9/8/2016 Sunrise, FL 33738         B3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1619     #13-20                     9/8/2016 Sunrise, FL 33739         B3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1623     #21-25                     9/8/2016 Sunrise, FL 33740         B3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1418     #26                        9/8/2016 Sunrise, FL 33741         B3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1603     #27                        9/8/2016 Sunrise, FL 33742         B3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 39 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1418     #28-31                      9/9/2016 Sunrise, FL 33743         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1633     #32-33                     9/11/2016 Sunrise, FL 33744         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1629     #34-37                     9/11/2016 Sunrise, FL 33745         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1626     #38                        9/11/2016 Sunrise, FL 33746         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1528     #39-43                     9/12/2016 Sunrise, FL 33747         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1628     #44-51                     9/12/2016 Sunrise, FL 33748         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1603     #52                        9/12/2016 Sunrise, FL 33749         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1473     #53                        9/12/2016 Sunrise, FL 33750         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1288     #54-59                     9/13/2016 Sunrise, FL 33751         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1632     #60                        9/13/2016 Sunrise, FL 33752         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1627     #61                        9/14/2016 Sunrise, FL 33753         B3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 40 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1135     #62                        9/15/2016 Sunrise, FL 33754         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1632     #63-73                     9/16/2016 Sunrise, FL 33755         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1642     #74-77                     9/16/2016 Sunrise, FL 33756         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1640     #78-79                     9/16/2016 Sunrise, FL 33757         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1637     #80-82                     9/16/2016 Sunrise, FL 33758         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1315     #83-86                     9/18/2016 Sunrise, FL 33759         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1644     #87                        9/21/2016 Sunrise, FL 33760         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1646     #88                        9/21/2016 Sunrise, FL 33761         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1645     #89-91                     9/23/2016 Sunrise, FL 33762         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1550     #92                        9/23/2016 Sunrise, FL 33763         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1651     #93                        9/25/2016 Sunrise, FL 33764         B3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 41 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1648     #94                        9/25/2016 Sunrise, FL 33765         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1650     #95-96                     9/25/2016 Sunrise, FL 33766         B3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1647     #97-100, 1                 9/29/2016 Sunrise, FL 33767         B3/B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1659     #2                         9/30/2016 Sunrise, FL 33768         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1656     #3-6                       9/30/2016 Sunrise, FL 33769         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1658     #7-10                      9/30/2016 Sunrise, FL 33770         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1349     #11                        10/2/2016 Sunrise, FL 33771         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1655     #12-13                     10/3/2016 Sunrise, FL 33772         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1654     #14-16                     10/3/2016 Sunrise, FL 33773         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1503     #17                        10/3/2016 Sunrise, FL 33774         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1659     #18-20                     10/3/2016 Sunrise, FL 33775         B4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 42 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1349     #21-22                     10/3/2016 Sunrise, FL 33776         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1661     #23-25                     10/4/2016 Sunrise, FL 33777         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1660     #26                        10/9/2016 Sunrise, FL 33778         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1196     #27                        10/9/2016 Sunrise, FL 33779         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1503     #28-29                     10/9/2016 Sunrise, FL 33780         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1665     #30                        10/9/2016 Sunrise, FL 33781         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1665     #31                        10/9/2016 Sunrise, FL 33782         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1668     #32-38                     10/9/2016 Sunrise, FL 33783         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1674     #39-41                     10/9/2016 Sunrise, FL 33784         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1670     #42-43                     10/9/2016 Sunrise, FL 33785         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1673     #44-46                     10/9/2016 Sunrise, FL 33786         B4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 43 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1669     #47-53                     10/9/2016 Sunrise, FL 33787         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1667     #54-56                     10/9/2016 Sunrise, FL 33788         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1662     #57                        10/9/2016 Sunrise, FL 33789         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1663     #58-70                     10/9/2016 Sunrise, FL 33790         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1671     #71-74                     10/9/2016 Sunrise, FL 33791         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1672     #75-76                     10/9/2016 Sunrise, FL 33792         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1217     #77                       10/12/2016 Sunrise, FL 33793         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1678     #78                       10/13/2016 Sunrise, FL 33794         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1675     #79-83                    10/13/2016 Sunrise, FL 33795         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1677     #84                       10/13/2016 Sunrise, FL 33796         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1679     #85                       10/14/2016 Sunrise, FL 33797         B4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 44 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1676     #86-94                    10/14/2016 Sunrise, FL 33798         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1634     #95-96                    10/17/2016 Sunrise, FL 33799         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1627     #97                       10/15/2016 Sunrise, FL 33800         B4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1679     #98-9                     10/17/2016 Sunrise, FL 33801         B4/B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1680     #10-12                    10/19/2016 Sunrise, FL 33802         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1693     #13                       10/20/2016 Sunrise, FL 33803         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1682     #16-22                    10/20/2016 Sunrise, FL 33804         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1698     #23                       10/22/2016 Sunrise, FL 33805         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1688     #24-26                    10/22/2016 Sunrise, FL 33806         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1691     #27-29                    10/22/2016 Sunrise, FL 33807         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1408     #30-35                    10/22/2016 Sunrise, FL 33808         B5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 45 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1696     #36-38                    10/22/2016 Sunrise, FL 33809         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1683     #39-48                    10/26/2016 Sunrise, FL 33810         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1692     #49                       10/26/2016 Sunrise, FL 33811         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1685     #50                       10/26/2016 Sunrise, FL 33812         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1684     #51-58                    10/26/2016 Sunrise, FL 33813         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1678     #64-68                    10/28/2016 Sunrise, FL 33814         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1697     #69-71                    10/28/2016 Sunrise, FL 33815         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1618     #72-80                    10/31/2016 Sunrise, FL 33816         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1611     #81-91                    10/31/2016 Sunrise, FL 33817         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1609     #92-94                    10/31/2016 Sunrise, FL 33818         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1700     #95-98                     11/1/2016 Sunrise, FL 33819         B5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 46 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1705     #99-100                    11/2/2016 Sunrise, FL 33820         B5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1702     #1-6                       11/2/2016 Sunrise, FL 33821         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1699     #7-10                      11/2/2016 Sunrise, FL 33822         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1703     #11-17                     11/3/2016 Sunrise, FL 33823         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1706     #18-19                     11/3/2016 Sunrise, FL 33824         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1709     #20-25                     11/3/2016 Sunrise, FL 33825         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1708     #26                        11/4/2016 Sunrise, FL 33826         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1707     #27                        11/4/2016 Sunrise, FL 33827         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1704     #28                        11/4/2016 Sunrise, FL 33828         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1711     #29-34                     11/4/2016 Sunrise, FL 33829         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1712     #35-45                     11/4/2016 Sunrise, FL 33830         B6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 47 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1713     #46                        11/6/2016 Sunrise, FL 33831         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1718     #47-53                     11/7/2016 Sunrise, FL 33832         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1275     #54-58                     11/7/2016 Sunrise, FL 33833         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1710     #59                        11/8/2016 Sunrise, FL 33834         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1723     #60-63                     11/8/2016 Sunrise, FL 33835         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1721     #64                        11/9/2016 Sunrise, FL 33836         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
h1720     #65                        11/9/2016 Sunrise, FL 33837         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1725     #66-68                     11/9/2016 Sunrise, FL 33838         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1719     #69                        11/9/2016 Sunrise, FL 33839         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1724     #70-73                     11/9/2016 Sunrise, FL 33840         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1721     #74                        11/9/2016 Sunrise, FL 33841         B6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 48 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1722     #75-81                     11/9/2016 Sunrise, FL 33842         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1716     #82-85                    11/10/2016 Sunrise, FL 33843         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1726     #86-88                    11/11/2016 Sunrise, FL 33844         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1729     #89-90                    11/14/2016 Sunrise, FL 33845         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1733     #91-93                    11/14/2016 Sunrise, FL 33846         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1679     #94                       11/15/2016 Sunrise, FL 33847         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1734     #95-98                    11/16/2016 Sunrise, FL 33848         B6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1727     #99-6                     11/16/2016 Sunrise, FL 33849         B6/B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1737     #7-8                      11/18/2016 Sunrise, FL 33850         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1279     #9                        11/20/2016 Sunrise, FL 33851         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1731     #10-12                    11/20/2016 Sunrise, FL 33852         B7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 49 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1735     #13-20                    11/20/2016 Sunrise, FL 33853         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1740     #21-24                    11/20/2016 Sunrise, FL 33854         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1732     #25-26                    11/21/2016 Sunrise, FL 33855         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1746     #27-30                    11/23/2016 Sunrise, FL 33856         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1744     #31-34                    11/23/2016 Sunrise, FL 33857         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1748     #35-41                    11/23/2016 Sunrise, FL 33858         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1732     #42-46                    11/24/2016 Sunrise, FL 33859         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1742     #47-55                    11/24/2016 Sunrise, FL 33860         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1714     #56                       11/26/2016 Sunrise, FL 33861         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1762     #57                       11/26/2016 Sunrise, FL 33862         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1757     #58-63                    11/26/2016 Sunrise, FL 33863         B7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 50 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1747     #64-73                    11/26/2016 Sunrise, FL 33864         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1761     #74-77                    11/26/2016 Sunrise, FL 33865         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1745     #78-86                    11/26/2016 Sunrise, FL 33866         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1753     #87-91                    11/26/2016 Sunrise, FL 33867         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1754     #92-94                    11/26/2016 Sunrise, FL 33868         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1760     #95                       11/26/2016 Sunrise, FL 33869         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1759     #96-98                    11/26/2016 Sunrise, FL 33870         B7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1750     #99-7                     11/26/2016 Sunrise, FL 33871         B7/B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1741     #8                        11/24/2016 Sunrise, FL 33872         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1763     #9                        11/26/2016 Sunrise, FL 33873         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1756     #10                       11/26/2016 Sunrise, FL 33874         B8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 51 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1755     #12-13                    11/26/2016 Sunrise, FL 33875         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1767     #14-15                    11/30/2016 Sunrise, FL 33876         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1763     #16-25                    11/30/2016 Sunrise, FL 33877         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1406     #26-27                    11/30/2016 Sunrise, FL 33878         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1765     #28-29                    11/30/2016 Sunrise, FL 33879         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1272     #30-31                    11/30/2016 Sunrise, FL 33880         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1766     #32                       11/30/2016 Sunrise, FL 33881         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1764     #33-39                    11/30/2016 Sunrise, FL 33882         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1772     #40                        12/2/2016 Sunrise, FL 33883         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1769     #41-44                     12/2/2016 Sunrise, FL 33884         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1768     #45-47                     12/2/2016 Sunrise, FL 33885         B8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 52 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1770     #48-50                     12/2/2016 Sunrise, FL 33886         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1568     #51-60                     12/4/2016 Sunrise, FL 33887         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1622     #61-64                     12/5/2016 Sunrise, FL 33888         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1710     #65-70                     12/5/2016 Sunrise, FL 33889         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1771     #71-73                     12/7/2016 Sunrise, FL 33890         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1346     #74                        12/8/2016 Sunrise, FL 33891         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1773     #75-83                     12/9/2016 Sunrise, FL 33892         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1778     #84-85                    12/11/2016 Sunrise, FL 33893         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1677     #86-87                    12/14/2016 Sunrise, FL 33894         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1775     #88-90                    12/14/2016 Sunrise, FL 33895         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1776     #91-93                    12/14/2016 Sunrise, FL 33896         B8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 53 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1779     #94-97                    12/14/2016 Sunrise, FL 33897         B8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1777     #98-6                     12/14/2016 Sunrise, FL 33898         B8/B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1774     #7-13                     12/15/2016 Sunrise, FL 33899         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1780     #14-15                    12/15/2016 Sunrise, FL 33900         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1781     #16-21                    12/15/2016 Sunrise, FL 33901         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1785     #22                       12/16/2016 Sunrise, FL 33902         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1782     #23-26                    12/16/2016 Sunrise, FL 33903         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1786     #27                       12/16/2016 Sunrise, FL 33904         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1790     #28                       12/19/2016 Sunrise, FL 33905         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1787     #29-31                    12/19/2016 Sunrise, FL 33906         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1775     #32                       12/20/2016 Sunrise, FL 33907         B9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 54 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1664     #33                       12/23/2016 Sunrise, FL 33908         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1793     #34-35                    12/26/2016 Sunrise, FL 33909         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1357     #36                       12/26/2016 Sunrise, FL 33910         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1798     #37-40                    12/28/2016 Sunrise, FL 33911         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1779     #41                         1/3/2017 Sunrise, FL 33912         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1799     #42-44                      1/3/2017 Sunrise, FL 33913         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1800     #45-46                      1/3/2017 Sunrise, FL 33914         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1802     #47                         1/3/2017 Sunrise, FL 33915         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1801     #48-49                      1/4/2017 Sunrise, FL 33916         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1803     #50-52                      1/5/2017 Sunrise, FL 33917         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1808     #53-62                      1/6/2017 Sunrise, FL 33918         B9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 55 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1807     #63-69                      1/6/2017 Sunrise, FL 33919         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1806     #70                         1/8/2017 Sunrise, FL 33920         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1804     #71-76                     1/10/2017 Sunrise, FL 33921         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1235     #77-78                     1/11/2017 Sunrise, FL 33922         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1809     #79-81                     1/12/2017 Sunrise, FL 33923         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1811     #82-88                     1/14/2017 Sunrise, FL 33924         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1819     #89                        1/14/2017 Sunrise, FL 33925         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1810     #91-99                     1/16/2017 Sunrise, FL 33926         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1821     #100                       1/16/2017 Sunrise, FL 33927         B9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1814     #1                         1/17/2017 Sunrise, FL 33928         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1550     #2-8                       1/17/2017 Sunrise, FL 33929         C1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 56 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1812     #9-20                      1/17/2017 Sunrise, FL 33930         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1817     #21-22                     1/17/2017 Sunrise, FL 33931         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1816     #23                        1/21/2017 Sunrise, FL 33932         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1825     #24-29                     1/21/2017 Sunrise, FL 33933         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1820     #30                        1/21/2017 Sunrise, FL 33934         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1579     #31                        1/22/2017 Sunrise, FL 33935         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1806     #32-38                     1/22/2017 Sunrise, FL 33936         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1816     #39-46                     1/22/2017 Sunrise, FL 33937         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1820     #47-48                     1/22/2017 Sunrise, FL 33938         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1822     #49-50                     1/22/2017 Sunrise, FL 33939         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1824     #51-53                     1/22/2017 Sunrise, FL 33940         C1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 57 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1818     #54                        1/25/2017 Sunrise, FL 33941         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1827     #55                        1/22/2017 Sunrise, FL 33942         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1829     #56                        1/22/2017 Sunrise, FL 33943         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1828     #57-67                     1/27/2017 Sunrise, FL 33944         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1829     #69-76                     1/28/2017 Sunrise, FL 33945         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1831     #77-82                     1/28/2017 Sunrise, FL 33946         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1833     #83                        1/28/2017 Sunrise, FL 33947         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1165     #84                        1/29/2017 Sunrise, FL 33948         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1832     #85                         2/1/2017 Sunrise, FL 33949         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1165     #86-92                      2/1/2017 Sunrise, FL 33950         C1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1835     #93-98                      2/2/2017 Sunrise, FL 33951         C1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 58 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1839     #99                        2/3/2017 Sunrise, FL 33952         C1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1840     #100                       2/3/2017 Sunrise, FL 33953         C1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1850     #1                         2/3/2017 Sunrise, FL 33954         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1662     #2-11                      2/5/2017 Sunrise, FL 33955         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1842     #12-16                     2/5/2017 Sunrise, FL 33956         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1846     #17                        2/5/2017 Sunrise, FL 33957         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1836     #18-23                     2/5/2017 Sunrise, FL 33958         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1843     #24                        2/5/2017 Sunrise, FL 33959         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1851     #25                        2/5/2017 Sunrise, FL 33960         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1853     #26                        2/5/2017 Sunrise, FL 33961         C2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1838     #27-28                     2/5/2017 Sunrise, FL 33962         C2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 59 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1849     #29-30                      2/6/2017 Sunrise, FL 33963         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1850     #31-37                      2/6/2017 Sunrise, FL 33964         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1839     #38-39                      2/6/2017 Sunrise, FL 33965         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1854     #40-49                      2/6/2017 Sunrise, FL 33966         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1837     #50-55                      2/6/2017 Sunrise, FL 33967         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1840     #56-65                      2/6/2017 Sunrise, FL 33968         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1847     #66-69                      2/8/2017 Sunrise, FL 33969         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1845     #70                         2/8/2017 Sunrise, FL 33970         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1855     #71                        2/10/2017 Sunrise, FL 33971         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1857     #72-73                     2/10/2017 Sunrise, FL 33972         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1848     #74-76                     2/11/2017 Sunrise, FL 33973         C2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 60 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1861     #77-79                     2/11/2017 Sunrise, FL 33974         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1860     #80-85                     2/11/2017 Sunrise, FL 33975         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1863     #86-93                     2/13/2017 Sunrise, FL 33976         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1864     #94-96                     2/13/2017 Sunrise, FL 33977         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1865     #97                        2/13/2017 Sunrise, FL 33978         C2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1858     #98-2                      2/13/2017 Sunrise, FL 33979         C2/C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1870     #3-9                       2/16/2017 Sunrise, FL 33980         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1872     #10-12                     2/17/2017 Sunrise, FL 33981         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1868     #13-16                     2/17/2017 Sunrise, FL 33982         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1884     #17-25                     2/18/2017 Sunrise, FL 33983         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1874     #26-34                     2/18/2017 Sunrise, FL 33984         C3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 61 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1304     #35-46                     2/18/2017 Sunrise, FL 33985         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1871     #47-49                     2/18/2017 Sunrise, FL 33986         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1880     #50                        2/18/2017 Sunrise, FL 33987         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1883     #51                        2/18/2017 Sunrise, FL 33988         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1869     #52-54                     2/19/2017 Sunrise, FL 33989         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1873     #55-57                     2/19/2017 Sunrise, FL 33990         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1314     #58-65                     2/19/2017 Sunrise, FL 33991         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1882     #66-69                     2/19/2017 Sunrise, FL 33992         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1863     #70-74                     2/19/2017 Sunrise, FL 33993         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1664     #75-79                     2/19/2017 Sunrise, FL 33994         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1802     #80-85                     2/19/2017 Sunrise, FL 33995         C3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 62 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1412     #86-88                     2/19/2017 Sunrise, FL 33996         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1624     #89-94                     2/20/2017 Sunrise, FL 33997         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1301     #96-97                     2/21/2017 Sunrise, FL 33998         C3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1876     #98-2                      2/21/2017 Sunrise, FL 33999         C3/C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1881     #3-8                       2/21/2017 Sunrise, FL 34000         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1886     #9                         2/22/2017 Sunrise, FL 34001         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1877     #10-12                     2/22/2017 Sunrise, FL 34002         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1889     #13-14                     2/22/2017 Sunrise, FL 34003         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1880     #15                        2/19/2017 Sunrise, FL 34004         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1875     #16                        2/22/2017 Sunrise, FL 34005         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1891     #17                        2/23/2017 Sunrise, FL 34006         C4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 63 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1887     #18                        2/23/2017 Sunrise, FL 34007         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1888     #19-23                     2/23/2017 Sunrise, FL 34008         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1896     #24                        2/23/2017 Sunrise, FL 34009         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1890     #25-27                     2/25/2017 Sunrise, FL 34010         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1895     #28                        2/25/2017 Sunrise, FL 34011         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1819     #29                        2/26/2017 Sunrise, FL 34012         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1897     #30                        2/26/2017 Sunrise, FL 34013         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1906     #31                         3/1/2017 Sunrise, FL 34014         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1907     #32                         3/1/2017 Sunrise, FL 34015         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1908     #33                         3/1/2017 Sunrise, FL 34016         C4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1900     #34-37                      3/1/2017 Sunrise, FL 34017         C4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 64 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1904     #38-42                     3/1/2017 Sunrise, FL 34018         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1901     #43-49                     3/1/2017 Sunrise, FL 34019         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1902     #50-56                     3/1/2017 Sunrise, FL 34020         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1892     #57-58                     3/1/2017 Sunrise, FL 34021         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1911     #60                        3/3/2017 Sunrise, FL 34022         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1912     #61                        3/3/2017 Sunrise, FL 34023         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1407     #62-67                     3/3/2017 Sunrise, FL 34024         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1905     #68                        3/3/2017 Sunrise, FL 34025         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1903     #69-72                     3/3/2017 Sunrise, FL 34026         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1915     #73                        3/3/2017 Sunrise, FL 34027         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1914     #74                        3/3/2017 Sunrise, FL 34028         C4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 65 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1919     #75-78                     3/3/2017 Sunrise, FL 34029         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1266     #79-83                     3/3/2017 Sunrise, FL 34030         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1652     #84-89                     3/3/2017 Sunrise, FL 34031         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1916     #90-92                     3/3/2017 Sunrise, FL 34032         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1707     #93-98                     3/6/2017 Sunrise, FL 34033         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1636     #99                        3/6/2017 Sunrise, FL 34034         C4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1894     #100                       3/1/2017 Sunrise, FL 34035         C4/C5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1913     #1-7                       3/6/2017 Sunrise, FL 34036         C5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1909     #8-14                      3/6/2017 Sunrise, FL 34037         C5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1918     #15                        3/7/2017 Sunrise, FL 34038         C5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1612     #16-27                     3/8/2017 Sunrise, FL 34039         C5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 66 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1920     #28                         3/8/2017 Sunrise, FL 34040         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1923     #29                         3/9/2017 Sunrise, FL 34041         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1921     #30-35                      3/9/2017 Sunrise, FL 34042         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1927     #36-42                      3/9/2017 Sunrise, FL 34043         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1922     #43                         3/9/2017 Sunrise, FL 34044         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1917     #44-47                     3/10/2017 Sunrise, FL 34045         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1924     #48-52                     3/10/2017 Sunrise, FL 34046         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1925     #53-55                     3/10/2017 Sunrise, FL 34047         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1574     #56-57                     3/15/2017 Sunrise, FL 34048         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1931     #58-65                     3/15/2017 Sunrise, FL 34049         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1937     #66                        3/16/2017 Sunrise, FL 34050         C5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 67 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1938     #67                        3/16/2017 Sunrise, FL 34051         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1933     #68-71                     3/16/2017 Sunrise, FL 34052         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1942     #72-73                     3/18/2017 Sunrise, FL 34053         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1940     #74-84                     3/19/2017 Sunrise, FL 34054         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1943     #88-90                     3/19/2017 Sunrise, FL 34055         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1948     #91                        3/22/2017 Sunrise, FL 34056         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1949     #92                        3/22/2017 Sunrise, FL 34057         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1944     #93                        3/22/2017 Sunrise, FL 34058         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1947     #94                        3/22/2017 Sunrise, FL 34059         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1954     #95                        3/22/2017 Sunrise, FL 34060         C5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1946     #96-99                     3/22/2017 Sunrise, FL 34061         C5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 68 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1934     #100-7                     3/22/2017 Sunrise, FL 34062         C5/C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1941     #8-9                       3/22/2017 Sunrise, FL 34063         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1945     #10-14                     3/22/2017 Sunrise, FL 34064         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1415     #15-23                     3/22/2017 Sunrise, FL 34065         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1939     #24-26                     3/22/2017 Sunrise, FL 34066         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1952     #27                        3/24/2017 Sunrise, FL 34067         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1951     #28-35                     3/24/2017 Sunrise, FL 34068         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1954     #36-37                     3/22/2017 Sunrise, FL 34069         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1948     #38                        3/21/2017 Sunrise, FL 34070         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1953     #39-46                     3/24/2017 Sunrise, FL 34071         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1958     #47-48                     3/24/2017 Sunrise, FL 34072         C6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 69 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1960     #49                        3/28/2017 Sunrise, FL 34073         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1966     #50                        3/28/2017 Sunrise, FL 34074         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1952     #51                        3/26/2017 Sunrise, FL 34075         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1961     #52-60                     3/28/2017 Sunrise, FL 34076         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1969     #61-63                     3/28/2017 Sunrise, FL 34077         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1962     #64-69                     3/28/2017 Sunrise, FL 34078         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1975     #70-72                     3/28/2017 Sunrise, FL 34079         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1965     #73                        3/28/2017 Sunrise, FL 34080         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1444     #74                        3/28/2017 Sunrise, FL 34081         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1963     #75                        3/29/2017 Sunrise, FL 34082         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1832     #76                        3/28/2017 Sunrise, FL 34083         C6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 70 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1974     #77-78                     3/30/2017 Sunrise, FL 34084         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1976     #79-81                     3/30/2017 Sunrise, FL 34085         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1984     #82-83                     3/30/2017 Sunrise, FL 34086         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1971     #84-85                     3/30/2017 Sunrise, FL 34087         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1973     #86-87                     3/30/2017 Sunrise, FL 34088         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1965     #88-89                     3/31/2017 Sunrise, FL 34089         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1966     #90                        3/30/2017 Sunrise, FL 34090         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1972     #91                        3/30/2017 Sunrise, FL 34091         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1970     #92                        3/31/2017 Sunrise, FL 34092         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1968     #93-94                     3/31/2017 Sunrise, FL 34093         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1957     #95                        3/31/2017 Sunrise, FL 34094         C6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 71 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1977     #96-99                     3/31/2017 Sunrise, FL 34095         C6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1979     #100-1                     3/31/2017 Sunrise, FL 34096         C6/C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1988     #2                          4/5/2017 Sunrise, FL 34097         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1985     #3-10                       4/5/2017 Sunrise, FL 34098         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1956     #11                        3/24/2017 Sunrise, FL 34099         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1981     #12-19                      4/5/2017 Sunrise, FL 34100         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1989     #20                         4/6/2017 Sunrise, FL 34101         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1982     #21-22                      4/6/2017 Sunrise, FL 34102         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1980     #23-26                      4/6/2017 Sunrise, FL 34103         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1986     #27-33                      4/6/2017 Sunrise, FL 34104         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1994     #34                         4/7/2017 Sunrise, FL 34105         C7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 72 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1989     #35-36                      4/7/2017 Sunrise, FL 34106         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1987     #37                         4/4/2017 Sunrise, FL 34107         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1993     #38                         4/8/2017 Sunrise, FL 34108         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1996     #39                         4/8/2017 Sunrise, FL 34109         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1990     #40-46                      4/9/2017 Sunrise, FL 34110         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1998     #47-48                     4/10/2017 Sunrise, FL 34111         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1999     #49-55                     4/11/2017 Sunrise, FL 34112         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2002     #56                        4/12/2017 Sunrise, FL 34113         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1995     #57-58                     4/12/2017 Sunrise, FL 34114         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2000     #59-60                     4/12/2017 Sunrise, FL 34115         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1997     #61-72                     4/12/2017 Sunrise, FL 34116         C7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 73 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1247     #73-75                     4/13/2017 Sunrise, FL 34117         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2006     #76                        4/13/2017 Sunrise, FL 34118         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2010     #77-79                     4/13/2017 Sunrise, FL 34119         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1922     #80-82                     4/14/2017 Sunrise, FL 34120         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2011     #83-84                     4/14/2017 Sunrise, FL 34121         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1567     #85                        4/14/2017 Sunrise, FL 34122         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1922     #86-87                     4/14/2017 Sunrise, FL 34123         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1320     #88-93                     4/15/2017 Sunrise, FL 34124         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2008     #94-95                     4/16/2017 Sunrise, FL 34125         C7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2003     #96-13                     4/16/2017 Sunrise, FL 34126         C7/C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2018     #14                        4/17/2017 Sunrise, FL 34127         C8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 74 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2019     #15                        4/17/2017 Sunrise, FL 34128         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2013     #16-18                     4/17/2017 Sunrise, FL 34129         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1479     #19-25                     4/17/2017 Sunrise, FL 34130         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2016     #26                        4/17/2017 Sunrise, FL 34131         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2014     #27-29                     4/17/2017 Sunrise, FL 34132         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2004     #30-41                     4/17/2017 Sunrise, FL 34133         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1218     #42                        4/19/2017 Sunrise, FL 34134         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1454     #43-45                     4/19/2017 Sunrise, FL 34135         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1670     #46                        4/19/2017 Sunrise, FL 34136         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2017     #47-52                     4/19/2017 Sunrise, FL 34137         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1919     #53                        4/21/2017 Sunrise, FL 34138         C8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 75 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2025     #54                        4/22/2017 Sunrise, FL 34139         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2022     #55-57                     4/22/2017 Sunrise, FL 34140         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2023     #58-59                     4/23/2017 Sunrise, FL 34141         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2024     #60                        4/22/2017 Sunrise, FL 34142         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2032     #61                        4/22/2017 Sunrise, FL 34143         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2026     #62-67                     4/24/2017 Sunrise, FL 34144         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2029     #68-70                     4/24/2017 Sunrise, FL 34145         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2030     #71-72                     4/24/2017 Sunrise, FL 34146         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2025     #73                        4/20/2017 Sunrise, FL 34147         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2027     #74                        4/24/2017 Sunrise, FL 34148         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2021     #75-87                     4/24/2017 Sunrise, FL 34149         C8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 76 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2028     #88-94                     4/27/2017 Sunrise, FL 34150         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2047     #95                        4/28/2017 Sunrise, FL 34151         C8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2037     #96-2                      4/28/2017 Sunrise, FL 34152         C8/C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2035     #3-7                       4/28/2017 Sunrise, FL 34153         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2039     #8-14                       5/2/2017 Sunrise, FL 34154         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2034     #15-22                      5/2/2017 Sunrise, FL 34155         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2036     #23-24                      5/2/2017 Sunrise, FL 34156         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2042     #25-33                      5/2/2017 Sunrise, FL 34157         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2058     #34-36                      5/2/2017 Sunrise, FL 34158         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2053     #37                         5/3/2017 Sunrise, FL 34159         C9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2050     #38-40                      5/3/2017 Sunrise, FL 34160         C9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 77 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2044     #41-43                     5/3/2017 Sunrise, FL 34161         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2049     #44-47                     5/3/2017 Sunrise, FL 34162         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1235     #48                        5/3/2017 Sunrise, FL 34163         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1256     #49-52                     5/3/2017 Sunrise, FL 34164         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2046     #53                        5/3/2017 Sunrise, FL 34165         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2045     #54-58                     5/3/2017 Sunrise, FL 34166         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2041     #59-63                     5/3/2017 Sunrise, FL 34167         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2043     #64-71                     5/3/2017 Sunrise, FL 34168         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2054     #72-76                     5/3/2017 Sunrise, FL 34169         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2053     #77                        5/3/2017 Sunrise, FL 34170         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2060     #78                        5/6/2017 Sunrise, FL 34171         C9
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 78 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2052     #79-85                     5/6/2017 Sunrise, FL 34172         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2051     #86-89                     5/6/2017 Sunrise, FL 34173         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2067     #92-93                     5/6/2017 Sunrise, FL 34174         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2062     #94-96                     5/6/2017 Sunrise, FL 34175         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2063     #97                        5/7/2017 Sunrise, FL 34176         C9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2064     #98-100, 1-2               5/7/2017 Sunrise, FL 34177         C9/D1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2056     #3-8                       5/7/5017 Sunrise, FL 34178         D1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2048     #9-10                      5/7/2017 Sunrise, FL 34179         D1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2073     #11                        5/7/2017 Sunrise, FL 34180         D1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2057     #12-22                     5/9/2017 Sunrise, FL 34181         D1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2077     #23-28                     5/9/2017 Sunrise, FL 34182         D1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 79 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2076     #29-33                      5/9/2017 Sunrise, FL 34183         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2066     #34-43                      5/9/2017 Sunrise, FL 34184         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2079     #44                        5/10/2017 Sunrise, FL 34185         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2081     #45                        5/10/2017 Sunrise, FL 34186         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2068     #46-55                     5/10/2017 Sunrise, FL 34187         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2086     #56-58                     5/10/2017 Sunrise, FL 34188         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2069     #59-62                     5/10/2017 Sunrise, FL 34189         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2078     #63-66                     5/10/2017 Sunrise, FL 34190         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2084     #67-69                     5/10/2017 Sunrise, FL 34191         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2075     #70-73                     5/10/2017 Sunrise, FL 34192         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2070     #74-76                     5/10/2017 Sunrise, FL 34193         D1
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 80 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2080     #77-78                     5/11/2017 Sunrise, FL 34194         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2074     #79-85                     5/11/2017 Sunrise, FL 34195         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2098     #86-88                     5/11/2017 Sunrise, FL 34196         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2071     #89-91                     5/11/2017 Sunrise, FL 34197         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2073     #92-99                     5/11/2017 Sunrise, FL 34198         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2081     #100                       5/10/2017 Sunrise, FL 34199         D1

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2089     #1-2                       5/13/2017 Sunrise, FL 34200         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2087     #3-4                       5/13/2017 Sunrise, FL 34201         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2095     #5                         5/13/2017 Sunrise, FL 34202         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2079     #6                         5/10/2017 Sunrise, FL 34203         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2097     #7-8                       5/13/2017 Sunrise, FL 34204         D2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 81 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2072     #9-11                      5/13/2017 Sunrise, FL 34205         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2088     #12-13                     5/13/2017 Sunrise, FL 34206         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1582     #14-15                     5/14/2017 Sunrise, FL 34207         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2102     #16-18                     5/14/2017 Sunrise, FL 34208         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1972     #19-20                     5/14/2017 Sunrise, FL 34209         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1689     #21-23                     5/14/2017 Sunrise, FL 34210         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2103     #24-27                     5/14/2017 Sunrise, FL 34211         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2101     #28-33                     5/14/2017 Sunrise, FL 34212         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1915     #34-40                     5/14/2017 Sunrise, FL 34213         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2092     #41                        5/14/2017 Sunrise, FL 34214         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2096     #42-43                     5/14/2017 Sunrise, FL 34215         D2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 82 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2106     #44-50                     5/15/2017 Sunrise, FL 34216         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2091     #51-54                     5/15/2017 Sunrise, FL 34217         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2083     #55                        5/15/2017 Sunrise, FL 34218         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2085     #56                        5/16/2017 Sunrise, FL 34219         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2090     #57-59                     5/16/2017 Sunrise, FL 34220         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2100     #60-65                     5/16/2017 Sunrise, FL 34221         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2108     #66                        5/17/2017 Sunrise, FL 34222         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2103     #67                        5/17/2017 Sunrise, FL 34223         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2098     #68                        5/17/2017 Sunrise, FL 34224         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2109     #69-73                     5/17/2017 Sunrise, FL 34225         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2104     #74-81                     5/17/2017 Sunrise, FL 34226         D2
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 83 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2094     #82-86                     5/17/2017 Sunrise, FL 34227         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2105     #87-92                     5/17/2017 Sunrise, FL 34228         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2117     #93                        5/19/2017 Sunrise, FL 34229         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2115     #94                        5/19/2017 Sunrise, FL 34230         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2116     #95-97                     5/19/2017 Sunrise, FL 34231         D2

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2112     #98-100, 1-2               5/19/2017 Sunrise, FL 34232         D2/D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2118     #3                         5/19/2017 Sunrise, FL 34233         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2110     #4-7                       5/19/2017 Sunrise, FL 34234         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2120     #8                         5/19/2017 Sunrise, FL 34235         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2122     #9                         5/20/2017 Sunrise, FL 34236         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2113     #10-13                     5/20/2017 Sunrise, FL 34237         D3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 84 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2121     #14                        5/20/2017 Sunrise, FL 34238         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2114     #15-18                     5/20/2017 Sunrise, FL 34239         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2108     #20-27                     5/20/2017 Sunrise, FL 34240         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1600     #28-30                     5/20/2017 Sunrise, FL 34241         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2098     #31-33                     5/22/2017 Sunrise, FL 34242         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1555     #34-42                     5/23/2017 Sunrise, FL 34243         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2093     #43-54                     5/23/2017 Sunrise, FL 34244         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2128     #55-58                     5/24/2017 Sunrise, FL 34245         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2124     #59-60                     5/24/2017 Sunrise, FL 34246         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2139     #61                        5/26/2017 Sunrise, FL 34247         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2132     #62-63                     5/26/2017 Sunrise, FL 34248         D3
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 85 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2153     #64                        5/28/2017 Sunrise, FL 34249         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2149     #65                        5/28/2017 Sunrise, FL 34250         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2155     #66                        5/26/2017 Sunrise, FL 34251         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2138     #67-68                     5/28/2017 Sunrise, FL 34252         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2144     #69                        5/28/2017 Sunrise, FL 34253         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2143     #70-75                     5/28/2017 Sunrise, FL 34254         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2151     #76-78                     5/29/2017 Sunrise, FL 34255         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2140     #79                        5/29/2017 Sunrise, FL 34256         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2136     #80                        5/29/2017 Sunrise, FL 34257         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2141     #81-86                     5/29/2017 Sunrise, FL 34258         D3

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2150     #99-8                      5/29/2017 Sunrise, FL 34259         D3/D4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 86 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2152     #9                         5/29/2017 Sunrise, FL 34260         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2154     #10-14                     5/29/2017 Sunrise, FL 34261         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2147     #15-24                     5/29/2017 Sunrise, FL 34262         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2137     #25-35                     5/31/2017 Sunrise, FL 34263         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2146     #36-42                     5/31/2017 Sunrise, FL 34264         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2145     #43-49                     5/31/2017 Sunrise, FL 34265         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2139     #54                        5/31/2017 Sunrise, FL 34266         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2133     #55                         6/1/2017 Sunrise, FL 34267         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2178     #56-57                      6/1/2017 Sunrise, FL 34268         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2179     #58-59                      6/5/2017 Sunrise, FL 34269         D4

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2161     #60                         6/5/2017 Sunrise, FL 34270         D4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 87 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2157     #61                        6/5/2017 Sunrise, FL 34271         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2186     #62                        6/5/2017 Sunrise, FL 34272         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2180     #63                        6/5/2017 Sunrise, FL 34273         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2164     #64-65                     6/5/2017 Sunrise, FL 34274         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2166     #66                        6/5/2017 Sunrise, FL 34275         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2172     #67-71                     6/5/2017 Sunrise, FL 34276         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2184     #72                        6/5/2017 Sunrise, FL 34277         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2171     #73-76                     6/5/2017 Sunrise, FL 34278         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2185     #77-82                     6/5/2017 Sunrise, FL 34279         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2170     #83-84                     6/5/2017 Sunrise, FL 34280         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2182     #85                        6/2/2017 Sunrise, FL 34281         D4
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 88 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2155     #86                        6/4/2017 Sunrise, FL 34282         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1805     #87-90                     6/5/2017 Sunrise, FL 34283         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2156     #91-95                     6/5/2017 Sunrise, FL 34284         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2166     #96-99                     6/5/2017 Sunrise, FL 34285         D4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2181     #100-2                     6/5/2017 Sunrise, FL 34286         D4/D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2167     #3                         6/5/2017 Sunrise, FL 34287         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2174     #4-7                       6/5/2017 Sunrise, FL 34288         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2169     #8                         6/4/2017 Sunrise, FL 34289         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1468     #9-13                      6/5/2017 Sunrise, FL 34290         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2191     #14                        6/5/2017 Sunrise, FL 34291         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2183     #15-18                     6/5/2017 Sunrise, FL 34292         D5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 89 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2158     #19-20                     6/5/2017 Sunrise, FL 34293         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2190     #21                        6/6/2017 Sunrise, FL 34294         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2165     #22-23                     6/6/2017 Sunrise, FL 34295         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2163     #24-25                     6/6/2017 Sunrise, FL 34296         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2133     #26                        6/7/2017 Sunrise, FL 34297         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1361     #27                        6/7/2017 Sunrise, FL 34298         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2168     #28-30                     6/7/2017 Sunrise, FL 34299         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2059     #31-32                     6/8/2017 Sunrise, FL 34300         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2192     #33-39                     6/8/2017 Sunrise, FL 34301         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2187     #40                        6/9/2017 Sunrise, FL 34302         D5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2188     #41-42                     6/9/2017 Sunrise, FL 34303         D5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 90 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2189     #43                         6/9/2017 Sunrise, FL 34304         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2194     #44                         6/9/2017 Sunrise, FL 34305         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2195     #45                         6/9/2017 Sunrise, FL 34306         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2198     #46                         6/8/2017 Sunrise, FL 34307         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2199     #47-49                      6/9/2017 Sunrise, FL 34308         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2196     #50-53                     6/11/2017 Sunrise, FL 34309         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2194     #54                        6/10/2017 Sunrise, FL 34310         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2093     #55                        5/16/2017 Sunrise, FL 34311         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2121     #56                        5/20/2017 Sunrise, FL 34312         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2015     #57-68                     6/12/2017 Sunrise, FL 34313         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2007     #76-85                     6/12/2017 Sunrise, FL 34314         D5
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 91 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2197     #86-92                     6/12/2017 Sunrise, FL 34315         D5

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2059     #93-4                      6/12/2017 Sunrise, FL 34316         D5/D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1581     #5-11                      6/13/2017 Sunrise, FL 34317         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2202     #15-16                     6/13/2017 Sunrise, FL 34318         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2203     #17-20                     6/13/2017 Sunrise, FL 34319         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2204     #21-23                     6/13/2017 Sunrise, FL 34320         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2200     #24                        6/14/2017 Sunrise, FL 34321         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2201     #25-32                     6/14/2017 Sunrise, FL 34322         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2193     #33-40                     6/15/2017 Sunrise, FL 34323         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2209     #41-43                     6/16/2017 Sunrise, FL 34324         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2211     #44-47                     6/16/2017 Sunrise, FL 34325         D6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 92 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2216     #48                        6/17/2017 Sunrise, FL 34326         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2190     #49                         6/9/2017 Sunrise, FL 34327         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2009     #50-55                     6/17/2017 Sunrise, FL 34328         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2224     #56-57                     6/17/2017 Sunrise, FL 34329         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2225     #58                        6/17/2017 Sunrise, FL 34330         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2214     #59-62                     6/17/2017 Sunrise, FL 34331         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2215     #63-64                     6/18/2017 Sunrise, FL 34332         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2223     #65-67                     6/19/2017 Sunrise, FL 34333         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1526     #68-73                     6/19/2017 Sunrise, FL 34334         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1928     #74-77                     6/19/2017 Sunrise, FL 34335         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2218     #78-84                     6/18/2017 Sunrise, FL 34336         D6
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 93 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2205     #85-89                     6/19/2017 Sunrise, FL 34337         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2220     #90                        6/20/2017 Sunrise, FL 34338         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2206     #91-96                     6/20/2017 Sunrise, FL 34339         D6

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2212     #97-2                      6/21/2017 Sunrise, FL 34340         D6/D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2210     #3-9                       6/21/2017 Sunrise, FL 34341         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2227     #10                        6/21/2017 Sunrise, FL 34342         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2237     #11-13                     6/21/2017 Sunrise, FL 34343         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2232     #14-20                     6/23/2017 Sunrise, FL 34344         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2240     #21-22                     6/23/2017 Sunrise, FL 34345         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2222     #23-32                     6/24/2017 Sunrise, FL 34346         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2238     #33-35                     6/24/2017 Sunrise, FL 34347         D7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 94 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2230     #35-44                     6/24/2017 Sunrise, FL 34348         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2241     #45                        6/24/2017 Sunrise, FL 34349         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2248     #46                        6/25/2017 Sunrise, FL 34350         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2247     #47-56                     6/25/2017 Sunrise, FL 34351         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2246     #57                        6/25/2017 Sunrise, FL 34352         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2251     #58-63                     6/25/2017 Sunrise, FL 34353         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2236     #64                        6/25/2017 Sunrise, FL 34354         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2233     #65-73                     6/26/2017 Sunrise, FL 34355         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2250     #74-76                     6/26/2017 Sunrise, FL 34356         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2226     #77-78                     6/26/2017 Sunrise, FL 34357         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2245     #79-83                     6/26/2017 Sunrise, FL 34358         D7
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 95 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2239     #84-89                     6/26/2017 Sunrise, FL 34359         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2255     #90                        6/26/2017 Sunrise, FL 34360         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2229     #91-94                     6/26/2017 Sunrise, FL 34361         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2259     #95-98                     6/27/2017 Sunrise, FL 34362         D7

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2235     #100-6                     6/27/2017 Sunrise, FL 34363         D7/D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2261     #7                         6/27/2017 Sunrise, FL 34364         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2271     #8                         6/28/2017 Sunrise, FL 34365         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2242     #9-10                      6/28/2017 Sunrise, FL 34366         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2243     #11-14                     6/28/2017 Sunrise, FL 34367         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2258     #15                        6/28/2019 Sunrise, FL 34368         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2276     #16-18                     6/30/2017 Sunrise, FL 34369         D8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 96 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2269     #19                        6/30/2017 Sunrise, FL 34370         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2257     #20                        6/30/2017 Sunrise, FL 34371         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2258     #21                        6/30/2017 Sunrise, FL 34372         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2264     #22                         7/1/2017 Sunrise, FL 34373         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2279     #23-25                      7/1/2017 Sunrise, FL 34374         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2283     #26                         7/1/2017 Sunrise, FL 34375         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2282     #27                         7/1/2017 Sunrise, FL 34376         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2266     #28-30                      7/1/2017 Sunrise, FL 34377         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2268     #31                         7/1/2017 Sunrise, FL 34378         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2275     #32-34                      7/1/2017 Sunrise, FL 34379         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2249     #35-36                      7/1/2017 Sunrise, FL 34380         D8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 97 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2272     #37-38                     7/2/2017 Sunrise, FL 34381         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2267     #39-41                     7/2/2017 Sunrise, FL 34382         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2273     #42-51                     7/5/2017 Sunrise, FL 34383         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2281     #52-53                     7/5/2017 Sunrise, FL 34384         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2262     #54-55                     7/5/2017 Sunrise, FL 34385         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2285     #56                        7/6/2017 Sunrise, FL 34386         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2284     #57-58                     7/6/2017 Sunrise, FL 34387         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2295     #59                        7/6/2017 Sunrise, FL 34388         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2303     #60-61                     7/6/2017 Sunrise, FL 34389         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2270     #62-67                     7/6/2017 Sunrise, FL 34390         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2290     #68-70                     7/6/2017 Sunrise, FL 34391         D8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 98 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2292     #71-74                     7/6/2017 Sunrise, FL 34392         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2291     #75-79                     7/6/2017 Sunrise, FL 34393         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2285     #80                        7/7/2017 Sunrise, FL 34394         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2294     #81                        7/7/2017 Sunrise, FL 34395         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2265     #82                        7/7/2017 Sunrise, FL 34396         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2297     #83                        7/8/2017 Sunrise, FL 34397         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2301     #84-89                     7/8/2017 Sunrise, FL 34398         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2308     #90-92                     7/8/2017 Sunrise, FL 34399         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2307     #93                        7/8/2017 Sunrise, FL 34400         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2311     #94                        7/7/2017 Sunrise, FL 34401         D8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2289     #95-96                     7/8/2017 Sunrise, FL 34402         D8
  Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 99 of
                                       380


                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2316     #97                         7/9/2017 Sunrise, FL 34403         D8

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2299     #98-4                       7/9/2017 Sunrise, FL 34404         D8/D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2296     #5-10                      7/10/2017 Sunrise, FL 34405         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2309     #11-13                     7/10/2017 Sunrise, FL 34406         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2305     #14                        7/10/2017 Sunrise, FL 34407         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2306     #15-16                     7/10/2017 Sunrise, FL 34408         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H1839     #17                        7/11/2017 Sunrise, FL 34409         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2314     #18-22                     7/11/2017 Sunrise, FL 34410         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2313     #23-26                     7/11/2017 Sunrise, FL 34411         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2304     #27                        7/11/2017 Sunrise, FL 34412         D9

                                               US Stem Cell, Inc., 13794
                                               NW 4th St., Suite 212,
H2315     #28-30                     7/11/2017 Sunrise, FL 34413         D9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 100 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2319     #31                       7/12/2017 Sunrise, FL 34414         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2310     #32-33                    7/12/2017 Sunrise, FL 34415         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2346     #34                       7/14/2017 Sunrise, FL 34416         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2321     #35-38                    7/16/2017 Sunrise, FL 34417         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1630     #39-45                    7/17/2017 Sunrise, FL 34418         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1992     #47-58                    7/17/2017 Sunrise, FL 34419         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2318     #59                       7/17/2017 Sunrise, FL 34420         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2330     #60                       7/19/2017 Sunrise, FL 34421         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2343     #61                       7/19/2017 Sunrise, FL 34422         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2322     #62-63                    7/19/2017 Sunrise, FL 34423         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2329     #64-66                    7/21/2017 Sunrise, FL 34424         D9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 101 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2347     #67-72                    7/21/2017 Sunrise, FL 34425         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2332     #73-74                    7/21/2017 Sunrise, FL 34426         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2326     #75-78                    7/21/2017 Sunrise, FL 34427         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2340     #79-81                    7/21/2017 Sunrise, FL 34428         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2325     #82-91                    7/21/2017 Sunrise, FL 34429         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2213     #92-99                    7/21/2017 Sunrise, FL 34430         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2356     #100                      7/21/2017 Sunrise, FL 34431         D9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2264     #1                         7/1/2017 Sunrise, FL 34432         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2320     #2-4                      7/21/2017 Sunrise, FL 34433         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2341     #5-7                      7/21/2017 Sunrise, FL 34434         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2338     #8-10                     7/21/2017 Sunrise, FL 34435         E1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 102 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2349     #11                       7/22/2017 Sunrise, FL 34436         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2328     #12                       7/22/2017 Sunrise, FL 34437         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2348     #13                       7/24/2017 Sunrise, FL 34438         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2345     #14-18                    7/24/2017 Sunrise, FL 34439         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2353     #19-21                    7/24/2017 Sunrise, FL 34440         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2339     #22-26                    7/24/2017 Sunrise, FL 34441         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2358     #27-28                    7/24/2017 Sunrise, FL 34442         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2354     #29-33                    7/24/2017 Sunrise, FL 34443         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2355     #34-38                    7/24/2017 Sunrise, FL 34444         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2357     #39-42                    7/24/2017 Sunrise, FL 34445         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2352     #43-53                    7/24/2017 Sunrise, FL 34446         E1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 103 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2342     #54-55                    7/25/2017 Sunrise, FL 34447         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2331     #56                       7/25/2017 Sunrise, FL 34448         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2351     #57-58                    7/26/2017 Sunrise, FL 34449         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2350     #59-60                    7/26/2017 Sunrise, FL 34450         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2363     #61                       7/26/2017 Sunrise, FL 34451         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2261     #62                       7/25/2017 Sunrise, FL 34452         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2359     #63-64                    7/26/2017 Sunrise, FL 34453         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2370     #65-67                    7/28/2017 Sunrise, FL 34454         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2336     #68-71                    7/26/2017 Sunrise, FL 34455         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2360     #72                       7/28/2017 Sunrise, FL 34456         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2334     #73-74                    7/28/2017 Sunrise, FL 34457         E1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 104 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2377     #75-78                    7/28/2017 Sunrise, FL 34458         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2333     #79                       7/28/2017 Sunrise, FL 34459         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2380     #80-81                    7/28/2017 Sunrise, FL 34460         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2386     #82-84                    7/29/2017 Sunrise, FL 34461         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2384     #85-88                    7/29/2017 Sunrise, FL 34462         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2390     #89-91                    7/29/2017 Sunrise, FL 34463         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2381     #92-94                    7/29/2017 Sunrise, FL 34464         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2120     #95-96                    7/29/2017 Sunrise, FL 34465         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2385     #97                       7/30/2017 Sunrise, FL 34466         E1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1480     #98-1                     7/30/2017 Sunrise, FL 34467         E1/E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1641     #2                        7/30/2017 Sunrise, FL 34468         E2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 105 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2361     #3-8                      7/31/2017 Sunrise, FL 34469         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2369     #9-14                     7/31/2017 Sunrise, FL 34470         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2375     #15-16                    7/31/2017 Sunrise, FL 34471         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2388     #17-18                    7/31/2017 Sunrise, FL 34472         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2391     #19                       7/31/2017 Sunrise, FL 34473         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2398     #20                        8/2/2017 Sunrise, FL 34474         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2389     #21-22                     8/2/2017 Sunrise, FL 34475         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2393     #23-25                     8/2/2017 Sunrise, FL 34476         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2394     #26                        8/2/2017 Sunrise, FL 34477         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2368     #27-28                     8/2/2017 Sunrise, FL 34478         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2367     #29-36                     8/2/2017 Sunrise, FL 34479         E2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 106 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2397     #37-40                     8/2/2017 Sunrise, FL 34480         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2392     #41-42                     8/2/2017 Sunrise, FL 34481         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2379     #43-45                     8/2/2017 Sunrise, FL 34482         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2371     #46                       7/31/2017 Sunrise, FL 34483         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2412     #47                        8/7/2017 Sunrise, FL 34484         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2418     #48                        8/7/2017 Sunrise, FL 34485         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1935     #49-57                     8/7/2017 Sunrise, FL 34486         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2403     #58                        8/7/2017 Sunrise, FL 34487         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2408     #59-61                     8/7/2017 Sunrise, FL 34488         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2413     #62-65                     8/7/2017 Sunrise, FL 34489         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2395     #66-68                     8/7/2017 Sunrise, FL 34490         E2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 107 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2424     #69                        8/7/2017 Sunrise, FL 34491         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2412     #70                        8/4/2017 Sunrise, FL 34492         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2414     #71-74                     8/7/2017 Sunrise, FL 34493         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2420     #75-76                     8/7/2017 Sunrise, FL 34494         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2416     #77-83                     8/7/2017 Sunrise, FL 34495         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2426     #84                        8/7/2017 Sunrise, FL 34496         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2382     #85-86                     8/7/2017 Sunrise, FL 34497         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2411     #87-88                     8/7/2017 Sunrise, FL 34498         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2221     #89-96                     8/7/2017 Sunrise, FL 34499         E2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1815     #97-7                      8/7/2017 Sunrise, FL 34500         E2/E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1649     #8-17                      8/7/2017 Sunrise, FL 34501         E3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 108 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2427     #18-22                     8/7/2017 Sunrise, FL 34502         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2217     #23-30                     8/7/2017 Sunrise, FL 34503         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2405     #31-37                     8/8/2017 Sunrise, FL 34504         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2406     #38-40                     8/8/2017 Sunrise, FL 34505         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2421     #41-46                     8/8/2017 Sunrise, FL 34506         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2425     #47                        8/9/2017 Sunrise, FL 34507         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2417     #48-49                     8/9/2017 Sunrise, FL 34508         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2428     #50                        8/9/2017 Sunrise, FL 34509         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2431     #51-52                    8/10/2017 Sunrise, FL 34510         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2436     #53                       8/10/2017 Sunrise, FL 34511         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2418     #54-56                    8/10/2017 Sunrise, FL 34512         E3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 109 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2448     #57                       8/10/2017 Sunrise, FL 34513         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2407     #58-60                    8/11/2017 Sunrise, FL 34514         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2446     #61                       8/11/2017 Sunrise, FL 34515         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2442     #62-64                    8/12/2017 Sunrise, FL 34516         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2441     #65-66                    8/12/2017 Sunrise, FL 34517         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2430     #67-68                    8/12/2017 Sunrise, FL 34518         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2438     #69-70                    8/12/2017 Sunrise, FL 34519         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2450     #71-75                    8/12/2017 Sunrise, FL 34520         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2437     #76                       8/12/2017 Sunrise, FL 34521         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2443     #77-82                    8/13/2017 Sunrise, FL 34522         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1639     #83-95                    8/14/2017 Sunrise, FL 34523         E3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 110 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2447     #96-99                    8/14/2017 Sunrise, FL 34524         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2458     #100                      8/15/2017 Sunrise, FL 34525         E3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2440     #1-4                      8/15/2017 Sunrise, FL 34526         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2459     #5-7                      8/15/2017 Sunrise, FL 34527         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2404     #8-9                      8/15/2017 Sunrise, FL 34528         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2449     #10-11                    8/15/2017 Sunrise, FL 34529         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2445     #12-16                    8/16/2017 Sunrise, FL 34530         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2452     #17-23                    8/16/2017 Sunrise, FL 34531         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2451     #24-30                    8/17/2017 Sunrise, FL 34532         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1147     #31                       8/18/2017 Sunrise, FL 34533         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2456     #32-37                    8/18/2017 Sunrise, FL 34534         E4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 111 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2461     #38-42                    8/18/2017 Sunrise, FL 34535         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2462     #43-46                    8/18/2017 Sunrise, FL 34536         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2468     #47-49                    8/19/2017 Sunrise, FL 34537         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2465     #50-54                    8/19/2017 Sunrise, FL 34538         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2470     #55-57                    8/19/2017 Sunrise, FL 34539         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2467     #58                       8/20/2017 Sunrise, FL 34540         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2454     #59-65                    8/20/2017 Sunrise, FL 34541         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2453     #66                       8/20/2017 Sunrise, FL 34542         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2463     #67-75                    8/20/2017 Sunrise, FL 34543         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1264     #76                       8/21/2017 Sunrise, FL 34544         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2466     #77-80                    8/21/2017 Sunrise, FL 34545         E4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 112 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2464     #81-85                    8/21/2017 Sunrise, FL 34546         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2471     #86                       8/22/2017 Sunrise, FL 34547         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2460     #87-91                    8/22/2017 Sunrise, FL 34548         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2457     #92-99                    8/22/2017 Sunrise, FL 34549         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2478     #100                      8/23/2017 Sunrise, FL 34550         E4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1149     #1-3                      8/23/2017 Sunrise, FL 34551         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2482     #4                        8/24/2017 Sunrise, FL 34552         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2476     #5                        8/24/2017 Sunrise, FL 34553         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2473     #6-13                     8/24/2017 Sunrise, FL 34554         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2481     #14                       8/24/2017 Sunrise, FL 34555         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2484     #15-17                    8/24/2017 Sunrise, FL 34556         E5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 113 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2472     #18-19                    8/25/2017 Sunrise, FL 34557         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2485     #20                       8/25/2017 Sunrise, FL 34558         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2489     #21                       8/26/2017 Sunrise, FL 34559         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2504     #22-24                    8/26/2017 Sunrise, FL 34560         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2487     #25-26                    8/26/2017 Sunrise, FL 34561         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2497     #27-30                    8/27/2017 Sunrise, FL 34562         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2492     #31-40                    8/27/2017 Sunrise, FL 34563         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2512     #41-46                    8/27/2017 Sunrise, FL 34564         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2495     #47-57                    8/27/2017 Sunrise, FL 34565         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2491     #58-59                    8/29/2017 Sunrise, FL 34566         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2490     #60                       8/29/2017 Sunrise, FL 34567         E5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 114 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2506     #61-63                    8/29/2017 Sunrise, FL 34568         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2494     #64-66                    8/29/2017 Sunrise, FL 34569         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2503     #67                       8/29/2017 Sunrise, FL 34570         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2501     #68                       8/28/2017 Sunrise, FL 34571         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2488     #69-76                    8/29/2017 Sunrise, FL 34572         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2475     #77-79                    8/29/2017 Sunrise, FL 34573         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2499     #80-84                    8/29/2017 Sunrise, FL 34574         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2507     #85-87                    8/29/2017 Sunrise, FL 34575         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2508     #88                        9/1/2017 Sunrise, FL 34576         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2511     #89                        9/2/2017 Sunrise, FL 34577         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2525     #90-91                     9/2/2017 Sunrise, FL 34578         E5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 115 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2515     #92-94                    8/29/2017 Sunrise, FL 34579         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1565     #95-100                   7/24/2016 Sunrise, FL 34580         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1633     #1                         9/9/2016 Sunrise, FL 34581         E5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2513     #2                         9/2/2017 Sunrise, FL 34582         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2517     #3                         9/2/2017 Sunrise, FL 34583         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2514     #4-5                       9/2/2017 Sunrise, FL 34584         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2518     #6                         9/2/2017 Sunrise, FL 34585         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2521     #7                         9/2/2017 Sunrise, FL 34586         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2532     #8-17                      9/6/2017 Sunrise, FL 34587         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2522     #18                        9/6/2017 Sunrise, FL 34588         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2400     #19-24                     9/6/2017 Sunrise, FL 34589         E6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 116 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2323     #25-27                     9/6/2017 Sunrise, FL 34590         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2524     #28                        9/7/2017 Sunrise, FL 34591         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2527     #29                        9/7/2017 Sunrise, FL 34592         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2400     #30-31                     9/7/2017 Sunrise, FL 34593         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2535     #32                        9/7/2017 Sunrise, FL 34594         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2538     #33-35                     9/7/2017 Sunrise, FL 34595         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2529     #36-39                     9/7/2017 Sunrise, FL 34596         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2523     #40-44                     9/7/2017 Sunrise, FL 34597         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1410     #45-46                     9/8/2017 Sunrise, FL 34598         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2528     #47                        9/8/2017 Sunrise, FL 34599         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2549     #48-49                     9/8/2017 Sunrise, FL 34600         E6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 117 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2501     #50                       9/10/2017 Sunrise, FL 34601         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2543     #51                       9/10/2017 Sunrise, FL 34602         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2554     #52-53                    9/10/2017 Sunrise, FL 34603         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2545     #54-57                    9/10/2017 Sunrise, FL 34604         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2552     #58                       9/10/2017 Sunrise, FL 34605         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2555     #59-66                    9/10/2017 Sunrise, FL 34606         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2551     #67                       9/11/2017 Sunrise, FL 34607         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2546     #68-72                    9/11/2017 Sunrise, FL 34608         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2536     #73-75                    9/11/2017 Sunrise, FL 34609         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2542     #76-77                    9/11/2017 Sunrise, FL 34610         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2558     #78                       9/12/2017 Sunrise, FL 34611         E6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 118 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2560     #79                       9/12/2017 Sunrise, FL 34612         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2539     #80-84                    9/12/2017 Sunrise, FL 34613         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2544     #85-88                    9/12/2017 Sunrise, FL 34614         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2550     #89                       9/12/2017 Sunrise, FL 34615         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2533     #90                       9/12/2017 Sunrise, FL 34616         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2540     #91-92                    9/12/2017 Sunrise, FL 34617         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2559     #93                       9/12/2017 Sunrise, FL 34618         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2568     #94                       9/13/2017 Sunrise, FL 34619         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2564     #95-96                    9/13/2017 Sunrise, FL 34620         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2531     #97-98                    9/13/2017 Sunrise, FL 34621         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2547     #99                       9/13/2017 Sunrise, FL 34622         E6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 119 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2556     #100                      9/13/2017 Sunrise, FL 34623         E6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2561     #1-2                      9/13/2017 Sunrise, FL 34624         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2562     #3-4                      9/14/2017 Sunrise, FL 34625         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2565     #5                        9/15/2017 Sunrise, FL 34626         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2567     #6-10                     9/15/2017 Sunrise, FL 34627         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2563     #11-13                    9/15/2017 Sunrise, FL 34628         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2400     #14                       9/15/2017 Sunrise, FL 34629         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2537     #15-23                    9/15/2017 Sunrise, FL 34630         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2572     #24                       9/15/2017 Sunrise, FL 34631         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2569     #25-30                    9/16/2017 Sunrise, FL 34632         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2570     #31-33                    9/16/2017 Sunrise, FL 34633         E7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 120 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1542     #34-36                    9/19/2017 Sunrise, FL 34634         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1488     #37-38                    9/19/2017 Sunrise, FL 34635         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2571     #39-46                    9/19/2017 Sunrise, FL 34636         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1841     #47-50                    9/20/2017 Sunrise, FL 34637         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1410     #51                       9/20/2017 Sunrise, FL 34638         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1967     #52-58                    9/21/2017 Sunrise, FL 34639         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2585     #59-61                    9/22/2017 Sunrise, FL 34640         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2575     #63-63                    9/22/2017 Sunrise, FL 34641         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2578     #64-65                    9/22/2017 Sunrise, FL 34642         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2579     #66                       9/22/2017 Sunrise, FL 34643         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2586     #67-68                    9/25/2017 Sunrise, FL 34644         E7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 121 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2581     #69-70                    9/25/2017 Sunrise, FL 34645         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2548     #71                       9/25/2017 Sunrise, FL 34646         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2587     #72-74                    9/25/2017 Sunrise, FL 34647         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2574     #75-77                    9/25/2017 Sunrise, FL 34648         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2576     #78-80                    9/25/2017 Sunrise, FL 34649         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2583     #81                       9/25/2017 Sunrise, FL 34650         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2589     #82-83                    9/25/2017 Sunrise, FL 34651         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1270     #84-85                    9/26/2017 Sunrise, FL 34652         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2265     #86-92                    9/26/2017 Sunrise, FL 34653         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2584     #93                       9/26/2017 Sunrise, FL 34654         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2024     #94                       9/23/2017 Sunrise, FL 34655         E7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 122 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2580     #95-96                    9/27/2017 Sunrise, FL 34656         E7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2590     #97-8                     9/28/2017 Sunrise, FL 34657         E7/E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2600     #9-10                     9/29/2017 Sunrise, FL 34658         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2623     #11                       9/28/2017 Sunrise, FL 34659         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2596     #12-13                    9/29/2017 Sunrise, FL 34660         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2614     #14-15                    9/29/2017 Sunrise, FL 34661         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2613     #16-17                    9/29/2017 Sunrise, FL 34662         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2594     #18-19                    9/29/2017 Sunrise, FL 34663         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2610     #20-21                    9/29/2017 Sunrise, FL 34664         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2621     #22-24                    9/29/2017 Sunrise, FL 34665         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2597     #25-27                    9/29/2017 Sunrise, FL 34666         E8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 123 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2606     #28-29                    9/30/2017 Sunrise, FL 34667         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2609     #30                       9/30/2017 Sunrise, FL 34668         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2595     #31                       9/30/2017 Sunrise, FL 34669         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2598     #32                       9/30/2017 Sunrise, FL 34670         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2603     #33                       9/30/2017 Sunrise, FL 34671         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2593     #34-35                    9/30/2017 Sunrise, FL 34672         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2605     #36-37                    9/30/2017 Sunrise, FL 34673         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2601     #38-40                    9/30/2017 Sunrise, FL 34674         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2619     #41-42                    10/1/2017 Sunrise, FL 34675         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2602     #43-47                    10/1/2017 Sunrise, FL 34676         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2617     #48-55                    10/1/2017 Sunrise, FL 34677         E8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 124 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1856     #56-59                    10/1/2017 Sunrise, FL 34678         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2618     #60-61                    10/1/2017 Sunrise, FL 34679         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1950     #62                       10/2/2017 Sunrise, FL 34680         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1480     #63-73                    10/2/2017 Sunrise, FL 34681         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2607     #74-75                    10/2/2017 Sunrise, FL 34682         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1411     #76-80                    10/2/2017 Sunrise, FL 34683         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2228     #81                       10/2/2017 Sunrise, FL 34684         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2629     #82                       10/3/2017 Sunrise, FL 34685         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1833     #83                       10/1/2017 Sunrise, FL 34686         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2615     #84-85                    10/3/2017 Sunrise, FL 34687         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2592     #86-91                    10/3/2017 Sunrise, FL 34688         E8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 125 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2611     #92-97                    10/3/2017 Sunrise, FL 34689         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2604     #98                       10/3/2017 Sunrise, FL 34690         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2608     #99                       10/3/2017 Sunrise, FL 34691         E8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2407     #100-4                    10/4/2017 Sunrise, FL 34692         E8/E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2622     #5-7                      10/4/2017 Sunrise, FL 34693         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2256     #8                        10/4/2017 Sunrise, FL 34694         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2293     #9-19                     10/4/2017 Sunrise, FL 34695         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2652     #20                       10/5/2017 Sunrise, FL 34696         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2632     #21-27                    10/5/2017 Sunrise, FL 34697         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2634     #28                       10/5/2017 Sunrise, FL 34698         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2252     #29-31                    10/5/2017 Sunrise, FL 34699         E9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 126 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1409     #32-34                    10/5/2017 Sunrise, FL 34700         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2627     #35-44                    10/5/2017 Sunrise, FL 34701         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2630     #45                       10/7/2017 Sunrise, FL 34702         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2636     #46                       10/7/2017 Sunrise, FL 34703         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2638     #47-49                    10/7/2017 Sunrise, FL 34704         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2628     #50-56                    10/7/2017 Sunrise, FL 34705         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2635     #57                       10/7/2017 Sunrise, FL 34706         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2625     #58                       10/7/2017 Sunrise, FL 34707         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2645     #59-60                    10/7/2017 Sunrise, FL 34708         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2644     #61                       10/7/2017 Sunrise, FL 34709         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2635     #62-77                    10/7/2017 Sunrise, FL 34710         E9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 127 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1857     #78-90                    10/9/2017 Sunrise, FL 34711         E9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2065     #91-4                     10/9/2017 Sunrise, FL 34712         E9/F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2372     #5-14                     10/9/2017 Sunrise, FL 34713         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2333     #15-19                    10/9/2017 Sunrise, FL 34714         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2639     #20-21                    10/9/2017 Sunrise, FL 34715         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2637     #22-24                    10/9/2017 Sunrise, FL 34716         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2641     #25-27                   10/10/2017 Sunrise, FL 34717         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1717     #28-32                   10/10/2017 Sunrise, FL 34718         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2643     #33-37                   10/10/2017 Sunrise, FL 34719         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2247     #38                      10/10/2017 Sunrise, FL 34720         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1536     #39                      10/10/2017 Sunrise, FL 34721         F1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 128 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1345     #40-43                   10/11/2017 Sunrise, FL 34722         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2486     #44-54                   10/11/2017 Sunrise, FL 34723         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2648     #55-56                   10/11/2017 Sunrise, FL 34724         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2651     #57                      10/11/2017 Sunrise, FL 34725         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1575     #58-62                   10/11/2017 Sunrise, FL 34726         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2647     #63-64                   10/12/2017 Sunrise, FL 34727         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2650     #65                      10/12/2017 Sunrise, FL 34728         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2657     #66                      10/14/2017 Sunrise, FL 34729         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2655     #67-68                   10/14/2017 Sunrise, FL 34730         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2653     #69-74                   10/14/2017 Sunrise, FL 34731         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2274     #75-83                   10/15/2017 Sunrise, FL 34732         F1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 129 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2656     #84-90                   10/15/2017 Sunrise, FL 34733         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2294     #91-92                   10/16/2017 Sunrise, FL 34734         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2288     #93-96                   10/16/2017 Sunrise, FL 34735         F1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1496     #97-4                    10/17/2017 Sunrise, FL 34736         F1/F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2658     #5                       10/17/2017 Sunrise, FL 34737         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2350     #6-9                     10/17/2017 Sunrise, FL 34738         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2670     #10                      10/18/2017 Sunrise, FL 34739         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2661     #11-13                   10/18/2017 Sunrise, FL 34740         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2572     #14                      10/18/2017 Sunrise, FL 34741         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2664     #15-19                   10/20/2017 Sunrise, FL 34742         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1855     #20-26                   10/20/2017 Sunrise, FL 34743         F2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 130 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2684     #27                      10/23/2017 Sunrise, FL 34744         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2669     #28-32                   10/23/2017 Sunrise, FL 34745         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2666     #33-41                   10/23/2017 Sunrise, FL 34746         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2662     #42-43                   10/23/2017 Sunrise, FL 34747         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2675     #44-51                   10/23/2017 Sunrise, FL 34748         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2663     #52-57                   10/23/2017 Sunrise, FL 34749         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2455     #58-60                   10/23/2017 Sunrise, FL 34750         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2660     #61-65                   10/23/2017 Sunrise, FL 34751         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2668     #66-67                   10/23/2017 Sunrise, FL 34752         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2673     #68-69                   10/23/2017 Sunrise, FL 34753         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2378     #70-76                   10/23/2017 Sunrise, FL 34754         F2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 131 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1970     #77-81                   10/23/2017 Sunrise, FL 34755         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2674     #82-86                   10/23/2017 Sunrise, FL 34756         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2676     #87-88                   10/24/2017 Sunrise, FL 34757         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2383     #89-100                  10/24/2017 Sunrise, FL 34758         F2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2665     #1-7                     10/25/2017 Sunrise, FL 34759         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2667     #8-9                     10/25/2017 Sunrise, FL 34760         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2678     #10-11                   10/25/2017 Sunrise, FL 34761         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2672     #12-14                   10/25/2017 Sunrise, FL 34762         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2694     #15-16                   10/26/2017 Sunrise, FL 34763         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2312     #17-18                   10/25/2017 Sunrise, FL 34764         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2680     #19-20                   10/25/2017 Sunrise, FL 34765         F3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 132 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2682     #21-23                   10/26/2017 Sunrise, FL 34766         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2696     #24-25                   10/26/2017 Sunrise, FL 34767         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1366     #26-29                   10/26/2017 Sunrise, FL 34768         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2683     #30-35                   10/27/2017 Sunrise, FL 34769         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2695     #36                      10/25/2017 Sunrise, FL 34770         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2689     #37-39                   10/27/2017 Sunrise, FL 34771         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2688     #40-48                   10/27/2017 Sunrise, FL 34772         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2685     #49-53                   10/28/2017 Sunrise, FL 34773         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2679     #54                      10/28/2017 Sunrise, FL 34774         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2684     #55                      10/27/2017 Sunrise, FL 34775         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2687     #56-61                   10/28/2017 Sunrise, FL 34776         F3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 133 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2681     #62-64                   10/28/2017 Sunrise, FL 34777         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2693     #65-67                   10/28/2017 Sunrise, FL 34778         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2691     #68                      10/30/2017 Sunrise, FL 34779         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2692     #69-70                   10/30/2017 Sunrise, FL 34780         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1991     #71-75                   10/30/2017 Sunrise, FL 34781         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1791     #76-78                   10/30/2017 Sunrise, FL 34782         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2433     #79-80                   10/30/2017 Sunrise, FL 34783         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2702     #81                      10/30/2017 Sunrise, FL 34784         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2568     #82-83                   10/30/2017 Sunrise, FL 34785         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2366     #84-85                   10/30/2017 Sunrise, FL 34786         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2697     #86                      10/30/2017 Sunrise, FL 34787         F3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 134 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2698     #87-88                   10/30/2017 Sunrise, FL 34788         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2598     #89-90                   10/31/2017 Sunrise, FL 34789         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2700     #91-92                   10/31/2017 Sunrise, FL 34790         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2707     #93                       11/1/2017 Sunrise, FL 34791         F3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2265     #94-1                     11/1/2017 Sunrise, FL 34792         F3/F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2703     #2                        11/1/2017 Sunrise, FL 34793         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2701     #3-5                      11/1/2017 Sunrise, FL 34794         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2705     #5-7                      11/2/2017 Sunrise, FL 34795         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2708     #8                        11/2/2017 Sunrise, FL 34796         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2704     #9-10                     11/2/2017 Sunrise, FL 34797         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2711     #11-13                    11/3/2017 Sunrise, FL 34798         F4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 135 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2707     #14                       11/2/2017 Sunrise, FL 34799         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2720     #15-17                    11/3/2017 Sunrise, FL 34800         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2717     #18                       11/4/2017 Sunrise, FL 34801         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2710     #19-21                    11/4/2017 Sunrise, FL 34802         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2718     #22-23                    11/4/2017 Sunrise, FL 34803         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1530     #24-25                    11/3/2017 Sunrise, FL 34804         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2719     #26                       11/5/2017 Sunrise, FL 34805         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2714     #27                       11/5/2017 Sunrise, FL 34806         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2721     #28-29                    11/5/2017 Sunrise, FL 34807         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1784     #30                      12/14/2016 Sunrise, FL 34808         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1783     #31                      12/14/2016 Sunrise, FL 34809         F4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 136 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2717     #32                       11/5/2017 Sunrise, FL 34810         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2729     #33-34                    11/7/2017 Sunrise, FL 34811         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2709     #35-40                    11/7/2017 Sunrise, FL 34812         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2713     #41-45                    11/7/2017 Sunrise, FL 34813         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2730     #46-48                    11/7/2017 Sunrise, FL 34814         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2716     #49-55                    11/7/2017 Sunrise, FL 34815         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2270     #56                       11/8/2017 Sunrise, FL 34816         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2722     #57                       11/8/2017 Sunrise, FL 34817         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2715     #58-59                    11/8/2017 Sunrise, FL 34818         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2731     #60                       11/8/2017 Sunrise, FL 34819         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2733     #61                       11/8/2017 Sunrise, FL 34820         F4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 137 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2726     #62                       11/8/2017 Sunrise, FL 34821         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2723     #63                       11/8/2017 Sunrise, FL 34822         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2725     #64                       11/9/2017 Sunrise, FL 34823         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2724     #65-66                    11/9/2017 Sunrise, FL 34824         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2728     #67                       11/9/2017 Sunrise, FL 34825         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2742     #68-70                    11/9/2017 Sunrise, FL 34826         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2740     #71-74                   11/11/2017 Sunrise, FL 34827         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2743     #75-76                   11/11/2017 Sunrise, FL 34828         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2732     #77                      11/12/2017 Sunrise, FL 34829         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2737     #78-79                   11/12/2017 Sunrise, FL 34830         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1964     #80-81                   11/13/2017 Sunrise, FL 34831         F4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 138 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2123     #82-86                   11/13/2017 Sunrise, FL 34832         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1517     #87-88                   11/13/2017 Sunrise, FL 34833         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2244     #89                      11/13/2017 Sunrise, FL 34834         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2739     #90-92                   11/13/2017 Sunrise, FL 34835         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2734     #93                      11/13/2017 Sunrise, FL 34836         F4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2745     #94-6                    11/14/2017 Sunrise, FL 34837         F4/F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2736     #7                       11/14/2017 Sunrise, FL 34838         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2735     #8                       11/14/2017 Sunrise, FL 34839         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2244     #9-12                    11/15/2017 Sunrise, FL 34840         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2758     #13                      11/16/2017 Sunrise, FL 34841         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2762     #14-18                   11/16/2017 Sunrise, FL 34842         F5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 139 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2749     #19-24                   11/16/2017 Sunrise, FL 34843         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2760     #25                      11/16/2017 Sunrise, FL 34844         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2738     #26                      11/16/2017 Sunrise, FL 34845         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2753     #27-29                   11/16/2017 Sunrise, FL 34846         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2746     #30-34                   11/17/2017 Sunrise, FL 34847         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2763     #35-36                   11/17/2017 Sunrise, FL 34848         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2765     #37-38                   11/17/2017 Sunrise, FL 34849         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2764     #39-41                   11/17/2017 Sunrise, FL 34850         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2754     #42-44                   11/17/2017 Sunrise, FL 34851         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2751     #45-53                   11/20/2017 Sunrise, FL 34852         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2747     #54                      11/20/2017 Sunrise, FL 34853         F5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 140 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2768     #55-59                   11/20/2017 Sunrise, FL 34854         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2769     #60-62                   11/20/2017 Sunrise, FL 34855         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2761     #63-72                   11/21/2017 Sunrise, FL 34856         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2773     #73                      11/21/2017 Sunrise, FL 34857         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2770     #74                      11/21/2017 Sunrise, FL 34858         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2772     #75-78                   11/21/2017 Sunrise, FL 34859         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2756     #79-80                   11/21/2017 Sunrise, FL 34860         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2776     #81                      11/21/2017 Sunrise, FL 34861         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2759     #82-86                   11/21/2017 Sunrise, FL 34862         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2774     #87                      11/21/2017 Sunrise, FL 34863         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2767     #88-89                   11/21/2017 Sunrise, FL 34864         F5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 141 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2766     #90-97                   11/21/2017 Sunrise, FL 34865         F5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2771     #98-3                    11/21/2017 Sunrise, FL 34866         F5/F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2786     #4                       11/23/2017 Sunrise, FL 34867         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2789     #5                       11/23/2017 Sunrise, FL 34868         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2783     #6-11                    11/23/2017 Sunrise, FL 34869         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2775     #12-16                   11/23/2017 Sunrise, FL 34870         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2755     #17-18                   11/23/2017 Sunrise, FL 34871         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2784     #19-23                   11/23/2017 Sunrise, FL 34872         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2782     #24                      11/23/2017 Sunrise, FL 34873         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2752     #25-33                   11/23/2017 Sunrise, FL 34874         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2779     #34-35                   11/25/2017 Sunrise, FL 34875         F6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 142 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2776     #36                      11/25/2017 Sunrise, FL 34876         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2777     #37-40                   11/25/2017 Sunrise, FL 34877         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2785     #41-51                   11/25/2017 Sunrise, FL 34878         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2787     #52-56                   11/25/2017 Sunrise, FL 34879         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2795     #57-63                   11/25/2017 Sunrise, FL 34880         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2796     #64-68                   11/26/2017 Sunrise, FL 34881         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2790     #69-79                   11/26/2017 Sunrise, FL 34882         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2776     #80-84                   11/26/2017 Sunrise, FL 34883         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2794     #85-87                   11/27/2017 Sunrise, FL 34884         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2791     #88                      11/27/2017 Sunrise, FL 34885         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2781     #89-90                   11/27/2017 Sunrise, FL 34886         F6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 143 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2793     #91                      11/27/2017 Sunrise, FL 34887         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2788     #92-94                   11/28/2017 Sunrise, FL 34888         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2780     #95                      11/28/2017 Sunrise, FL 34889         F6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1687     #96-8                    11/30/2017 Sunrise, FL 34890         F6/F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1390     #9                       11/30/2017 Sunrise, FL 34891         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2429     #10-11                   11/30/2017 Sunrise, FL 34892         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2434     #12-13                   11/30/2017 Sunrise, FL 34893         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2799     #14-15                   11/30/2017 Sunrise, FL 34894         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2636     #16-18                    12/2/2017 Sunrise, FL 34895         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2803     #19                       12/1/2017 Sunrise, FL 34896         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2159     #20-21                    12/2/2017 Sunrise, FL 34897         F7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 144 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2802     #22-23                    12/2/2017 Sunrise, FL 34898         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2055     #24-30                    12/2/2017 Sunrise, FL 34899         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2797     #31                       12/3/2017 Sunrise, FL 34900         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2798     #32-33                    12/3/2017 Sunrise, FL 34901         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2630     #34                       12/3/2017 Sunrise, FL 34902         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1416     #35                       12/4/2017 Sunrise, FL 34903         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2806     #36-38                    12/5/2017 Sunrise, FL 34904         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1783     #39-49                    12/6/2017 Sunrise, FL 34905         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1330     #50-55                    12/6/2017 Sunrise, FL 34906         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1784     #56-62                    12/6/2017 Sunrise, FL 34907         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2812     #63                       12/7/2017 Sunrise, FL 34908         F7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 145 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2810     #64-65                    12/8/2017 Sunrise, FL 34909         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2813     #66-67                    12/8/2017 Sunrise, FL 34910         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2808     #68                       12/8/2017 Sunrise, FL 34911         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2811     #69-73                    12/8/2017 Sunrise, FL 34912         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2814     #74-75                    12/9/2017 Sunrise, FL 34913         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2819     #76-77                    12/9/2017 Sunrise, FL 34914         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2815     #78-84                    12/9/2017 Sunrise, FL 34915         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2817     #85                      12/10/2017 Sunrise, FL 34916         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1844     #86-95                   12/10/2017 Sunrise, FL 34917         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2399     #96                      12/10/2017 Sunrise, FL 34918         F7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1556     #97-9                    12/10/2017 Sunrise, FL 34919         F7/F8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 146 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2264     #10                      12/10/2017 Sunrise, FL 34920         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2541     #11                      12/11/2017 Sunrise, FL 34921         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2335     #12-16                   12/11/2017 Sunrise, FL 34922         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2201     #17-18                   12/11/2017 Sunrise, FL 34923         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2827     #19                      12/16/2017 Sunrise, FL 34924         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2820     #20-21                   12/16/2017 Sunrise, FL 34925         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2816     #22-23                   12/16/2017 Sunrise, FL 34926         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2809     #24-26                   12/16/2017 Sunrise, FL 34927         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2818     #27-28                   12/16/2017 Sunrise, FL 34928         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2807     #29-31                   12/16/2017 Sunrise, FL 34929         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2829     #32-36                   12/16/2017 Sunrise, FL 34930         F8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 147 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2825     #37-38                   12/16/2017 Sunrise, FL 34931         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2821     #39-40                   12/16/2017 Sunrise, FL 34932         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2826     #41                      12/16/2017 Sunrise, FL 34933         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2822     #42                      12/16/2017 Sunrise, FL 34934         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2823     #43-48                   12/16/2017 Sunrise, FL 34935         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2833     #49                      12/17/2017 Sunrise, FL 34936         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2830     #50-51                   12/17/2017 Sunrise, FL 34937         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2828     #52-54                   12/18/2017 Sunrise, FL 34938         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2836     #55                      12/18/2017 Sunrise, FL 34939         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2824     #56                      12/19/2017 Sunrise, FL 34940         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2165     #57-58                   12/19/2017 Sunrise, FL 34941         F8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 148 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2838     #59-69                   12/21/2017 Sunrise, FL 34942         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2834     #70-79                   12/21/2017 Sunrise, FL 34943         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2845     #80-81                   12/21/2017 Sunrise, FL 34944         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2832     #82-85                   12/21/2017 Sunrise, FL 34945         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2844     #86-88                   12/21/2017 Sunrise, FL 34946         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2837     #89-92                   12/21/2017 Sunrise, FL 34947         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2842     #93-94                   12/21/2017 Sunrise, FL 34948         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2843     #96-98                   12/23/2017 Sunrise, FL 34949         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2853     #99                      12/24/2017 Sunrise, FL 34950         F8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2846     #100-1                   12/25/2017 Sunrise, FL 34951         F8/F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2854     #2-3                     12/26/2017 Sunrise, FL 34952         F9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 149 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2850     #4-6                     12/26/2017 Sunrise, FL 34953         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2852     #7                       12/26/2017 Sunrise, FL 34954         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2847     #8-12                    12/26/2017 Sunrise, FL 34955         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2631     #13-23                   12/27/2017 Sunrise, FL 34956         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1805     #24-37                   12/27/2017 Sunrise, FL 34957         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1795     #38-41                   12/27/2017 Sunrise, FL 34958         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2863     #42-43                   12/29/2017 Sunrise, FL 34959         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2856     #44                      12/29/2017 Sunrise, FL 34960         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2858     #45-46                   12/29/2017 Sunrise, FL 34961         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2864     #47-49                   12/31/2017 Sunrise, FL 34962         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2865     #50-53                     1/2/2018 Sunrise, FL 34963         F9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 150 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2859     #54-62                     1/3/2018 Sunrise, FL 34964         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2557     #63-64                     1/3/2018 Sunrise, FL 34965         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2415     #65-66                     1/3/2018 Sunrise, FL 34966         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2111     #67-72                     1/3/2018 Sunrise, FL 34967         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2866     #73                        1/3/2018 Sunrise, FL 34968         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2868     #74                        1/3/2018 Sunrise, FL 34969         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2867     #75                        1/3/2018 Sunrise, FL 34970         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2870     #76-80                     1/6/2018 Sunrise, FL 34971         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2869     #81                       1/13/2018 Sunrise, FL 34972         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1981     #82-91                    1/13/2018 Sunrise, FL 34973         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2804     #92-97                    1/13/2018 Sunrise, FL 34974         F9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 151 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2871     #98                       1/13/2018 Sunrise, FL 34975         F9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2873     #99-2                     1/13/2018 Sunrise, FL 34976         F9/G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2712     #3-9                      1/14/2018 Sunrise, FL 34977         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2876     #10                       1/14/2018 Sunrise, FL 34978         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2874     #11-21                    1/14/2018 Sunrise, FL 34979         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2882     #22-23                    1/14/2018 Sunrise, FL 34980         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2881     #27-34                    1/14/2018 Sunrise, FL 34981         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2878     #35-38                    1/14/2018 Sunrise, FL 34982         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2876     #39-49                    1/15/2018 Sunrise, FL 34983         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2300     #50-65                    1/15/2018 Sunrise, FL 34984         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2365     #66                       1/15/2018 Sunrise, FL 34985         G1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 152 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2375     #67-68                    1/16/2018 Sunrise, FL 34986         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2879     #69-76                    1/16/2018 Sunrise, FL 34987         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2884     #77-80                    1/16/2018 Sunrise, FL 34988         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2877     #81-83                    1/16/2018 Sunrise, FL 34989         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2880     #84-87                    1/16/2018 Sunrise, FL 34990         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2902     #88                       1/16/2018 Sunrise, FL 34991         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2887     #89-92                    1/17/2018 Sunrise, FL 34992         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2885     #93-94                    1/18/2018 Sunrise, FL 34993         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2895     #95                       1/18/2018 Sunrise, FL 34994         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2893     #96-97                    1/20/2018 Sunrise, FL 34995         G1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2892     #98-100                   1/20/2018 Sunrise, FL 34996         G1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 153 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2897     #1-5                      1/20/2018 Sunrise, FL 34997         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2901     #6                        1/29/2018 Sunrise, FL 34998         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2894     #7-11                     1/20/2018 Sunrise, FL 34999         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2888     #12-19                    1/20/2018 Sunrise, FL 35000         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1994     #20-21                    1/21/2018 Sunrise, FL 35001         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2883     #22                       1/21/2018 Sunrise, FL 35002         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2886     #23-24                    1/21/2018 Sunrise, FL 35003         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2889     #25-26                    1/21/2018 Sunrise, FL 35004         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2896     #27-28                    1/21/2018 Sunrise, FL 35005         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2312     #29-35                    1/23/2018 Sunrise, FL 35006         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2900     #36-40                    1/23/2018 Sunrise, FL 35007         G2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 154 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2736     #41-42                    1/23/2018 Sunrise, FL 35008         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2906     #43-45                    1/24/2018 Sunrise, FL 35009         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2899     #46                       1/24/2018 Sunrise, FL 35010         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2901     #47                       1/25/2018 Sunrise, FL 35011         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2907     #48-50                    1/25/2018 Sunrise, FL 35012         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2913     #51                       1/26/2018 Sunrise, FL 35013         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2914     #52-64                    1/27/2018 Sunrise, FL 35014         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2921     #65-75                    1/27/2018 Sunrise, FL 35015         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2922     #76-80                    1/27/2018 Sunrise, FL 35016         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2917     #81                       1/27/2018 Sunrise, FL 35017         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2908     #82-85                    1/27/2018 Sunrise, FL 35018         G2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 155 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2909     #86-87                    1/27/2018 Sunrise, FL 35019         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2919     #88-89                    1/27/2018 Sunrise, FL 35020         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2916     #90-91                    1/27/2018 Sunrise, FL 35021         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2924     #92-99                    1/27/2018 Sunrise, FL 35022         G2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2918     #100-7                    1/27/2018 Sunrise, FL 35023         G2/G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2945     #8-10                      2/1/2018 Sunrise, FL 35024         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2939     #11-13                     2/1/2018 Sunrise, FL 35025         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2920     #14                        2/1/2018 Sunrise, FL 35026         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2930     #15                        2/1/2018 Sunrise, FL 35027         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2933     #16                        2/1/2018 Sunrise, FL 35028         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2927     #17                        2/2/2018 Sunrise, FL 35029         G3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 156 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2925     #18                        2/2/2018 Sunrise, FL 35030         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2941     #19-20                     2/2/2018 Sunrise, FL 35031         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2928     #21-24                     2/2/2018 Sunrise, FL 35032         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2929     #25                        2/2/2018 Sunrise, FL 35033         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2932     #26                        2/2/2018 Sunrise, FL 35034         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2926     #27-28                     2/2/2018 Sunrise, FL 35035         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2923     #29-32                     2/2/2018 Sunrise, FL 35036         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2938     #33-35                     2/3/2018 Sunrise, FL 35037         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2949     #36-39                     2/3/2018 Sunrise, FL 35038         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2936     #40-41                     2/3/2018 Sunrise, FL 35039         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2947     #42                        2/3/2018 Sunrise, FL 35040         G3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 157 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2937     #43                        2/3/2018 Sunrise, FL 35041         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2815     #44                       1/30/2018 Sunrise, FL 35042         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2948     #45-46                     2/3/2018 Sunrise, FL 35043         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2931     #47-48                     2/3/2018 Sunrise, FL 35044         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2935     #49                        2/3/2018 Sunrise, FL 35045         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2944     #50                        2/4/2018 Sunrise, FL 35046         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2690     #51-52                     2/4/2018 Sunrise, FL 35047         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2702     #53-54                     2/4/2018 Sunrise, FL 35048         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2358     #55-61                     2/5/2018 Sunrise, FL 35049         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2942     #62-63                     2/5/2018 Sunrise, FL 35050         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2131     #64-67                     2/6/2018 Sunrise, FL 35051         G3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 158 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2950     #68                        2/6/2018 Sunrise, FL 35052         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2943     #69-82                     2/7/2018 Sunrise, FL 35053         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2955     #82                        2/7/2018 Sunrise, FL 35054         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2953     #84-85                     2/7/2018 Sunrise, FL 35055         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2961     #86-90                     2/7/2018 Sunrise, FL 35056         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2963     #91                        2/8/2018 Sunrise, FL 35057         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2960     #92-94                     2/8/2018 Sunrise, FL 35058         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2959     #95-97                     2/8/2018 Sunrise, FL 35059         G3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2968     #98-7                     2/10/2018 Sunrise, FL 35060         G3/G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2962     #8-16                     2/10/2018 Sunrise, FL 35061         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2964     #17                       2/10/2018 Sunrise, FL 35062         G4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 159 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2956     #18-21                    2/10/2018 Sunrise, FL 35063         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2952     #22-23                    2/10/2018 Sunrise, FL 35064         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2958     #24-27                    2/12/2018 Sunrise, FL 35065         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2969     #28-29                    2/12/2018 Sunrise, FL 35066         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2599     #30-40                    2/12/2018 Sunrise, FL 35067         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2976     #41-42                    2/12/2018 Sunrise, FL 35068         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
h2975     #43                       2/13/2018 Sunrise, FL 35069         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2982     #44                       2/13/2018 Sunrise, FL 35070         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1123     #45-47                    2/13/2018 Sunrise, FL 35071         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1247     #48-51                    2/13/2018 Sunrise, FL 35072         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2981     #52                       2/13/2018 Sunrise, FL 35073         G4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 160 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2978     #53-54                    2/13/2018 Sunrise, FL 35074         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2435     #55-59                    2/15/2018 Sunrise, FL 35075         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2800     #60-64                    2/15/2018 Sunrise, FL 35076         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2860     #65                       2/15/2018 Sunrise, FL 35077         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2984     #66                       2/15/2018 Sunrise, FL 35078         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2988     #67                       2/15/2018 Sunrise, FL 35079         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2983     #68-70                    2/15/2018 Sunrise, FL 35080         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2970     #71-72                    2/15/2018 Sunrise, FL 35081         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2966     #73                       2/15/2018 Sunrise, FL 35082         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2987     #74                       2/15/2018 Sunrise, FL 35083         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2971     #75-76                    2/15/2018 Sunrise, FL 35084         G4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 161 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2972     #77                       2/15/2018 Sunrise, FL 35085         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1796     #78-87                    2/15/2018 Sunrise, FL 35086         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2985     #88-91                    2/16/2018 Sunrise, FL 35087         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2973     #92-98                    2/16/2018 Sunrise, FL 35088         G4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2965     #99-5                     2/16/2018 Sunrise, FL 35089         G4/G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2160     #6                        5/31/2017 Sunrise, FL 35090         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2994     #7                        2/18/2018 Sunrise, FL 35091         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2990     #8                        2/18/2018 Sunrise, FL 35092         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2986     #9-10                     2/18/2018 Sunrise, FL 35093         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2977     #11-13                    2/18/2018 Sunrise, FL 35094         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2993     #14-19                    2/18/2018 Sunrise, FL 35095         G5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 162 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2992     #20                       2/18/2018 Sunrise, FL 35096         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2991     #21-22                    2/18/2018 Sunrise, FL 35097         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1160     #23-25                    2/18/2018 Sunrise, FL 35098         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2162     #26-32                    2/19/2018 Sunrise, FL 35099         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2995     #33-38                    2/19/2018 Sunrise, FL 35100         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2805     #39-45                    2/19/2018 Sunrise, FL 35101         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2553     #46-47                    2/19/2018 Sunrise, FL 35102         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1185     #48-49                    2/20/2018 Sunrise, FL 35103         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2997     #50-51                    2/21/2018 Sunrise, FL 35104         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2996     #52-57                    2/21/2018 Sunrise, FL 35105         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2999     #58-59                    2/21/2018 Sunrise, FL 35106         G5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 163 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1493     #60-71                    2/21/2018 Sunrise, FL 35107         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3022     #72                       2/21/2018 Sunrise, FL 35108         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3009     #73-75                    2/25/2018 Sunrise, FL 35109         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3001     #76                       2/21/2018 Sunrise, FL 35110         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3020     #77-78                    2/25/2018 Sunrise, FL 35111         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3005     #79-80                    2/25/2018 Sunrise, FL 35112         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3011     #81                       2/25/2018 Sunrise, FL 35113         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3013     #82                       2/25/2018 Sunrise, FL 35114         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3012     #83                       2/25/2018 Sunrise, FL 35115         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3008     #84-85                    2/25/2018 Sunrise, FL 35116         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3004     #86-87                    2/25/2018 Sunrise, FL 35117         G5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 164 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2998     #88-91                    2/25/2018 Sunrise, FL 35118         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3014     #92                       2/21/2018 Sunrise, FL 35119         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3006     #93                       2/25/2018 Sunrise, FL 35120         G5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2373     #94-1                     2/25/2018 Sunrise, FL 35121         G5/G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2618     #2-10                     2/25/2018 Sunrise, FL 35122         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2577     #11-17                    2/25/2018 Sunrise, FL 35123         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3027     #18                       2/25/2018 Sunrise, FL 35124         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3018     #19-20                    2/25/2018 Sunrise, FL 35125         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3024     #21                       2/26/2018 Sunrise, FL 35126         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3014     #22                       2/25/2018 Sunrise, FL 35127         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3029     #23                       2/26/2018 Sunrise, FL 35128         G6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 165 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3017     #24                       2/25/2018 Sunrise, FL 35129         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1185     #26-28                    2/26/2018 Sunrise, FL 35130         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3021     #29-30                    2/26/2018 Sunrise, FL 35131         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3026     #31-32                    2/26/2018 Sunrise, FL 35132         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3016     #33                       2/26/2018 Sunrise, FL 35133         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3023     #34-35                    2/26/2018 Sunrise, FL 35134         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3007     #36                       2/26/2018 Sunrise, FL 35135         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3015     #37-38                    2/28/2018 Sunrise, FL 35136         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3017     #39                       2/26/2018 Sunrise, FL 35137         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2591     #40-44                    2/28/2018 Sunrise, FL 35138         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3039     #45-46                    2/28/2018 Sunrise, FL 35139         G6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 166 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3040     #47-48                    2/28/2018 Sunrise, FL 35140         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3031     #49                       2/28/2018 Sunrise, FL 35141         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1832     #54-55                    2/28/2018 Sunrise, FL 35142         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3034     #56                       2/28/2018 Sunrise, FL 35143         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3029     #57                       2/28/2018 Sunrise, FL 35144         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3036     #58-59                     3/1/2018 Sunrise, FL 35145         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3030     #60-61                     3/1/2018 Sunrise, FL 35146         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2273     #62                        3/2/2018 Sunrise, FL 35147         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3033     #63-66                     3/2/2018 Sunrise, FL 35148         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3052     #67                        3/3/2018 Sunrise, FL 35149         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3035     #68                        3/3/2018 Sunrise, FL 35150         G6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 167 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3057     #69-71                     3/3/2018 Sunrise, FL 35151         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3048     #72-73                     3/4/2018 Sunrise, FL 35152         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3045     #74                        3/4/2018 Sunrise, FL 35153         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3046     #75                        3/4/2018 Sunrise, FL 35154         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3047     #76-81                     3/4/2018 Sunrise, FL 35155         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3049     #82-91                     3/4/2018 Sunrise, FL 35156         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3056     #92-93                     3/5/2018 Sunrise, FL 35157         G6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3043     #94-3                      3/5/2018 Sunrise, FL 35158         G6/G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3063     #4-9                       3/5/2018 Sunrise, FL 35159         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3070     #10-12                     3/5/2018 Sunrise, FL 35160         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3065     #13                        3/5/2018 Sunrise, FL 35161         G7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 168 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3041     #14-18                     3/5/2018 Sunrise, FL 35162         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3053     #19-24                     3/5/2018 Sunrise, FL 35163         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3054     #25                        3/6/2018 Sunrise, FL 35164         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2280     #26-32                     3/6/2018 Sunrise, FL 35165         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3074     #33-38                     3/6/2018 Sunrise, FL 35166         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3051     #39-42                     3/6/2018 Sunrise, FL 35167         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2778     #43-49                     3/6/2018 Sunrise, FL 35168         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3083     #50-51                     3/6/2018 Sunrise, FL 35169         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3044     #52                        3/6/2018 Sunrise, FL 35170         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3075     #53                        3/5/2018 Sunrise, FL 35171         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3050     #54-55                     3/6/2018 Sunrise, FL 35172         G7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 169 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3055     #56-61                     3/6/2018 Sunrise, FL 35173         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2659     #62-67                     3/6/2018 Sunrise, FL 35174         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2505     #68-80                     3/7/2018 Sunrise, FL 35175         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3064     #81                        3/7/2018 Sunrise, FL 35176         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3058     #82-86                     3/7/2018 Sunrise, FL 35177         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3072     #87-95                     3/7/2018 Sunrise, FL 35178         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3059     #96-97                     3/7/2018 Sunrise, FL 35179         G7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2699     #98-3                      3/7/2018 Sunrise, FL 35180         G7/G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3062     #4                         3/7/2018 Sunrise, FL 35181         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3076     #5-9                       3/7/2018 Sunrise, FL 35182         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3069     #10-14                     3/7/2018 Sunrise, FL 35183         G8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 170 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3073     #15                        3/7/2018 Sunrise, FL 35184         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3071     #16-18                     3/7/2018 Sunrise, FL 35185         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3060     #19-26                     3/7/2018 Sunrise, FL 35186         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3066     #26-29                     3/7/2018 Sunrise, FL 35187         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3067     #30                        3/8/2018 Sunrise, FL 35188         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3080     #31-33                     3/8/2018 Sunrise, FL 35189         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3082     #34-36                     3/8/2018 Sunrise, FL 35190         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3086     #37                        3/8/2018 Sunrise, FL 35191         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3079     #38-41                     3/8/2018 Sunrise, FL 35192         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3077     #44                        3/8/2018 Sunrise, FL 35193         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2751     #45-46                     3/9/2018 Sunrise, FL 35194         G8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 171 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3081     #47                        3/9/2018 Sunrise, FL 35195         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3087     #48-49                    3/10/2018 Sunrise, FL 35196         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3091     #50-52                    3/10/2018 Sunrise, FL 35197         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3097     #53-54                    3/12/2018 Sunrise, FL 35198         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3093     #55-57                    3/12/2018 Sunrise, FL 35199         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3098     #58                       3/12/2018 Sunrise, FL 35200         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3094     #59-71                    3/12/2018 Sunrise, FL 35201         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3095     #72-73                    3/12/2018 Sunrise, FL 35202         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3088     #74                       3/12/2018 Sunrise, FL 35203         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3106     #75                       3/12/2018 Sunrise, FL 35204         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3100     #76                       3/13/2018 Sunrise, FL 35205         G8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 172 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3099     #77                       3/13/2018 Sunrise, FL 35206         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3114     #78                       3/14/2018 Sunrise, FL 35207         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3115     #79                       3/14/2018 Sunrise, FL 35208         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3119     #80                       3/14/2018 Sunrise, FL 35209         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1459     #81-83                    3/14/2018 Sunrise, FL 35210         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3109     #84-87                    3/14/2018 Sunrise, FL 35211         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3111     #88-91                    3/14/2018 Sunrise, FL 35212         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1547     #92-99                    3/14/2018 Sunrise, FL 35213         G8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2860     #100-3                    3/14/2018 Sunrise, FL 35214         G8/G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1538     #4-5                      3/14/2018 Sunrise, FL 35215         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3105     #6                        3/14/2018 Sunrise, FL 35216         G9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 173 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2508     #7-13                     3/14/2018 Sunrise, FL 35217         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3085     #14-21                    3/14/2018 Sunrise, FL 35218         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3122     #22-25                    3/15/2018 Sunrise, FL 35219         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3116     #26                       3/15/2018 Sunrise, FL 35220         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3118     #27                       3/15/2018 Sunrise, FL 35221         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3104     #28                       3/15/2018 Sunrise, FL 35222         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3108     #29-30                    3/15/2018 Sunrise, FL 35223         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3127     #31                       3/16/2018 Sunrise, FL 35224         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3121     #32                       3/16/2018 Sunrise, FL 35225         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3125     #33-35                    3/16/2018 Sunrise, FL 35226         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3102     #36-39                    3/16/2018 Sunrise, FL 35227         G9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 174 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2129     #40-47                    3/16/2018 Sunrise, FL 35228         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2483     #48-60                    3/16/2018 Sunrise, FL 35229         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2374     #61-64                    3/16/2018 Sunrise, FL 35230         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3089     #65                       3/16/2018 Sunrise, FL 35231         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3124     #66-73                    3/16/2018 Sunrise, FL 35232         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3113     #74-81                    3/17/2018 Sunrise, FL 35233         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2912     #82-84                    3/17/2018 Sunrise, FL 35234         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3120     #85-88                    3/17/2018 Sunrise, FL 35235         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3128     #89-96                    3/17/2018 Sunrise, FL 35236         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3123     #97-99                    3/18/2018 Sunrise, FL 35237         G9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3131     #100-1                    3/19/2018 Sunrise, FL 35238         G9/H1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 175 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3096     #2                        3/19/2018 Sunrise, FL 35239         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3134     #3-4                      3/19/2018 Sunrise, FL 35240         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3129     #5-10                     3/20/2018 Sunrise, FL 35241         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3136     #11                       3/20/2018 Sunrise, FL 35242         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3148     #12-13                    3/21/2018 Sunrise, FL 35243         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3141     #14-15                    3/21/2018 Sunrise, FL 35244         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3137     #16                       3/22/2018 Sunrise, FL 35245         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3138     #17-19                    3/22/2018 Sunrise, FL 35246         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3142     #20-21                    3/22/2018 Sunrise, FL 35247         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3133     #22                       3/22/2018 Sunrise, FL 35248         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3135     #23-24                    3/22/2018 Sunrise, FL 35249         H1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 176 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3140     #25-26                    3/22/2018 Sunrise, FL 35250         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3132     #27-30                    3/22/2018 Sunrise, FL 35251         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3144     #31                       3/22/2018 Sunrise, FL 35252         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3139     #32-36                    3/22/2018 Sunrise, FL 35253         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3147     #37-43                    3/22/2018 Sunrise, FL 35254         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3137     #44                       3/22/2018 Sunrise, FL 35255         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3159     #45-46                    3/23/2018 Sunrise, FL 35256         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3149     #47-48                    3/23/2018 Sunrise, FL 35257         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3151     #49-57                    3/23/2018 Sunrise, FL 35258         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3150     #58-61                    3/23/2018 Sunrise, FL 35259         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3158     #62-65                    3/23/2018 Sunrise, FL 35260         H1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 177 of
                                       380


                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3163     #66-68                      3/23/2018 Sunrise, FL 35261         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3143     #69                         3/23/2018 Sunrise, FL 35262         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3161     #70-72                      3/23/2018 Sunrise, FL 35263         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3154     #73                         3/23/2018 Sunrise, FL 35264         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3157     #74                         3/24/2018 Sunrise, FL 35265         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3152     #75             #/23/2018             Sunrise, FL 35266         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3147     #76-80                      3/24/2018 Sunrise, FL 35267         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3160     #81-84                      3/24/2018 Sunrise, FL 35268         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3010     #85                         3/25/2018 Sunrise, FL 35269         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3014     #86                         3/25/2018 Sunrise, FL 35270         H1

                                                US Stem Cell, Inc., 13794
                                                NW 4th St., Suite 212,
H3017     #87                         3/25/2018 Sunrise, FL 35271         H1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 178 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3164     #88-91                    3/26/2018 Sunrise, FL 35272         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2981     #92-94                    3/26/2018 Sunrise, FL 35273         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2875     #95-97                    3/26/2018 Sunrise, FL 35274         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3156     #98                       3/27/2018 Sunrise, FL 35275         H1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3195     #99-1                     3/27/2018 Sunrise, FL 35276         H1/H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3186     #2-3                      3/27/2018 Sunrise, FL 35277         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3183     #4-9                      3/27/2018 Sunrise, FL 35278         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1715     #10                       3/27/2018 Sunrise, FL 35279         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2455     #11-12                    3/27/2018 Sunrise, FL 35280         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2410     #13-22                    3/28/2018 Sunrise, FL 35281         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3168     #23                       3/28/2018 Sunrise, FL 35282         H2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 179 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3177     #24-25                    3/28/2018 Sunrise, FL 35283         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3169     #26                       3/28/2018 Sunrise, FL 35284         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1657     #27                       3/29/2018 Sunrise, FL 35285         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3176     #29                       3/29/2018 Sunrise, FL 35286         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3173     #30                       3/29/2018 Sunrise, FL 35287         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3170     #31                       3/30/2018 Sunrise, FL 35288         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3174     #32                       3/29/2018 Sunrise, FL 35289         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3189     #33                       3/29/2018 Sunrise, FL 35290         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3165     #34-35                    3/30/2018 Sunrise, FL 35291         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3155     #36-38                    3/30/2018 Sunrise, FL 35292         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3172     #39                       3/30/2018 Sunrise, FL 35293         H2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 180 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3171     #40                       3/30/2018 Sunrise, FL 35294         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3187     #41-42                    3/30/2018 Sunrise, FL 35295         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3196     #43                       3/30/2018 Sunrise, FL 35296         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3175     #44                       3/30/2018 Sunrise, FL 35297         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3166     #45-46                    3/30/2018 Sunrise, FL 35298         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3180     #47-53                    3/30/2018 Sunrise, FL 35299         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3197     #54                       3/30/2018 Sunrise, FL 35300         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3194     #55-57                    3/30/2018 Sunrise, FL 35301         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3167     #58-60                    3/30/2018 Sunrise, FL 35302         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3179     #61                       3/31/2018 Sunrise, FL 35303         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3199     #62-65                    3/31/2018 Sunrise, FL 35304         H2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 181 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3192     #66-69                     4/1/2018 Sunrise, FL 35305         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3190     #70-73                     4/1/2018 Sunrise, FL 35306         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3191     #74-82                     4/1/2018 Sunrise, FL 35307         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3201     #83                        4/1/2018 Sunrise, FL 35308         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3181     #84-86                     4/2/2018 Sunrise, FL 35309         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3198     #87                        4/3/2018 Sunrise, FL 35310         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3193     #88                        4/3/2018 Sunrise, FL 35311         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3221     #89                        4/4/2018 Sunrise, FL 35312         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3220     #90-91                     4/4/2018 Sunrise, FL 35313         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3217     #92                        4/4/2018 Sunrise, FL 35314         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3224     #93-94                     4/4/2018 Sunrise, FL 35315         H2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 182 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2001     #95-97                     4/4/2018 Sunrise, FL 35316         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3215     #98                        4/6/2018 Sunrise, FL 35317         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3233     #99                        4/6/2018 Sunrise, FL 35318         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3240     #100                       4/4/2018 Sunrise, FL 35319         H2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3213     #1-5                       4/4/2018 Sunrise, FL 35320         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3208     #6-8                       4/4/2018 Sunrise, FL 35321         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3216     #9-19                      4/6/2018 Sunrise, FL 35322         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3252     #20-21                     4/6/2018 Sunrise, FL 35323         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3242     #22-28                     4/6/2018 Sunrise, FL 35324         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3239     #29-33                     4/6/2018 Sunrise, FL 35325         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3207     #34-36                     4/6/2018 Sunrise, FL 35326         H3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 183 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3178     #37-38                     4/6/2018 Sunrise, FL 35327         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3225     #39-44                     4/6/2018 Sunrise, FL 35328         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3219     #45-53                     4/6/2018 Sunrise, FL 35329         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3249     #54-68                     4/6/2018 Sunrise, FL 35330         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3215     #69-77                     4/6/2018 Sunrise, FL 35331         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3200     #78-82                     4/6/2018 Sunrise, FL 35332         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3211     #83                        4/7/2018 Sunrise, FL 35333         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3227     #84                        4/7/2018 Sunrise, FL 35334         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3243     #85-86                     4/7/2018 Sunrise, FL 35335         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3229     #87                        4/7/2018 Sunrise, FL 35336         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3214     #88                        4/7/2018 Sunrise, FL 35337         H3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 184 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3218     #89                        4/7/2018 Sunrise, FL 35338         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3241     #90                        4/7/2018 Sunrise, FL 35339         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3237     #91-92                     4/7/2018 Sunrise, FL 35340         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3235     #93-95                     4/7/2018 Sunrise, FL 35341         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3222     #96                        4/7/2018 Sunrise, FL 35342         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3253     #97                        4/7/2018 Sunrise, FL 35343         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3228     #98-100                    4/7/2018 Sunrise, FL 35344         H3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3223     #1-9                       4/7/2018 Sunrise, FL 35345         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3232     #10-12                     4/7/2018 Sunrise, FL 35346         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3226     #13-16                     4/7/2018 Sunrise, FL 35347         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3230     #17                        4/8/2018 Sunrise, FL 35348         H4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 185 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3244     #18-20                     4/8/2018 Sunrise, FL 35349         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2735     #21-23                     4/8/2018 Sunrise, FL 35350         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3261     #25-27                     4/8/2018 Sunrise, FL 35351         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2588     #28-37                     4/8/2018 Sunrise, FL 35352         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2479     #38-42                     4/8/2018 Sunrise, FL 35353         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3205     #51-52                     4/8/2018 Sunrise, FL 35354         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3210     #53                        4/8/2018 Sunrise, FL 35355         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3231     #54-55                     4/8/2018 Sunrise, FL 35356         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3256     #56                        4/9/2018 Sunrise, FL 35357         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3251     #57-60                     4/9/2018 Sunrise, FL 35358         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3247     #61-62                     4/9/2018 Sunrise, FL 35359         H4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 186 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3209     #63-64                     4/9/2018 Sunrise, FL 35360         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3250     #65-70                     4/9/2018 Sunrise, FL 35361         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1970     #71                        4/9/2018 Sunrise, FL 35362         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3282     #72-74                     4/9/2018 Sunrise, FL 35363         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3260     #75-78                     4/9/2018 Sunrise, FL 35364         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3259     #79-81                     4/9/2018 Sunrise, FL 35365         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1637     #82                        4/9/2018 Sunrise, FL 35366         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3255     #83                       4/10/2018 Sunrise, FL 35367         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3212     #84-86                    4/10/2018 Sunrise, FL 35368         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3268     #87                       4/10/2018 Sunrise, FL 35369         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3269     #88                       4/10/2018 Sunrise, FL 35370         H4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 187 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3265     #89                       4/10/2018 Sunrise, FL 35371         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3257     #90-91                    4/10/2018 Sunrise, FL 35372         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1379     #92-97                    4/10/2018 Sunrise, FL 35373         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3262     #98                       4/10/2018 Sunrise, FL 35374         H4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2362     #99-4                     4/10/2018 Sunrise, FL 35375         H4/H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3248     #5-9                      4/10/2018 Sunrise, FL 35376         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1414     #10-16                    4/13/2018 Sunrise, FL 35377         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2126     #17-23                    4/13/2018 Sunrise, FL 35378         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3248     #24-25                    4/13/2018 Sunrise, FL 35379         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3284     #26-27                    4/13/2018 Sunrise, FL 35380         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3285     #28                       4/13/2018 Sunrise, FL 35381         H5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 188 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3280     #29-39                    4/14/2018 Sunrise, FL 35382         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3275     #40-43                    4/14/2018 Sunrise, FL 35383         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3273     #44-47                    4/14/2018 Sunrise, FL 35384         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3274     #48-52                    4/14/2018 Sunrise, FL 35385         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3263     #53                       4/14/2018 Sunrise, FL 35386         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3258     #54-55                    4/15/2018 Sunrise, FL 35387         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3256     #56                       4/13/2018 Sunrise, FL 35388         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3289     #57-59                    4/15/2018 Sunrise, FL 35389         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3236     #60-62                    4/15/2018 Sunrise, FL 35390         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3270     #63-64                    4/16/2018 Sunrise, FL 35391         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3277     #65                       4/16/2018 Sunrise, FL 35392         H5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 189 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3278     #66-71                    4/16/2018 Sunrise, FL 35393         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3292     #72                       4/17/2018 Sunrise, FL 35394         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3267     #73                       4/17/2018 Sunrise, FL 35395         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3272     #74                       4/17/2018 Sunrise, FL 35396         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3288     #75-76                    4/17/2018 Sunrise, FL 35397         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3254     #77-78                    4/17/2018 Sunrise, FL 35398         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3276     #79                       4/17/2018 Sunrise, FL 35399         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3271     #80-84                    4/17/2018 Sunrise, FL 35400         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3306     #85-87                    4/17/2018 Sunrise, FL 35401         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3293     #88-92                    4/17/2018 Sunrise, FL 35402         H5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3283     #93-95                    4/17/2018 Sunrise, FL 35403         H5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 190 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3287     #96-1                     4/17/2018 Sunrise, FL 35404         H5/H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3290     #2-4                      4/17/2018 Sunrise, FL 35405         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3286     #5-6                      4/17/2018 Sunrise, FL 35406         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3299     #7                        4/18/2018 Sunrise, FL 35407         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3298     #8                        4/18/2018 Sunrise, FL 35408         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3304     #11-12                    4/18/2018 Sunrise, FL 35409         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3301     #13                       4/18/2018 Sunrise, FL 35410         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3294     #14-15                    4/18/2018 Sunrise, FL 35411         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3297     #16-17                    4/18/2018 Sunrise, FL 35412         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3291     #18-20                    4/18/2018 Sunrise, FL 35413         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2409     #21-23                    4/18/2018 Sunrise, FL 35414         H6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 191 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2364     #24-33                    4/18/2018 Sunrise, FL 35415         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2409     #34-43                    4/18/2018 Sunrise, FL 35416         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3295     #44-48                    4/18/2018 Sunrise, FL 35417         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3264     #49-55                    4/18/2018 Sunrise, FL 35418         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3305     #56                       4/19/2018 Sunrise, FL 35419         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3320     #57                       4/19/2018 Sunrise, FL 35420         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3328     #58                       4/19/2018 Sunrise, FL 35421         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3302     #59                       4/18/2018 Sunrise, FL 35422         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3319     #60-61                    4/19/2018 Sunrise, FL 35423         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3315     #62-63                    4/19/2018 Sunrise, FL 35424         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3309     #64                       4/19/2018 Sunrise, FL 35425         H6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 192 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3300     #65                       4/19/2018 Sunrise, FL 35426         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3318     #66                       4/19/2018 Sunrise, FL 35427         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3298     #67                       4/18/2018 Sunrise, FL 35428         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3305     #68                       4/18/2018 Sunrise, FL 35429         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3324     #69                       4/19/2018 Sunrise, FL 35430         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3330     #70-72                    4/21/2018 Sunrise, FL 35431         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3310     #73                       4/21/2018 Sunrise, FL 35432         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3321     #74                       4/21/2018 Sunrise, FL 35433         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3308     #75                       4/21/2018 Sunrise, FL 35434         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3311     #76                       4/21/2018 Sunrise, FL 35435         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3312     #77-78                    4/21/2018 Sunrise, FL 35436         H6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 193 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3316     #79-84                    4/22/2018 Sunrise, FL 35437         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3307     #85                       4/22/2018 Sunrise, FL 35438         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3313     #86                       4/23/2018 Sunrise, FL 35439         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3331     #87                       4/23/2018 Sunrise, FL 35440         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3336     #88                       4/23/2018 Sunrise, FL 35441         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3333     #89-90                    4/23/2018 Sunrise, FL 35442         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3314     #91-92                    4/23/2018 Sunrise, FL 35443         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3325     #93                       4/23/2018 Sunrise, FL 35444         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3326     #94                       4/23/2018 Sunrise, FL 35445         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3332     #95                       4/23/2018 Sunrise, FL 35446         H6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3327     #96-98                    4/23/2018 Sunrise, FL 35447         H6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 194 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3338     #99-2                     4/23/2018 Sunrise, FL 35448         H6/H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3341     #3-5                      4/23/2018 Sunrise, FL 35449         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3342     #6-8                      4/23/2018 Sunrise, FL 35450         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3343     #9                        4/26/2018 Sunrise, FL 35451         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3347     #10                       4/26/2018 Sunrise, FL 35452         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3354     #11                       4/26/2018 Sunrise, FL 35453         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3337     #12-13                    4/26/2018 Sunrise, FL 35454         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3290     #14-23                    4/27/2018 Sunrise, FL 35455         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3349     #24                       4/27/2018 Sunrise, FL 35456         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3353     #25                       4/27/2018 Sunrise, FL 35457         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3361     #26                       4/27/2018 Sunrise, FL 35458         H7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 195 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3350     #27-28                    4/27/2018 Sunrise, FL 35459         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3357     #29-30                    4/27/2018 Sunrise, FL 35460         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3360     #31-32                    4/27/2018 Sunrise, FL 35461         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3348     #33-35                    4/27/2018 Sunrise, FL 35462         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3346     #36-38                    4/28/2018 Sunrise, FL 35463         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3358     #39-40                    4/28/2018 Sunrise, FL 35464         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3246     #41                       4/28/2018 Sunrise, FL 35465         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3351     #42                       4/30/2018 Sunrise, FL 35466         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3340     #43                       4/30/2018 Sunrise, FL 35467         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3362     #44-46                     5/1/2018 Sunrise, FL 35468         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3364     #47                        5/1/2018 Sunrise, FL 35469         H7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 196 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3356     #49-50                     5/1/2018 Sunrise, FL 35470         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3303     #51                       4/27/2018 Sunrise, FL 35471         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3356     #52                       4/30/2018 Sunrise, FL 35472         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3359     #53-55                     5/1/2018 Sunrise, FL 35473         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
h3365     #56-57                     5/2/2018 Sunrise, FL 35474         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3368     #58-60                     5/2/2018 Sunrise, FL 35475         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3380     #61-63                     5/2/2018 Sunrise, FL 35476         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3371     #64-66                     5/2/2018 Sunrise, FL 35477         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3367     #67                        5/2/2018 Sunrise, FL 35478         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3373     #68-69                     5/3/2018 Sunrise, FL 35479         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3370     #70                        5/3/2018 Sunrise, FL 35480         H7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 197 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3379     #71                        5/3/2018 Sunrise, FL 35481         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3376     #72-73                     5/3/2018 Sunrise, FL 35482         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3372     #74                        5/3/2018 Sunrise, FL 35483         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3384     #75                        5/4/2018 Sunrise, FL 35484         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3393     #76-81                     5/4/2018 Sunrise, FL 35485         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3375     #82-86                     5/4/2018 Sunrise, FL 35486         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3392     #87-90                     5/4/2018 Sunrise, FL 35487         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3400     #91-92                     5/5/2018 Sunrise, FL 35488         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3402     #93-94                     5/5/2018 Sunrise, FL 35489         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3399     #95-96                     5/5/2018 Sunrise, FL 35490         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3394     #97-99                     5/5/2018 Sunrise, FL 35491         H7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 198 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3391     #100                       5/5/2018 Sunrise, FL 35492         H7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3369     #1                         5/5/2018 Sunrise, FL 35493         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3378     #2-3                       5/5/2018 Sunrise, FL 35494         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3385     #4-5                       5/5/2018 Sunrise, FL 35495         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3387     #6-7                       5/5/2018 Sunrise, FL 35496         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3377     #8-9                       5/5/2018 Sunrise, FL 35497         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3389     #10                        5/5/2018 Sunrise, FL 35498         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3397     #11-12                     5/5/2018 Sunrise, FL 35499         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3395     #13-15                     5/5/2018 Sunrise, FL 35500         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3374     #16-17                     5/5/2018 Sunrise, FL 35501         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3406     #18-19                     5/6/2018 Sunrise, FL 35502         H8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 199 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3405     #20-21                     5/7/2018 Sunrise, FL 35503         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3381     #22                        5/7/2018 Sunrise, FL 35504         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3410     #23                        5/7/2018 Sunrise, FL 35505         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3403     #24                        5/7/2018 Sunrise, FL 35506         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2066     #25                        5/8/2018 Sunrise, FL 35507         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3388     #26-30                     5/8/2018 Sunrise, FL 35508         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3390     #31-33                     5/8/2018 Sunrise, FL 35509         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3423     #34-35                     5/8/2018 Sunrise, FL 35510         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3418     #36                        5/8/2018 Sunrise, FL 35511         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3409     #38                        5/9/2018 Sunrise, FL 35512         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3408     #39-40                     5/9/2018 Sunrise, FL 35513         H8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 200 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3413     #41                       5/10/2018 Sunrise, FL 35514         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3415     #44                       5/10/2018 Sunrise, FL 35515         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3407     #45-46                     5/9/2018 Sunrise, FL 35516         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3340     #47                       4/28/2018 Sunrise, FL 35517         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3418     #48-51                    5/10/2018 Sunrise, FL 35518         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3427     #52-54                    5/11/2018 Sunrise, FL 35519         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3420     #55                       5/11/2018 Sunrise, FL 35520         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3433     #56-57                    5/11/2018 Sunrise, FL 35521         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3430     #58-63                    5/12/2018 Sunrise, FL 35522         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3441     #64-66                    5/12/2018 Sunrise, FL 35523         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3428     #67-69                    5/12/2018 Sunrise, FL 35524         H8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 201 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3426     #70-74                    5/12/2018 Sunrise, FL 35525         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3442     #75-77                    5/12/2018 Sunrise, FL 35526         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3437     #78-79                    5/12/2018 Sunrise, FL 35527         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3432     #81                       5/12/2018 Sunrise, FL 35528         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3422     #82-85                    5/12/2018 Sunrise, FL 35529         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3425     #86-88                    5/12/2018 Sunrise, FL 35530         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3446     #89                       5/15/2018 Sunrise, FL 35531         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3438     #90                       5/15/2018 Sunrise, FL 35532         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3412     #91                       5/15/2018 Sunrise, FL 35533         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3417     #92-93                    5/15/2018 Sunrise, FL 35534         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3443     #94                       5/15/2018 Sunrise, FL 35535         H8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 202 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3439     #95-96                    5/15/2018 Sunrise, FL 35536         H8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3434     #97-3                     5/15/2018 Sunrise, FL 35537         H8/H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3447     #5-7                      5/16/2018 Sunrise, FL 35538         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3453     #8-9                      5/16/2018 Sunrise, FL 35539         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3449     #10                       5/16/2018 Sunrise, FL 35540         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3448     #11                       5/16/2018 Sunrise, FL 35541         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3445     #12                       5/16/2018 Sunrise, FL 35542         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3460     #13-14                    5/16/2018 Sunrise, FL 35543         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3444     #15-16                    5/16/2018 Sunrise, FL 35544         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3455     #17-20                    5/16/2018 Sunrise, FL 35545         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3451     #21-22                    5/17/2018 Sunrise, FL 35546         H9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 203 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3463     #23                       5/17/2018 Sunrise, FL 35547         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3450     #24-26                    5/17/2018 Sunrise, FL 35548         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3459     #27                       5/17/2018 Sunrise, FL 35549         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3454     #28-29                    5/17/2018 Sunrise, FL 35550         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3461     #30                       5/17/2018 Sunrise, FL 35551         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3435     #31-33                    5/18/2018 Sunrise, FL 35552         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3467     #25-40                    5/20/2018 Sunrise, FL 35553         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3458     #41                       5/21/2018 Sunrise, FL 35554         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3457     #42-46                    5/21/2018 Sunrise, FL 35555         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3471     #47-48                    5/22/2018 Sunrise, FL 35556         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3462     #49                       5/22/2018 Sunrise, FL 35557         H9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 204 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3436     #50                       5/22/2018 Sunrise, FL 35558         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3469     #51-53                    5/22/2018 Sunrise, FL 35559         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3479     #54                       5/22/2018 Sunrise, FL 35560         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3452     #55-57                    5/22/2018 Sunrise, FL 35561         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3476     #58-61                    5/23/2018 Sunrise, FL 35562         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1738     #62                       5/23/2018 Sunrise, FL 35563         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3482     #63-64                    5/24/2018 Sunrise, FL 35564         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3470     #65                       5/24/2018 Sunrise, FL 35565         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3483     #66                       5/24/2018 Sunrise, FL 35566         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3265     #67-69                    5/24/2018 Sunrise, FL 35567         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3477     #70-74                    5/24/2018 Sunrise, FL 35568         H9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 205 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3480     #75-79                    5/24/2018 Sunrise, FL 35569         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2335     #80-85                    5/24/2018 Sunrise, FL 35570         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3478     #86-89                    5/24/2018 Sunrise, FL 35571         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2278     #90-99                    5/24/2018 Sunrise, FL 35572         H9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1643     #100--5                   5/25/2018 Sunrise, FL 35573         H9/I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3485     #6-10                     5/25/2018 Sunrise, FL 35574         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2502     #11-20                    5/25/2018 Sunrise, FL 35575         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3473     #21-22                    5/25/2018 Sunrise, FL 35576         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3472     #23                       5/25/2018 Sunrise, FL 35577         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2033     #24-25                    5/25/2018 Sunrise, FL 35578         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3481     #26                       5/25/2018 Sunrise, FL 35579         I1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 206 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3497     #27                       5/25/2018 Sunrise, FL 35580         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3498     #28                       5/25/2018 Sunrise, FL 35581         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3474     #29                       5/25/2018 Sunrise, FL 35582         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3496     #30                       5/25/2018 Sunrise, FL 35583         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3502     #31                       5/26/2018 Sunrise, FL 35584         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3520     #33                       5/29/2018 Sunrise, FL 35585         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3501     #34-37                    5/29/2018 Sunrise, FL 35586         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3499     #38                       5/29/2018 Sunrise, FL 35587         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3489     #39-41                    5/29/2018 Sunrise, FL 35588         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1638     #42                       5/29/2018 Sunrise, FL 35589         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3486     #44-46                    5/29/2018 Sunrise, FL 35590         I1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 207 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3504     #47                       5/29/2018 Sunrise, FL 35591         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3488     #48-54                    5/30/2018 Sunrise, FL 35592         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3516     #55-60                    5/30/2018 Sunrise, FL 35593         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3494     #61-68                    5/30/2018 Sunrise, FL 35594         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3503     #69                       5/29/2018 Sunrise, FL 35595         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3495     #70-71                    5/30/2018 Sunrise, FL 35596         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3491     #72-74                    5/30/2018 Sunrise, FL 35597         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3509     #76-77                    5/31/2018 Sunrise, FL 35598         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3513     #78                       5/31/2018 Sunrise, FL 35599         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3493     #79-83                    5/31/2018 Sunrise, FL 35600         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3512     #84-86                    5/31/2018 Sunrise, FL 35601         I1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 208 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3519     #87-88                    5/31/2018 Sunrise, FL 35602         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3505     #89                       5/31/2018 Sunrise, FL 35603         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3522     #90                        6/1/2018 Sunrise, FL 35604         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3531     #91                        6/1/2018 Sunrise, FL 35605         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3520     #92                        6/1/2018 Sunrise, FL 35606         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3517     #93                        6/1/2019 Sunrise, FL 35607         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3521     #94-96                     6/1/2018 Sunrise, FL 35608         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3510     #97                        6/1/2018 Sunrise, FL 35609         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3528     #98-100                    6/1/2018 Sunrise, FL 35610         I1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3518     #1-2                       6/1/2018 Sunrise, FL 35611         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3535     #3                         6/2/2018 Sunrise, FL 35612         I2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 209 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3534     #4                         6/1/2018 Sunrise, FL 35613         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3529     #5-6                       6/2/2018 Sunrise, FL 35614         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3507     #7                         6/2/2018 Sunrise, FL 35615         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3525     #8-9                       6/2/2018 Sunrise, FL 35616         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3506     #10                        6/2/2018 Sunrise, FL 35617         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3515     #13-14                     6/1/2019 Sunrise, FL 35618         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3532     #15-16                     6/5/2018 Sunrise, FL 35619         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3539     #17                        6/5/2018 Sunrise, FL 35620         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3534     #18                        6/6/2018 Sunrise, FL 35621         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3538     #19                        6/6/2018 Sunrise, FL 35622         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3536     #20-22                     6/6/2018 Sunrise, FL 35623         I2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 210 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3530     #23-25                     6/6/2018 Sunrise, FL 35624         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3537     #26-28                     6/6/2018 Sunrise, FL 35625         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3544     #29-30                     6/7/2018 Sunrise, FL 35626         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3543     #31                        6/7/2018 Sunrise, FL 35627         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3548     #32-33                     6/7/2018 Sunrise, FL 35628         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3542     #34-35                     6/7/2018 Sunrise, FL 35629         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3540     #36                        6/5/2018 Sunrise, FL 35630         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3545     #37                        6/7/2018 Sunrise, FL 35631         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3546     #38                        6/5/2018 Sunrise, FL 35632         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3547     #39                        6/7/2018 Sunrise, FL 35633         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3541     #40-43                     6/8/2018 Sunrise, FL 35634         I2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 211 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3559     #50-51                     6/8/2018 Sunrise, FL 35635         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3551     #52                        6/6/2018 Sunrise, FL 35636         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1794     #53-64                     6/8/2018 Sunrise, FL 35637         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3549     #65-66                     6/8/2018 Sunrise, FL 35638         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3560     #67-68                     6/8/2018 Sunrise, FL 35639         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3563     #69                        6/8/2018 Sunrise, FL 35640         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3561     #70-71                     6/8/2018 Sunrise, FL 35641         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3573     #72                        6/8/2018 Sunrise, FL 35642         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1329     #73-78                     6/8/2018 Sunrise, FL 35643         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2254     #79-83                     6/8/2018 Sunrise, FL 35644         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2760     #84-86                     6/8/2018 Sunrise, FL 35645         I2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 212 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2480     #87                        6/9/2018 Sunrise, FL 35646         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3562     #88                        6/9/2018 Sunrise, FL 35647         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3555     #89-92                     6/9/2018 Sunrise, FL 35648         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3569     #93                       6/10/2018 Sunrise, FL 35649         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3558     #94-100                   6/10/2018 Sunrise, FL 35650         I2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2047     #1-9                      6/10/2018 Sunrise, FL 35651         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3570     #10-14                    6/10/2018 Sunrise, FL 35652         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3565     #15-18                    6/10/2018 Sunrise, FL 35653         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3546     #19                        6/6/2018 Sunrise, FL 35654         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3564     #20                       6/11/2018 Sunrise, FL 35655         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3574     #21                       6/11/2018 Sunrise, FL 35656         I3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 213 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3568     #22                       6/11/2018 Sunrise, FL 35657         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3566     #23-26                    6/11/2018 Sunrise, FL 35658         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3557     #27                       6/12/2018 Sunrise, FL 35659         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3579     #28                       6/12/2018 Sunrise, FL 35660         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3554     #29                       6/13/2018 Sunrise, FL 35661         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3578     #30-31                    6/13/2018 Sunrise, FL 35662         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3583     #32                       6/13/2018 Sunrise, FL 35663         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3556     #33                       6/13/2018 Sunrise, FL 35664         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3553     #34-36                    6/13/2018 Sunrise, FL 35665         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3585     #37-38                    6/13/2018 Sunrise, FL 35666         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3572     #39-43                    6/13/2018 Sunrise, FL 35667         I3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 214 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3576     #44                       6/13/2018 Sunrise, FL 35668         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3575     #45-48                    6/13/2018 Sunrise, FL 35669         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3580     #49-51                    6/14/2018 Sunrise, FL 35670         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3587     #52-53                    6/14/2018 Sunrise, FL 35671         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3588     #54                       6/14/2018 Sunrise, FL 35672         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3610     #55-56                    6/14/2018 Sunrise, FL 35673         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3594     #57                       6/14/2018 Sunrise, FL 35674         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3586     #58                       6/14/2018 Sunrise, FL 35675         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3612     #59                       6/14/2018 Sunrise, FL 35676         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3593     #60-61                    6/14/2018 Sunrise, FL 35677         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3598     #62-65                    6/14/2018 Sunrise, FL 35678         I3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 215 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3582     #66-67                    6/14/2018 Sunrise, FL 35679         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3600     #68-69                    6/17/2018 Sunrise, FL 35680         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3611     #70-72                    6/17/2018 Sunrise, FL 35681         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3596     #73-75                    6/17/2018 Sunrise, FL 35682         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3613     #76-78                    6/17/2018 Sunrise, FL 35683         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3591     #79-80                    6/17/2018 Sunrise, FL 35684         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3584     #81                       6/17/2018 Sunrise, FL 35685         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3607     #82-84                    6/17/2018 Sunrise, FL 35686         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3603     #85-87                    6/17/2018 Sunrise, FL 35687         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3608     #88                       6/17/2018 Sunrise, FL 35688         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3589     #89-90                    6/17/2018 Sunrise, FL 35689         I3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 216 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3595     #91-92                    6/17/2018 Sunrise, FL 35690         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3592     #93                       6/17/2018 Sunrise, FL 35691         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3602     #94-97                    6/17/2018 Sunrise, FL 35692         I3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3581     #98-3                     6/17/2018 Sunrise, FL 35693         I3/I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3614     #4                        6/18/2018 Sunrise, FL 35694         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3609     #5-11                     6/18/2018 Sunrise, FL 35695         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3604     #12-16                    6/18/2018 Sunrise, FL 35696         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3599     #17-19                    6/19/2018 Sunrise, FL 35697         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3605     #20-25                    6/20/2018 Sunrise, FL 35698         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3621     #26                       6/20/2018 Sunrise, FL 35699         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3618     #27-28                    6/20/2018 Sunrise, FL 35700         I4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 217 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3616     #29-32                    6/20/2018 Sunrise, FL 35701         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3601     #33                       6/21/2018 Sunrise, FL 35702         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3623     #34-35                    6/21/2018 Sunrise, FL 35703         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3590     #36-45                    6/22/2018 Sunrise, FL 35704         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3617     #46-49                    6/22/2018 Sunrise, FL 35705         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3619     #50                       6/22/2018 Sunrise, FL 35706         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3615     #51-52                    6/22/2018 Sunrise, FL 35707         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3627     #53                       6/24/2018 Sunrise, FL 35708         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3677     #54-61                    6/24/2018 Sunrise, FL 35709         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1898     #62-67                    6/24/2018 Sunrise, FL 35710         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1972     #68-75                    6/24/2018 Sunrise, FL 35711         I4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 218 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2496     #76-82                    6/24/2018 Sunrise, FL 35712         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3631     #83-86                    6/24/2018 Sunrise, FL 35713         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3630     #87                       6/24/2018 Sunrise, FL 35714         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3622     #88                       6/24/2018 Sunrise, FL 35715         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3633     #89-93                    6/24/2018 Sunrise, FL 35716         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3632     #94-99                    6/24/2018 Sunrise, FL 35717         I4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3635     #100-6                    6/24/2018 Sunrise, FL 35718         I4/I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1426     #7-12                     6/24/2018 Sunrise, FL 35719         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3646     #13                       6/25/2018 Sunrise, FL 35720         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3653     #14                       6/25/2018 Sunrise, FL 35721         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3647     #15-17                    6/25/2018 Sunrise, FL 35722         I5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 219 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3651     #18                       6/25/2018 Sunrise, FL 35723         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3606     #19                       6/25/2018 Sunrise, FL 35724         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3664     #20                       6/26/2018 Sunrise, FL 35725         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3628     #21-22                    6/26/2018 Sunrise, FL 35726         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3620     #23                       6/26/2018 Sunrise, FL 35727         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2444     #24-26                    6/26/2018 Sunrise, FL 35728         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3629     #27                       6/26/2018 Sunrise, FL 35729         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3652     #28                       6/26/2018 Sunrise, FL 35730         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3643     #29                       6/26/2018 Sunrise, FL 35731         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2134     #30-33                    6/26/2018 Sunrise, FL 35732         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2986     #34                       6/26/2018 Sunrise, FL 35733         I5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 220 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3648     #35                       6/26/2018 Sunrise, FL 35734         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1739     #41-51                    6/26/2018 Sunrise, FL 35735         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3639     #52-58                    6/26/2018 Sunrise, FL 35736         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3654     #59                       6/27/2018 Sunrise, FL 35737         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3649     #60-61                    6/27/2018 Sunrise, FL 35738         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3636     #62-68                    6/27/2018 Sunrise, FL 35739         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3638     #69-73                    6/27/2018 Sunrise, FL 35740         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1978     #74-81                    6/27/2018 Sunrise, FL 35741         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3637     #82-89                    6/27/2018 Sunrise, FL 35742         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3640     #90                       6/27/2018 Sunrise, FL 35743         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2534     #91-95                    6/27/2018 Sunrise, FL 35744         I5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 221 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3626     #96                       6/28/2018 Sunrise, FL 35745         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3655     #97-98                    6/28/2018 Sunrise, FL 35746         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3660     #99                       6/28/2018 Sunrise, FL 35747         I5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3663     #100-1                    6/28/2018 Sunrise, FL 35748         I5/I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3658     #2                        6/29/2018 Sunrise, FL 35749         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3671     #3                        6/29/2018 Sunrise, FL 35750         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3668     #4-9                      6/29/2018 Sunrise, FL 35751         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3662     #10-15                    6/29/2018 Sunrise, FL 35752         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1443     #16-21                    6/29/2018 Sunrise, FL 35753         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3656     #22                       6/29/2018 Sunrise, FL 35754         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3680     #23                       6/29/2018 Sunrise, FL 35755         I6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 222 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3676     #24-26                    6/29/2018 Sunrise, FL 35756         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3666     #27-30                    6/29/2018 Sunrise, FL 35757         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3670     #31-33                    6/29/2018 Sunrise, FL 35758         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3642     #34-45                    6/29/2018 Sunrise, FL 35759         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3673     #46                       6/30/2018 Sunrise, FL 35760         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3687     #47-48                    6/30/2018 Sunrise, FL 35761         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3646     #49                       6/28/2018 Sunrise, FL 35762         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3661     #50-53                    6/30/2018 Sunrise, FL 35763         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3679     #54-55                    6/30/2018 Sunrise, FL 35764         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3686     #56                       6/30/2018 Sunrise, FL 35765         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3678     #57-62                    6/30/2018 Sunrise, FL 35766         I6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 223 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3650     #63-67                    6/30/2018 Sunrise, FL 35767         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3644     #68-70                    6/30/2018 Sunrise, FL 35768         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3688     #71-76                    6/30/2018 Sunrise, FL 35769         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3675     #77-78                    6/30/2018 Sunrise, FL 35770         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3681     #79-87                    6/30/2018 Sunrise, FL 35771         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3677     #88-90                     7/2/2018 Sunrise, FL 35772         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3684     #91-92                     7/2/2018 Sunrise, FL 35773         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3674     #93                        7/2/2018 Sunrise, FL 35774         I6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3672     #94-1                      7/3/2018 Sunrise, FL 35775         I6/I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3669     #2                         7/3/2018 Sunrise, FL 35776         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3657     #3-11                      7/3/2018 Sunrise, FL 35777         I7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 224 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3665     #12                        7/3/2018 Sunrise, FL 35778         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3625     #13-15                     7/5/2018 Sunrise, FL 35779         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3685     #16-20                     7/5/2018 Sunrise, FL 35780         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3682     #21-24                     7/5/2018 Sunrise, FL 35781         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3645     #25-34                     7/5/2018 Sunrise, FL 35782         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3689     #35-39                     7/5/2018 Sunrise, FL 35783         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3624     #40-41                     7/5/2018 Sunrise, FL 35784         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3706     #42-44                     7/6/2018 Sunrise, FL 35785         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3683     #45                        7/6/2018 Sunrise, FL 35786         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3708     #46-55                     7/6/2018 Sunrise, FL 35787         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3691     #56-58                     7/6/2018 Sunrise, FL 35788         I7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 225 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3700     #59-63                     7/6/2018 Sunrise, FL 35789         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3713     #64                        7/7/2018 Sunrise, FL 35790         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3704     #65-75                     7/7/2018 Sunrise, FL 35791         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3705     #76-85                     7/7/2018 Sunrise, FL 35792         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3701     #86-87                     7/7/2018 Sunrise, FL 35793         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3718     #88                        7/7/2018 Sunrise, FL 35794         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3659     #89-92                     7/7/2018 Sunrise, FL 35795         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3720     #93-98                     7/7/2018 Sunrise, FL 35796         I7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3696     #99-6                      7/7/2018 Sunrise, FL 35797         I7/I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3692     #7-16                      7/7/2018 Sunrise, FL 35798         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3690     #17-21                     7/7/2018 Sunrise, FL 35799         I8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 226 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3699     #22-26                     7/7/2018 Sunrise, FL 35800         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3715     #27-31                     7/8/2018 Sunrise, FL 35801         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3719     #32-38                     7/8/2018 Sunrise, FL 35802         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3711     #39-48                     7/8/2018 Sunrise, FL 35803         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3703     #49-53                     7/9/2018 Sunrise, FL 35804         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3694     #54-59                     7/9/2018 Sunrise, FL 35805         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3716     #60-63                     7/9/2018 Sunrise, FL 35806         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3667     #64-65                     7/9/2018 Sunrise, FL 35807         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1832     #66-67                     7/9/2018 Sunrise, FL 35808         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2891     #68-69                     7/9/2018 Sunrise, FL 35809         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3707     #70-71                     7/9/2018 Sunrise, FL 35810         I8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 227 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3709     #72-76                    7/10/2018 Sunrise, FL 35811         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3717     #77-78                    7/10/2018 Sunrise, FL 35812         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3712     #79                       7/10/2018 Sunrise, FL 35813         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2566     #80-87                    7/11/2018 Sunrise, FL 35814         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1879     #88-94                    7/11/2018 Sunrise, FL 35815         I8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2219     #95-1                     7/11/2018 Sunrise, FL 35816         I8/I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3695     #2-10                     7/12/2018 Sunrise, FL 35817         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3730     #11-12                    7/12/2018 Sunrise, FL 35818         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3728     #13                       7/12/2018 Sunrise, FL 35819         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3723     #14                       7/12/2018 Sunrise, FL 35820         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2207     #15-20                    7/13/2018 Sunrise, FL 35821         I9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 228 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3725     #21                       7/13/2018 Sunrise, FL 35822         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3697     #22-28                    7/13/2018 Sunrise, FL 35823         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3732     #29                       7/14/2018 Sunrise, FL 35824         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3722     #30-32                    7/14/2018 Sunrise, FL 35825         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3727     #33-38                    7/14/2018 Sunrise, FL 35826         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3726     #42                       7/16/2018 Sunrise, FL 35827         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3731     #43                       7/13/2018 Sunrise, FL 35828         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2765     #44-50                    7/17/2018 Sunrise, FL 35829         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3734     #51                       7/17/2018 Sunrise, FL 35830         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2925     #53-58                    7/17/2018 Sunrise, FL 35831         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3738     #59-61                    7/18/2018 Sunrise, FL 35832         I9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 229 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3737     #62-64                    7/18/2018 Sunrise, FL 35833         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2556     #65-75                    7/18/2018 Sunrise, FL 35834         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2974     #76-85                    7/18/2018 Sunrise, FL 35835         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3702     #86-96                    7/19/2018 Sunrise, FL 35836         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3748     #97                       7/19/2018 Sunrise, FL 35837         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3747     #98                       7/19/2018 Sunrise, FL 35838         I9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3739     #99-3                     7/19/2018 Sunrise, FL 35839         I9/J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3756     #4                        7/20/2018 Sunrise, FL 35840         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3740     #5-16                     7/20/2018 Sunrise, FL 35841         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3735     #17                       7/20/2018 Sunrise, FL 35842         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3742     #18-20                    7/20/2018 Sunrise, FL 35843         J1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 230 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3751     #21-28                    7/20/2018 Sunrise, FL 35844         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3753     #29-34                    7/20/2018 Sunrise, FL 35845         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3750     #35                       7/20/2018 Sunrise, FL 35846         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3746     #36-41                    7/20/2018 Sunrise, FL 35847         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3745     #42                       7/20/2018 Sunrise, FL 35848         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1983     #43-49                    7/21/2018 Sunrise, FL 35849         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3736     #50                       7/21/2018 Sunrise, FL 35850         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3762     #51-52                    7/21/2018 Sunrise, FL 35851         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3733     #53-65                    7/21/2018 Sunrise, FL 35852         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3749     #66-72                    7/21/2018 Sunrise, FL 35853         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3757     #73-83                    7/21/2018 Sunrise, FL 35854         J1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 231 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3752     #84-88                    7/21/2018 Sunrise, FL 35855         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3741     #89-91                    7/21/2018 Sunrise, FL 35856         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3764     #92-97                    7/22/2018 Sunrise, FL 35857         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3744     #98-100                   7/22/2018 Sunrise, FL 35858         J1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3759     #1-6                      7/24/2018 Sunrise, FL 35859         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3770     #7                        7/24/2018 Sunrise, FL 35860         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3758     #8-9                      7/24/2018 Sunrise, FL 35861         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3767     #10                       7/24/2018 Sunrise, FL 35862         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3768     #11                       7/24/2018 Sunrise, FL 35863         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3743     #12-17                    7/24/2018 Sunrise, FL 35864         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3754     #18-20                    7/24/2018 Sunrise, FL 35865         J2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 232 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3761     #21-25                    7/24/2018 Sunrise, FL 35866         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3766     #26-29                    7/24/2018 Sunrise, FL 35867         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3772     #30-35                    7/24/2018 Sunrise, FL 35868         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3771     #36-38                    7/24/2018 Sunrise, FL 35869         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3779     #39-42                    7/24/2018 Sunrise, FL 35870         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3773     #45-47                    7/24/2018 Sunrise, FL 35871         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3760     #48-49                    7/24/2018 Sunrise, FL 35872         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3765     #50-51                    7/24/2018 Sunrise, FL 35873         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3786     #52-63                    7/26/2018 Sunrise, FL 35874         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3769     #64-66                    7/26/2018 Sunrise, FL 35875         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3774     #67-68                    7/26/2018 Sunrise, FL 35876         J2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 233 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3778     #69-74                    7/26/2018 Sunrise, FL 35877         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3775     #75-84                    7/26/2018 Sunrise, FL 35878         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3788     #85-87                    7/27/2018 Sunrise, FL 35879         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3782     #88-89                    7/27/2018 Sunrise, FL 35880         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3781     #90-91                    7/27/2018 Sunrise, FL 35881         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3780     #92-93                    7/27/2018 Sunrise, FL 35882         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3793     #94                       7/27/2018 Sunrise, FL 35883         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3785     #95-97                    7/27/2018 Sunrise, FL 35884         J2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3789     #98-1                     7/27/2018 Sunrise, FL 35885         J2/J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3793     #2                        7/27/2018 Sunrise, FL 35886         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3776     #3-7                      7/27/2018 Sunrise, FL 35887         J3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 234 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3787     #8-10                     7/27/2018 Sunrise, FL 35888         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3791     #11                       7/28/2018 Sunrise, FL 35889         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3792     #12-14                    7/28/2018 Sunrise, FL 35890         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3790     #15                       7/28/2018 Sunrise, FL 35891         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3783     #16-20                    7/28/2018 Sunrise, FL 35892         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3784     #21                       7/30/2018 Sunrise, FL 35893         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2946     #22-32                    7/30/2018 Sunrise, FL 35894         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3803     #33                       7/31/2018 Sunrise, FL 35895         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3795     #34-39                    7/31/2018 Sunrise, FL 35896         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3805     #40-42                    7/31/2018 Sunrise, FL 35897         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3777     #43                       7/31/2018 Sunrise, FL 35898         J3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 235 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3794     #44                       7/31/2018 Sunrise, FL 35899         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3796     #45-46                     8/1/2018 Sunrise, FL 35900         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3804     #47-48                     8/1/2018 Sunrise, FL 35901         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3814     #49                        8/1/2018 Sunrise, FL 35902         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3817     #50                        8/2/2018 Sunrise, FL 35903         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3820     #51                        8/3/2018 Sunrise, FL 35904         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3815     #52                        8/3/2018 Sunrise, FL 35905         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3801     #53                        8/3/2018 Sunrise, FL 35906         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3797     #54                        8/3/2018 Sunrise, FL 35907         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3811     #55                        8/3/2018 Sunrise, FL 35908         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3821     #56                        8/3/2018 Sunrise, FL 35909         J3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 236 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3806     #57                        8/3/2018 Sunrise, FL 35910         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3813     #58                        8/4/2018 Sunrise, FL 35911         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3810     #59-60                     8/4/2018 Sunrise, FL 35912         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3799     #61                        8/4/2018 Sunrise, FL 35913         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3798     #62-67                     8/5/2018 Sunrise, FL 35914         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3830     #68-69                     8/5/2018 Sunrise, FL 35915         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3829     #70                        8/5/2018 Sunrise, FL 35916         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3819     #71-80                     8/6/2018 Sunrise, FL 35917         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3816     #81-86                     8/6/2018 Sunrise, FL 35918         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3818     #87-90                     8/6/2018 Sunrise, FL 35919         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3827     #91-94                     8/6/2018 Sunrise, FL 35920         J3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 237 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3812     #95                        8/6/2018 Sunrise, FL 35921         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3825     #96-97                     8/7/2018 Sunrise, FL 35922         J3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3823     #98-1                      8/7/2018 Sunrise, FL 35923         J3/J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3834     #2-7                       8/8/2018 Sunrise, FL 35924         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3831     #8-13                      8/8/2018 Sunrise, FL 35925         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3843     #14-15                     8/8/2018 Sunrise, FL 35926         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3828     #16-19                     8/8/2018 Sunrise, FL 35927         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3824     #20                        8/9/2018 Sunrise, FL 35928         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3800     #21-24                     8/9/2018 Sunrise, FL 35929         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3837     #25-28                     8/9/2018 Sunrise, FL 35930         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3826     #29-38                     8/9/2018 Sunrise, FL 35931         J4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 238 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3838     #39-40                     8/9/2018 Sunrise, FL 35932         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3833     #41-43                     8/9/2018 Sunrise, FL 35933         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3839     #44                        8/9/2018 Sunrise, FL 35934         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3836     #45                        8/9/2018 Sunrise, FL 35935         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3832     #46                        8/9/2018 Sunrise, FL 35936         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3844     #47-48                    8/10/2018 Sunrise, FL 35937         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3842     #49-54                    8/13/2018 Sunrise, FL 35938         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3857     #55                       8/13/2018 Sunrise, FL 35939         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3848     #56-57                    8/13/2018 Sunrise, FL 35940         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3852     #58-62                    8/14/2018 Sunrise, FL 35941         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3850     #63                       8/15/2018 Sunrise, FL 35942         J4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 239 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3840     #64-68                    8/15/2018 Sunrise, FL 35943         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3853     #69-70                    8/15/2018 Sunrise, FL 35944         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3855     #71-73                    8/15/2018 Sunrise, FL 35945         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3856     #74-76                    8/15/2018 Sunrise, FL 35946         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3860     #77-82                    8/16/2018 Sunrise, FL 35947         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3869     #83-88                    8/16/2018 Sunrise, FL 35948         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3874     #89-92                    8/16/2018 Sunrise, FL 35949         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3875     #93                       8/16/2018 Sunrise, FL 35950         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3872     #94                       8/16/2018 Sunrise, FL 35951         J4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3847     #95-5                     8/17/2018 Sunrise, FL 35952         J4/J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3867     #6                        8/18/2018 Sunrise, FL 35953         J5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 240 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3871     #7-11                     8/18/2018 Sunrise, FL 35954         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3873     #12-23                    8/18/2018 Sunrise, FL 35955         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3862     #24                       8/18/2018 Sunrise, FL 35956         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3870     #25-26                    8/18/2018 Sunrise, FL 35957         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3866     #27                       8/18/2018 Sunrise, FL 35958         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3868     #28-29                    8/18/2018 Sunrise, FL 35959         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3864     #30                       8/18/2018 Sunrise, FL 35960         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3865     #31-34                    8/18/2018 Sunrise, FL 35961         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3859     #35-39                    8/19/2018 Sunrise, FL 35962         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3881     #40-48                    8/19/2018 Sunrise, FL 35963         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2819     #49-53                    8/20/2018 Sunrise, FL 35964         J5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 241 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3880     #54-56                    8/20/2018 Sunrise, FL 35965         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3849     #57-58                    8/20/2018 Sunrise, FL 35966         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3876     #59-61                    8/21/2018 Sunrise, FL 35967         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2851     #62-68                    8/22/2018 Sunrise, FL 35968         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2000     #69-78                    8/22/2018 Sunrise, FL 35969         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3863     #79-85                    8/22/2018 Sunrise, FL 35970         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2862     #86-92                    8/22/2018 Sunrise, FL 35971         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2706     #93-98                    8/22/2018 Sunrise, FL 35972         J5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3893     #99-4                     8/23/2018 Sunrise, FL 35973         J5/J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3877     #5-9                      8/23/2018 Sunrise, FL 35974         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3879     #10                       8/23/2018 Sunrise, FL 35975         J6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 242 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3890     #11                       8/23/2018 Sunrise, FL 35976         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3892     #12-13                    8/23/2018 Sunrise, FL 35977         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3904     #14-15                    8/23/2018 Sunrise, FL 35978         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3882     #16                       8/23/2018 Sunrise, FL 35979         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3883     #17-18                    8/23/2018 Sunrise, FL 35980         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3885     #19-20                    8/23/2018 Sunrise, FL 35981         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3895     #20-21                    8/23/2018 Sunrise, FL 35982         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2792     #22-32                    8/23/2018 Sunrise, FL 35983         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3861     #33-43                    8/24/2018 Sunrise, FL 35984         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3886     #44                       8/24/2018 Sunrise, FL 35985         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3846     #45-50                    8/24/2018 Sunrise, FL 35986         J6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 243 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3878     #51-58                    8/24/2018 Sunrise, FL 35987         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3901     #59-60                    8/24/2018 Sunrise, FL 35988         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3887     #61                       8/24/2018 Sunrise, FL 35989         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3858     #62-63                    8/24/2018 Sunrise, FL 35990         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3897     #64                       8/24/2018 Sunrise, FL 35991         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3889     #65-67                    8/24/2018 Sunrise, FL 35992         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3902     #68-73                    8/25/2018 Sunrise, FL 35993         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3894     #74-76                    8/25/2018 Sunrise, FL 35994         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3912     #77-79                    8/25/2018 Sunrise, FL 35995         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3914     #80-87                    8/26/2018 Sunrise, FL 35996         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3916     #88-93                    8/27/2018 Sunrise, FL 35997         J6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 244 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3908     #94-95                    8/27/2018 Sunrise, FL 35998         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3888     #96-100, 1                8/27/2018 Sunrise, FL 35999         J6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3918     #96-6                     8/27/2018 Sunrise, FL 36000         J6/J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3903     #7-11                     8/27/2018 Sunrise, FL 36001         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3919     #12-20                    8/27/2018 Sunrise, FL 36002         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3910     #21-25                    8/27/2018 Sunrise, FL 36003         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3913     #26-28                    8/27/2018 Sunrise, FL 36004         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3899     #29-30                    8/27/2018 Sunrise, FL 36005         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3891     #31-35                    8/28/2018 Sunrise, FL 36006         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3906     #36                       8/28/2018 Sunrise, FL 36007         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3909     #37-42                    8/29/2018 Sunrise, FL 36008         J7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 245 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3905     #43-46                    8/29/2018 Sunrise, FL 36009         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3927     #47-49                    8/29/2018 Sunrise, FL 36010         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3921     #51-54                    8/29/2018 Sunrise, FL 36011         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3911     #55                       8/29/2018 Sunrise, FL 36012         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3915     #56-61                    8/29/2018 Sunrise, FL 36013         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3845     #62                       8/29/2018 Sunrise, FL 36014         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3930     #63-65                    8/31/2018 Sunrise, FL 36015         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3928     #66-68                     9/1/2018 Sunrise, FL 36016         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3935     #69-70                     9/1/2018 Sunrise, FL 36017         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3932     #71-72                     9/1/2018 Sunrise, FL 36018         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3948     #73-75                     9/1/2018 Sunrise, FL 36019         J7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 246 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3942     #76-86                     9/1/2018 Sunrise, FL 36020         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3940     #87                        9/1/2018 Sunrise, FL 36021         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3934     #88                        9/1/2018 Sunrise, FL 36022         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3939     #89                        9/1/2018 Sunrise, FL 36023         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3920     #90-92                     9/1/2018 Sunrise, FL 36024         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3949     #93-94                     9/1/2018 Sunrise, FL 36025         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3917     #95-96                     9/1/2018 Sunrise, FL 36026         J7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3943     #97-3                      9/1/2018 Sunrise, FL 36027         J7/J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3931     #4                         9/2/2018 Sunrise, FL 36028         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3951     #5-7                       9/4/2018 Sunrise, FL 36029         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3925     #8-9                       9/4/2018 Sunrise, FL 36030         J8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 247 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3959     #10-11                     9/4/2018 Sunrise, FL 36031         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3952     #12-13                     9/4/2018 Sunrise, FL 36032         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3946     #14                        9/4/2018 Sunrise, FL 36033         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3936     #15-17                     9/4/2018 Sunrise, FL 36034         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3933     #18-19                     9/4/2018 Sunrise, FL 36035         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3929     #20-21                     9/4/2018 Sunrise, FL 36036         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3955     #22                        9/4/2018 Sunrise, FL 36037         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3937     #23-25                     9/4/2018 Sunrise, FL 36038         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3961     #26                        9/5/2018 Sunrise, FL 36039         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3947     #27-34                     9/5/2018 Sunrise, FL 36040         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3945     #35                        9/5/2018 Sunrise, FL 36041         J8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 248 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3960     #36-37                     9/5/2018 Sunrise, FL 36042         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3956     #38                        9/5/2018 Sunrise, FL 36043         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3944     #39-40                     9/5/2018 Sunrise, FL 36044         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3907     #41-45                     9/5/2018 Sunrise, FL 36045         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2469     #46-43                     9/6/2018 Sunrise, FL 36046         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2595     #54-63                     9/6/2018 Sunrise, FL 36047         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3968     #64-65                     9/6/2018 Sunrise, FL 36048         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3971     #66-69                     9/6/2018 Sunrise, FL 36049         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3962     #70-71                     9/6/2018 Sunrise, FL 36050         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3977     #72                        9/6/2018 Sunrise, FL 36051         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3976     #73-75                     9/6/2018 Sunrise, FL 36052         J8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 249 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3978     #76                        9/6/2018 Sunrise, FL 36053         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3953     #77                        9/6/2018 Sunrise, FL 36054         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3969     #78                        9/6/2018 Sunrise, FL 36055         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3938     #79-81                     9/6/2018 Sunrise, FL 36056         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2541     #82-85                     9/6/2018 Sunrise, FL 36057         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2582     #86-95                     9/7/2018 Sunrise, FL 36058         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3973     #96-97                     9/7/2018 Sunrise, FL 36059         J8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3932     #98-7                      9/7/2018 Sunrise, FL 36060         J8/J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2513     #8-15                      9/7/2018 Sunrise, FL 36061         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3984     #16-22                     9/7/2018 Sunrise, FL 36062         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2533     #23-39                     9/7/2018 Sunrise, FL 36063         J9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 250 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3974     #30                        9/7/2018 Sunrise, FL 36064         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3954     #31-34                     9/8/2018 Sunrise, FL 36065         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3991     #35-42                     9/8/2018 Sunrise, FL 36066         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3967     #43                        9/8/2018 Sunrise, FL 36067         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3965     #44                        9/8/2018 Sunrise, FL 36068         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3986     #45                        9/8/2018 Sunrise, FL 36069         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3988     #46-54                     9/9/2018 Sunrise, FL 36070         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3963     #55-57                     9/9/2018 Sunrise, FL 36071         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3983     #58                       9/10/2018 Sunrise, FL 36072         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3972     #59-61                    9/10/2018 Sunrise, FL 36073         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3994     #62-63                    9/10/2018 Sunrise, FL 36074         J9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 251 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3923     #64-65                    9/10/2018 Sunrise, FL 36075         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3964     #66-69                    9/10/2018 Sunrise, FL 36076         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3987     #70-75                    9/10/2018 Sunrise, FL 36077         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3989     #76                       9/11/2018 Sunrise, FL 36078         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3958     #77-78                    9/11/2018 Sunrise, FL 36079         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3996     #79-82                    9/11/2018 Sunrise, FL 36080         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3982     #83-85                    9/11/2018 Sunrise, FL 36081         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3995     #86-88                    9/11/2018 Sunrise, FL 36082         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3985     #89-93                    9/11/2018 Sunrise, FL 36083         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4006     #94-97                    9/12/2018 Sunrise, FL 36084         J9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1926     #98-99                    9/12/2018 Sunrise, FL 36085         J9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 252 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3993     #100-4                    9/12/2018 Sunrise, FL 36086         J9/K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3975     #5-14                     9/13/2018 Sunrise, FL 36087         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4001     #15-18                    9/13/2018 Sunrise, FL 36088         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4003     #19-21                    9/13/2018 Sunrise, FL 36089         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4002     #22-23                    9/14/2018 Sunrise, FL 36090         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4021     #24-25                    9/14/2018 Sunrise, FL 36091         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4022     #26-28                    9/14/2018 Sunrise, FL 36092         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4013     #29-34                    9/14/2018 Sunrise, FL 36093         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4024     #35-36                    9/14/2018 Sunrise, FL 36094         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4012     #37-40                    9/14/2018 Sunrise, FL 36095         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4009     #41-49                    9/15/2018 Sunrise, FL 36096         K1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 253 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4018     #50                       9/15/2018 Sunrise, FL 36097         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3691     #51-58                    9/15/2018 Sunrise, FL 36098         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3999     #60-63                    9/15/2018 Sunrise, FL 36099         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4028     #64                       9/15/2018 Sunrise, FL 36100         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4017     #65-71                    9/15/2018 Sunrise, FL 36101         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4000     #72-77                    9/16/2018 Sunrise, FL 36102         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4004     #78                       9/16/2018 Sunrise, FL 36103         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4011     #79                       9/16/2018 Sunrise, FL 36104         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3970     #80-82                    9/16/2018 Sunrise, FL 36105         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4031     #83-89                    9/16/2018 Sunrise, FL 36106         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4020     #90-94                    9/16/2018 Sunrise, FL 36107         K1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 254 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4007     #95                       9/17/2018 Sunrise, FL 36108         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3992     #96                       9/17/2018 Sunrise, FL 36109         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4029     #97-98                    9/17/2018 Sunrise, FL 36110         K1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4023     #99-3                     9/17/2018 Sunrise, FL 36111         K1/K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4016     #4-11                     9/18/2018 Sunrise, FL 36112         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4041     #12-13                    9/18/2018 Sunrise, FL 36113         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3998     #14-15                    9/18/2018 Sunrise, FL 36114         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4030     #15-21                    9/19/2018 Sunrise, FL 36115         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4019     #22-29                    9/19/2018 Sunrise, FL 36116         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4010     #30-35                    9/19/2018 Sunrise, FL 36117         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4005     #36-40                    9/19/2018 Sunrise, FL 36118         K2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 255 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3997     #41-45                    9/19/2018 Sunrise, FL 36119         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4037     #46-49                    9/19/2018 Sunrise, FL 36120         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4036     #50-51                    9/19/2018 Sunrise, FL 36121         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4043     #52                       9/19/2018 Sunrise, FL 36122         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4034     #53-54                    9/19/2018 Sunrise, FL 36123         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3543     #55                       9/20/2018 Sunrise, FL 36124         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4026     #56-59                    9/20/2018 Sunrise, FL 36125         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4042     #60                       9/20/2018 Sunrise, FL 36126         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4040     #61-65                    9/20/2018 Sunrise, FL 36127         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4047     #66-69                    9/20/2018 Sunrise, FL 36128         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4027     #70-77                    9/20/2018 Sunrise, FL 36129         K2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 256 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4008     #78-81                    9/20/2018 Sunrise, FL 36130         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2130     #82-85                    9/20/2018 Sunrise, FL 36131         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2741     #86-87                    9/20/2018 Sunrise, FL 36132         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4054     #88                       9/21/2018 Sunrise, FL 36133         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4056     #89                       9/21/2018 Sunrise, FL 36134         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2287     #90-96                    9/21/2018 Sunrise, FL 36135         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1959     #97-100                   9/21/2018 Sunrise, FL 36136         K2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4048     #1-2                      9/21/2018 Sunrise, FL 36137         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4039     #3                        9/21/2018 Sunrise, FL 36138         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4049     #4                        9/19/2018 Sunrise, FL 36139         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1660     #5-9                      9/22/2018 Sunrise, FL 36140         K3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 257 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2640     #10-14                    9/22/2018 Sunrise, FL 36141         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4052     #15                       9/22/2018 Sunrise, FL 36142         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4046     #16                       9/22/2018 Sunrise, FL 36143         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4045     #17-18                    9/23/2018 Sunrise, FL 36144         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4015     #19-20                    9/24/2018 Sunrise, FL 36145         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4059     #21-23                    9/24/2018 Sunrise, FL 36146         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4058     #24-25                    9/24/2018 Sunrise, FL 36147         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4053     #26-27                    9/24/2018 Sunrise, FL 36148         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4071     #28-32                    9/26/2018 Sunrise, FL 36149         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4067     #33-35                    9/26/2018 Sunrise, FL 36150         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4077     #36                       9/26/2018 Sunrise, FL 36151         K3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 258 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4065     #37-39                    9/26/2018 Sunrise, FL 36152         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4063     #40-41                    9/26/2018 Sunrise, FL 36153         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4070     #42-44                    9/26/2018 Sunrise, FL 36154         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4072     #45-51                    9/26/2018 Sunrise, FL 36155         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4078     #52-53                    9/27/2018 Sunrise, FL 36156         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4066     #54                       9/27/2018 Sunrise, FL 36157         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4079     #55-61                    9/27/2018 Sunrise, FL 36158         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4073     #62-66                    9/27/2018 Sunrise, FL 36159         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4035     #67-68                    9/27/2018 Sunrise, FL 36160         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4075     #69-70                    9/27/2018 Sunrise, FL 36161         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4069     #71                       9/27/2018 Sunrise, FL 36162         K3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 259 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4061     #72-73                    9/28/2018 Sunrise, FL 36163         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4080     #74-75                    9/28/2018 Sunrise, FL 36164         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4074     #76                       9/28/2018 Sunrise, FL 36165         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4057     #77-78                    9/28/2018 Sunrise, FL 36166         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4060     #79                       9/28/2018 Sunrise, FL 36167         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3966     #80                       9/28/2018 Sunrise, FL 36168         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4082     #81                       9/28/2018 Sunrise, FL 36169         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4068     #82                       9/28/2018 Sunrise, FL 36170         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4083     #83-85                    9/29/2018 Sunrise, FL 36171         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4092     #86-88                    9/29/2018 Sunrise, FL 36172         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4088     #89-91                    9/29/2018 Sunrise, FL 36173         K3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 260 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4064     #92                       9/29/2018 Sunrise, FL 36174         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4091     #93-94                    10/2/2018 Sunrise, FL 36175         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3859     #95                       10/3/2018 Sunrise, FL 36176         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4076     #96-100                   10/3/2018 Sunrise, FL 36177         K3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4093     #1-3                      10/3/2018 Sunrise, FL 36178         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4090     #4                        10/4/2018 Sunrise, FL 36179         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4089     #5                        10/4/2018 Sunrise, FL 36180         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4101     #6-7                      10/4/2018 Sunrise, FL 36181         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4102     #8                        10/4/2018 Sunrise, FL 36182         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4100     #9-12                     10/4/2018 Sunrise, FL 36183         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4062     #13-15                    10/4/2018 Sunrise, FL 36184         K4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 261 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4111     #16-19                    10/5/2018 Sunrise, FL 36185         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4118     #20                       10/5/2018 Sunrise, FL 36186         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4103     #21                       10/5/2018 Sunrise, FL 36187         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4121     #22-24                    10/5/2018 Sunrise, FL 36188         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4087     #25                       10/6/2018 Sunrise, FL 36189         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4113     #26-28                    10/6/2018 Sunrise, FL 36190         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4107     #29                       10/6/2018 Sunrise, FL 36191         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4100     #30                       10/6/2018 Sunrise, FL 36192         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4114     #31                       10/6/2018 Sunrise, FL 36193         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4124     #32                       10/7/2018 Sunrise, FL 36194         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4115     #33-34                    10/7/2018 Sunrise, FL 36195         K4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 262 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4125     #35                       10/7/2018 Sunrise, FL 36196         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4094     #36-37                    10/9/2018 Sunrise, FL 36197         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4099     #38                       10/9/2018 Sunrise, FL 36198         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4119     #39-40                    10/9/2018 Sunrise, FL 36199         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4135     #41                       10/9/2018 Sunrise, FL 36200         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4110     #42                      10/10/2018 Sunrise, FL 36201         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4131     #43                      10/10/2018 Sunrise, FL 36202         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4135     #44                       10/9/2018 Sunrise, FL 36203         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4134     #45                       10/9/2018 Sunrise, FL 36204         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4106     #46                      10/10/2018 Sunrise, FL 36205         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4086     #47-48                   10/10/2018 Sunrise, FL 36206         K4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 263 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4108     #49-50                   10/10/2018 Sunrise, FL 36207         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4123     #51                      10/10/2018 Sunrise, FL 36208         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4139     #52-54                   10/10/2018 Sunrise, FL 36209         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4140     #55-56                   10/11/2018 Sunrise, FL 36210         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4129     #57                      10/11/2018 Sunrise, FL 36211         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4136     #58-59                   10/11/2018 Sunrise, FL 36212         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4137     #60                      10/11/2018 Sunrise, FL 36213         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4120     #61                      10/11/2018 Sunrise, FL 36214         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4143     #62                      10/11/2018 Sunrise, FL 36215         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4150     #63                      10/11/2018 Sunrise, FL 36216         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4155     #64                      10/12/2018 Sunrise, FL 36217         K4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 264 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4162     #65                      10/12/2018 Sunrise, FL 36218         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4147     #66-70                   10/12/2018 Sunrise, FL 36219         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4148     #71-72                   10/12/2018 Sunrise, FL 36220         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4127     #73                      10/12/2018 Sunrise, FL 36221         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4144     #74                      10/13/2018 Sunrise, FL 36222         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4142     #75-77                   10/13/2018 Sunrise, FL 36223         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4156     #78-79                   10/13/2018 Sunrise, FL 36224         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4138     #80                      10/13/2018 Sunrise, FL 36225         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4152     #81-87                   10/13/2018 Sunrise, FL 36226         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4158     #88-90                   10/13/2018 Sunrise, FL 36227         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4157     #91                      10/13/2018 Sunrise, FL 36228         K4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 265 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4145     #92-93                   10/15/2018 Sunrise, FL 36229         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4159     #94-95                   10/15/2018 Sunrise, FL 36230         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4162     #96                      10/16/2018 Sunrise, FL 36231         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4163     #97-98                   10/16/2018 Sunrise, FL 36232         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4166     #99-100                  10/16/2018 Sunrise, FL 36233         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4160     #1                       10/16/2018 Sunrise, FL 36234         K4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4122     #2-11                    10/18/2018 Sunrise, FL 36235         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4175     #12-22                   10/18/2018 Sunrise, FL 36236         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4133     #23-24                   10/18/2018 Sunrise, FL 36237         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4171     #25-27                   10/18/2018 Sunrise, FL 36238         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4146     #28                      10/18/2018 Sunrise, FL 36239         K5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 266 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4186     #29-30                   10/18/2018 Sunrise, FL 36240         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4153     #31-33                   10/18/2018 Sunrise, FL 36241         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4151     #34-35                   10/18/2018 Sunrise, FL 36242         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4165     #36                      10/18/2018 Sunrise, FL 36243         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4154     #37                      10/18/2018 Sunrise, FL 36244         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4161     #38                      10/18/2018 Sunrise, FL 36245         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4183     #39-42                   10/19/2018 Sunrise, FL 36246         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4184     #43                      10/19/2018 Sunrise, FL 36247         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4194     #44-45                   10/19/2018 Sunrise, FL 36248         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4173     #46-47                   10/19/2018 Sunrise, FL 36249         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4182     #48                      10/19/2018 Sunrise, FL 36250         K5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 267 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4168     #49                      10/19/2018 Sunrise, FL 36251         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4169     #50                      10/20/2018 Sunrise, FL 36252         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4170     #51                      10/20/2018 Sunrise, FL 36253         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4177     #52-53                   10/21/2018 Sunrise, FL 36254         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4181     #54                      10/21/2018 Sunrise, FL 36255         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4179     #55-58                   10/21/2018 Sunrise, FL 36256         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4188     #59-60                   10/21/2018 Sunrise, FL 36257         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4191     #61-63                   10/22/2018 Sunrise, FL 36258         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4180     #64-66                   10/22/2018 Sunrise, FL 36259         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4174     #67-70                   10/22/2018 Sunrise, FL 36260         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4189     #71-74                   10/22/2018 Sunrise, FL 36261         K5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 268 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4185     #75-83                   10/22/2018 Sunrise, FL 36262         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4198     #84                      10/23/2018 Sunrise, FL 36263         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4192     #85-86                   10/23/2018 Sunrise, FL 36264         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4178     #87                      10/23/2018 Sunrise, FL 36265         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4195     #88                      10/23/2018 Sunrise, FL 36266         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4190     #89                      10/23/2018 Sunrise, FL 36267         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2526     #90-100                  10/24/2018 Sunrise, FL 36268         K5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4196     #1-3                     10/24/2018 Sunrise, FL 36269         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4197     #4-7                     10/24/2018 Sunrise, FL 36270         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4206     #8-13                    10/25/2018 Sunrise, FL 36271         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4222     #14-19                   10/25/2018 Sunrise, FL 36272         K6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 269 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4203     #20-21                   10/25/2018 Sunrise, FL 36273         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4212     #22-26                   10/25/2018 Sunrise, FL 36274         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4201     #27-29                   10/25/2018 Sunrise, FL 36275         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4164     #30                      10/25/2018 Sunrise, FL 36276         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3975     #31                      10/25/2018 Sunrise, FL 36277         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4198     #32-34                   10/25/2018 Sunrise, FL 36278         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4207     #35-42                   10/26/2018 Sunrise, FL 36279         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4220     #43                      10/26/2018 Sunrise, FL 36280         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4223     #44-46                   10/26/2018 Sunrise, FL 36281         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4210     #47-51                   10/26/2018 Sunrise, FL 36282         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4176     #52-60                   10/27/2018 Sunrise, FL 36283         K6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 270 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4167     #61-68                   10/27/2018 Sunrise, FL 36284         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4227     #69-75                   10/27/2018 Sunrise, FL 36285         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4224     #76-78                   10/27/2018 Sunrise, FL 36286         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4219     #79                      10/27/2018 Sunrise, FL 36287         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4229     #80-83                   10/27/2018 Sunrise, FL 36288         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4215     #84                      10/27/2018 Sunrise, FL 36289         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4226     #85-87                   10/27/2018 Sunrise, FL 36290         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4199     #88-92                   10/27/2018 Sunrise, FL 36291         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4209     #93-96                   10/27/2018 Sunrise, FL 36292         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4200     #97                      10/27/2018 Sunrise, FL 36293         K6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4204     #98                      10/28/2018 Sunrise, FL 36294         K6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 271 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2748     #99-9                    10/28/2018 Sunrise, FL 36295         K6/K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3042     #10-21                   10/28/2018 Sunrise, FL 36296         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4218     #22-31                   10/28/2018 Sunrise, FL 36297         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4208     #32-33                   10/28/2018 Sunrise, FL 36298         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2727     #34-41                   10/28/2018 Sunrise, FL 36299         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4217     #42-47                   10/28/2018 Sunrise, FL 36300         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4214     #48-49                   10/28/2018 Sunrise, FL 36301         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4221     #50-52                   10/28/2018 Sunrise, FL 36302         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2626     #53-55                   10/28/2018 Sunrise, FL 36303         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4216     #56-57                   10/28/2018 Sunrise, FL 36304         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4424     #58-59                   10/29/2018 Sunrise, FL 36305         K7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 272 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4225     #49                      10/29/2018 Sunrise, FL 36306         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2980     #50-68                   10/29/2018 Sunrise, FL 36307         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4225     #69                      10/29/2018 Sunrise, FL 36308         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2231     #70-72                   10/30/2018 Sunrise, FL 36309         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2503     #73-75                   10/30/2018 Sunrise, FL 36310         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2857     #76-80                   10/30/2018 Sunrise, FL 36311         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4213     #81                      10/30/2018 Sunrise, FL 36312         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4176     #82                      10/30/2018 Sunrise, FL 36313         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4258     #83-84                   10/31/2018 Sunrise, FL 36314         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4235     #85-86                   10/31/2018 Sunrise, FL 36315         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4264     #87                      10/31/2018 Sunrise, FL 36316         K7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 273 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4243     #88-89                   10/31/2018 Sunrise, FL 36317         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2933     #90-92                   10/31/2018 Sunrise, FL 36318         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4252     #93-95                   10/31/2018 Sunrise, FL 36319         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4211     #96-100                  10/31/2018 Sunrise, FL 36320         K7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1691     #1                       10/31/2018 Sunrise, FL 36321         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4250     #2-4                      11/2/2018 Sunrise, FL 36322         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4244     #5                        11/2/2018 Sunrise, FL 36323         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4248     #6-8                      11/2/2018 Sunrise, FL 36324         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4257     #9-13                     11/2/2018 Sunrise, FL 36325         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4234     #14-17                    11/2/2018 Sunrise, FL 36326         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4246     #18-19                    11/2/2018 Sunrise, FL 36327         K8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 274 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4260     #20-22                    11/2/2018 Sunrise, FL 36328         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4262     #23-27                    11/2/2018 Sunrise, FL 36329         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4247     #28-31                    11/2/2018 Sunrise, FL 36330         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4255     #32                       11/3/2018 Sunrise, FL 36331         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4272     #33                       11/3/2018 Sunrise, FL 36332         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4254     #34-38                    11/3/2018 Sunrise, FL 36333         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4267     #39-41                    11/3/2018 Sunrise, FL 36334         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4245     #42-43                    11/3/2018 Sunrise, FL 36335         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4265     #44-46                    11/3/2018 Sunrise, FL 36336         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4233     #47-52                    11/4/2018 Sunrise, FL 36337         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4259     #53                       11/4/2018 Sunrise, FL 36338         K8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 275 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4251     #54-56                    11/4/2018 Sunrise, FL 36339         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4242     #57                       11/5/2018 Sunrise, FL 36340         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4261     #58-64                    11/5/2018 Sunrise, FL 36341         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4256     #65-67                    11/5/2018 Sunrise, FL 36342         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4270     #68-73                    11/5/2018 Sunrise, FL 36343         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4231     #74                       11/5/2018 Sunrise, FL 36344         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4236     #75-78                    11/6/2018 Sunrise, FL 36345         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4279     #79-84                    11/6/2018 Sunrise, FL 36346         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2861     #85-89                    11/7/2018 Sunrise, FL 36347         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2855     #90-95                    11/7/2018 Sunrise, FL 36348         K8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2387     #96-97                    11/7/2018 Sunrise, FL 36349         K8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 276 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4283     #98-2                     11/7/2018 Sunrise, FL 36350         K8/K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2343     #3-6                      11/7/2018 Sunrise, FL 36351         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4271     #7-10                     11/7/2018 Sunrise, FL 36352         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2317     #11-15                    11/7/2018 Sunrise, FL 36353         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2347     #16-23                    11/7/2018 Sunrise, FL 36354         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2419     #24-27                    11/7/2018 Sunrise, FL 36355         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4276     #28-30                    11/7/2018 Sunrise, FL 36356         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4277     #31-32                    11/7/2018 Sunrise, FL 36357         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4278     #33-37                    11/8/2018 Sunrise, FL 36358         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4286     #38-41                    11/8/2018 Sunrise, FL 36359         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4239     #42-43                    11/8/2018 Sunrise, FL 36360         K9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 277 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2376     #51-61                    11/9/2018 Sunrise, FL 36361         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2263     #62-72                    11/9/2018 Sunrise, FL 36362         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4275     #73-83                    11/9/2018 Sunrise, FL 36363         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4281     #84-85                    11/9/2018 Sunrise, FL 36364         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4285     #86-88                    11/9/2018 Sunrise, FL 36365         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4301     #89                      11/10/2018 Sunrise, FL 36366         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4280     #90-92                   11/10/2018 Sunrise, FL 36367         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4291     #93                      11/10/2018 Sunrise, FL 36368         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4295     #94-95                   11/10/2018 Sunrise, FL 36369         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4290     #96-8                    11/10/2018 Sunrise, FL 36370         K9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4305     #99                      11/10/2018 Sunrise, FL 36371         K9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 278 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4287     #100-2                   11/10/2018 Sunrise, FL 36372         K9/L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4308     #3-7                     11/10/2018 Sunrise, FL 36373         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4293     #8-9                     11/10/2018 Sunrise, FL 36374         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4297     #10-20                   11/10/2018 Sunrise, FL 36375         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4298     #21-24                   11/11/2018 Sunrise, FL 36376         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4296     #25                      11/11/2018 Sunrise, FL 36377         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4230     #26-28                   11/11/2018 Sunrise, FL 36378         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4268     #29-39                   11/11/2018 Sunrise, FL 36379         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4241     #40-45                   11/11/2018 Sunrise, FL 36380         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4210     #46                      11/12/2018 Sunrise, FL 36381         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4269     #47                      11/12/2018 Sunrise, FL 36382         L1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 279 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4294     #48                      11/12/2018 Sunrise, FL 36383         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4209     #49-50                   11/12/2018 Sunrise, FL 36384         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4288     #51                      11/12/2018 Sunrise, FL 36385         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4241     #52                      11/11/2018 Sunrise, FL 36386         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4299     #53-56                   11/12/2018 Sunrise, FL 36387         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4240     #57-58                   11/12/2018 Sunrise, FL 36388         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2757     #59-61                   11/13/2018 Sunrise, FL 36389         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4311     #67-71                   11/13/2018 Sunrise, FL 36390         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4302     #72-82                   11/14/2018 Sunrise, FL 36391         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1752     #83-93                   11/14/2018 Sunrise, FL 36392         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2024     #94                      11/14/2018 Sunrise, FL 36393         L1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 280 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3583     #95-99                   11/14/2018 Sunrise, FL 36394         L1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4098     #100-6                   11/14/2018 Sunrise, FL 36395         L1/L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4304     #7-14                    11/14/2018 Sunrise, FL 36396         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4284     #15-20                   11/14/2018 Sunrise, FL 36397         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4300     #21-23                   11/14/2018 Sunrise, FL 36398         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4371     #24                      11/15/2018 Sunrise, FL 36399         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4310     #25                      11/15/2018 Sunrise, FL 36400         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4309     #26                      11/15/2018 Sunrise, FL 36401         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4307     #27                      11/14/2018 Sunrise, FL 36402         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4313     #28-37                   11/15/2018 Sunrise, FL 36403         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4319     #38-46                   11/15/2018 Sunrise, FL 36404         L2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 281 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3882     #47-52                   11/15/2018 Sunrise, FL 36405         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4315     #53-58                   11/15/2018 Sunrise, FL 36406         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3584     #59-66                   11/15/2018 Sunrise, FL 36407         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4322     #67-73                   11/15/2018 Sunrise, FL 36408         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2498     #74-83                   11/16/2018 Sunrise, FL 36409         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4312     #84-94                   11/16/2018 Sunrise, FL 36410         L2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3656     #95-5                    11/16/2018 Sunrise, FL 36411         L2/L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4325     #6-12                    11/16/2018 Sunrise, FL 36412         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4342     #13-14                   11/16/2018 Sunrise, FL 36413         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4341     #15-17                   11/16/2018 Sunrise, FL 36414         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3767     #18-21                   11/16/2018 Sunrise, FL 36415         L3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 282 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4317     #22                      11/16/2018 Sunrise, FL 36416         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4321     #23-26                   11/16/2018 Sunrise, FL 36417         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4316     #27-34                   11/16/2018 Sunrise, FL 36418         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1788     #35-40                   11/17/2018 Sunrise, FL 36419         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4314     #41-45                   11/17/2018 Sunrise, FL 36420         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4333     #46-53                   11/17/2018 Sunrise, FL 36421         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4323     #54                      11/17/2018 Sunrise, FL 36422         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4318     #55-57                   11/17/2018 Sunrise, FL 36423         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4324     #58-66                   11/17/2018 Sunrise, FL 36424         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4329     #67                      11/17/2018 Sunrise, FL 36425         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4336     #68-74                   11/17/2018 Sunrise, FL 36426         L3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 283 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4238     #75-78                   11/17/2018 Sunrise, FL 36427         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3767     #79-88                   11/18/2018 Sunrise, FL 36428         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4331     #89-95                   11/18/2018 Sunrise, FL 36429         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4338     #96-98                   11/18/2018 Sunrise, FL 36430         L3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4303     #99-4                    11/18/2018 Sunrise, FL 36431         L3/L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4340     #5-8                     11/18/2018 Sunrise, FL 36432         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4343     #9                       11/18/2018 Sunrise, FL 36433         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4328     #10-11                   11/18/2018 Sunrise, FL 36434         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4330     #12-16                   11/18/2018 Sunrise, FL 36435         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4326     #17-20                   11/18/2018 Sunrise, FL 36436         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4334     #21-22                   11/19/2018 Sunrise, FL 36437         L4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 284 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4332     #23-24                   11/19/2018 Sunrise, FL 36438         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4327     #25-27                   11/19/2018 Sunrise, FL 36439         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4326     #28                      11/18/2018 Sunrise, FL 36440         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4306     #29-30                   11/20/2018 Sunrise, FL 36441         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4345     #31-36                   11/21/2018 Sunrise, FL 36442         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4358     #37-39                   11/21/2018 Sunrise, FL 36443         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4339     #40                      11/21/2018 Sunrise, FL 36444         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4367     #41-43                   11/21/2018 Sunrise, FL 36445         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4328     #44-54                   11/21/2018 Sunrise, FL 36446         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4355     #55-59                   11/23/2018 Sunrise, FL 36447         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4360     #60-62                   11/23/2018 Sunrise, FL 36448         L4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 285 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4346     #63-64                   11/23/2018 Sunrise, FL 36449         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2905     #65-                     11/23/2018 Sunrise, FL 36450         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4347     #66                      11/24/2018 Sunrise, FL 36451         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4366     #67                      11/24/2018 Sunrise, FL 36452         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4363     #68-70                   11/24/2018 Sunrise, FL 36453         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4357     #71                      11/24/2018 Sunrise, FL 36454         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4351     #72-73                   11/24/2018 Sunrise, FL 36455         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4359     #74-76                   11/24/2018 Sunrise, FL 36456         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4365     #77-84                   11/24/2018 Sunrise, FL 36457         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4356     #85-92                   11/24/2018 Sunrise, FL 36458         L4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4362     #93-99                   11/24/2018 Sunrise, FL 36459         L4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 286 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4350     #100-4                   11/24/2018 Sunrise, FL 36460         L4/L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4361     #5-10                    11/24/2018 Sunrise, FL 36461         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3112     #11-19                   11/25/2018 Sunrise, FL 36462         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3101     #20-26                   11/25/2018 Sunrise, FL 36463         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3354     #27-37                   11/25/2018 Sunrise, FL 36464         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2905     #38-50                   11/25/2018 Sunrise, FL 36465         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3547     #51-61                   11/25/2018 Sunrise, FL 36466         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4354     #62-64                   11/25/2018 Sunrise, FL 36467         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3112     #65-66                   11/25/2018 Sunrise, FL 36468         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4354     #67-73                   11/25/2018 Sunrise, FL 36469         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1484     #74-82                   11/25/2018 Sunrise, FL 36470         L5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 287 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4368     #83-85                   11/25/2018 Sunrise, FL 36471         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4369     #86-89                   11/25/2018 Sunrise, FL 36472         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4372     #90-93                   11/25/2018 Sunrise, FL 36473         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4377     #94-99                   11/25/2018 Sunrise, FL 36474         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3000     #100                     11/25/2018 Sunrise, FL 36475         L5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4349     #1-3                     11/25/2018 Sunrise, FL 36476         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4352     #4-13                    11/26/2018 Sunrise, FL 36477         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2677     #14-15                   11/26/2018 Sunrise, FL 36478         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4353     #16                      11/26/2018 Sunrise, FL 36479         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2937     #17-22                   11/26/2018 Sunrise, FL 36480         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4348     #23-24                   11/26/2018 Sunrise, FL 36481         L6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 288 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3022     #25-28                   11/26/2018 Sunrise, FL 36482         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4374     #29-32                   11/27/2018 Sunrise, FL 36483         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4378     #33-43                   11/28/2018 Sunrise, FL 36484         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4370     #45-53                   11/28/2018 Sunrise, FL 36485         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4376     #54-58                   11/28/2018 Sunrise, FL 36486         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4375     #59-67                   11/28/2018 Sunrise, FL 36487         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4385     #68                      11/28/2018 Sunrise, FL 36488         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2677     #69-71                   11/28/2018 Sunrise, FL 36489         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4384     #72                      11/28/2018 Sunrise, FL 36490         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4379     #73-78                   11/30/2018 Sunrise, FL 36491         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4383     #79-83                   11/30/2018 Sunrise, FL 36492         L6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 289 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4386     #84-88                   11/30/2018 Sunrise, FL 36493         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4387     #89-97                   11/30/2018 Sunrise, FL 36494         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4382     #98-99                   11/30/2018 Sunrise, FL 36495         L6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4364     #100-1                   11/30/2018 Sunrise, FL 36496         L6/L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2032     #1-7                      12/4/2018 Sunrise, FL 36497         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2911     #8-13                     12/4/2018 Sunrise, FL 36498         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1929     #14-18                    12/4/2018 Sunrise, FL 36499         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3324     #19-23                    12/4/2018 Sunrise, FL 36500         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2612     #24-27                    12/4/2018 Sunrise, FL 36501         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1571     #28-33                    12/4/2018 Sunrise, FL 36502         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2957     #34-37                    12/4/2018 Sunrise, FL 36503         L7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 290 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3332     #38-39                    12/4/2018 Sunrise, FL 36504         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2573     #40-46                    12/4/2018 Sunrise, FL 36505         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4344     #47-49                    12/4/2018 Sunrise, FL 36506         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2135     #50-53                    12/4/2018 Sunrise, FL 36507         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1930     #54-57                    12/4/2018 Sunrise, FL 36508         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1862     #58-59                    12/4/2018 Sunrise, FL 36509         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3196     #60-64                    12/4/2018 Sunrise, FL 36510         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4373     #65-70                    12/4/2018 Sunrise, FL 36511         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3068     #71-75                    12/4/2018 Sunrise, FL 36512         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3162     #76-80                    12/4/2018 Sunrise, FL 36513         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3145     #81-82                    12/4/2018 Sunrise, FL 36514         L7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 291 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4381     #83                       12/4/2018 Sunrise, FL 36515         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4392     #84-85                    12/4/2018 Sunrise, FL 36516         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2686     #86-92                    12/5/2018 Sunrise, FL 36517         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2107     #93-99                    12/5/2018 Sunrise, FL 36518         L7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2935     #100-1                    12/5/2018 Sunrise, FL 36519         L7/L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2169     #2-10                     12/5/2018 Sunrise, FL 36520         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2363     #11-18                    12/5/2018 Sunrise, FL 36521         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3266     #19-21                    12/5/2018 Sunrise, FL 36522         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2910     #22-26                    12/5/2018 Sunrise, FL 36523         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1875     #27-28                    12/5/2018 Sunrise, FL 36524         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3025     #29-36                    12/6/2018 Sunrise, FL 36525         L8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 292 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4393     #37-47                    12/7/2018 Sunrise, FL 36526         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4389     #48-58                    12/7/2018 Sunrise, FL 36527         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4396     #59-64                    12/7/2018 Sunrise, FL 36528         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4397     #65                       12/7/2018 Sunrise, FL 36529         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4398     #66-67                    12/7/2018 Sunrise, FL 36530         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4391     #68-74                    12/7/2018 Sunrise, FL 36531         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3204     #75                       12/7/2018 Sunrise, FL 36532         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4402     #76-77                    12/9/2018 Sunrise, FL 36533         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4399     #78-80                    12/9/2018 Sunrise, FL 36534         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4407     #81                       12/7/2018 Sunrise, FL 36535         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4400     #82-84                   12/10/2018 Sunrise, FL 36536         L8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 293 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4420     #85-87                   12/11/2018 Sunrise, FL 36537         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2642     #88-90                   12/11/2018 Sunrise, FL 36538         L8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3028     #92-1                    12/12/2018 Sunrise, FL 36539         L8/L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4408     #2-8                     12/12/2018 Sunrise, FL 36540         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4414     #9-14                    12/12/2018 Sunrise, FL 36541         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4409     #15-19                   12/14/2018 Sunrise, FL 36542         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4413     #20-23                   12/14/2018 Sunrise, FL 36543         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4406     #24-28                   12/14/2018 Sunrise, FL 36544         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4410     #29                      12/14/2018 Sunrise, FL 36545         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4430     #30-32                   12/15/2018 Sunrise, FL 36546         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4433     #33-35                   12/15/2018 Sunrise, FL 36547         L9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 294 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4401     #36-37                   12/15/2018 Sunrise, FL 36548         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4431     #38-39                   12/15/2018 Sunrise, FL 36549         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4419     #40                      12/15/2018 Sunrise, FL 36550         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4432     #41                      12/15/2018 Sunrise, FL 36551         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1082     #42-43                   12/15/2018 Sunrise, FL 36552         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4395     #44-46                   12/15/2018 Sunrise, FL 36553         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4437     #47                      12/16/2018 Sunrise, FL 36554         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4436     #48-51                   12/16/2018 Sunrise, FL 36555         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4394     #52-54                   12/16/2018 Sunrise, FL 36556         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4417     #55-57                   12/16/2018 Sunrise, FL 36557         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4435     #58                      12/18/2018 Sunrise, FL 36558         L9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 295 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4421     #59                      12/17/2018 Sunrise, FL 36559         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4427     #60-62                   12/18/2018 Sunrise, FL 36560         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4429     #63                      12/18/2018 Sunrise, FL 36561         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4426     #64-66                   12/18/2018 Sunrise, FL 36562         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4434     #67-68                   12/18/2018 Sunrise, FL 36563         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4403     #69-71                   12/18/2018 Sunrise, FL 36564         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4411     #72                      12/18/2018 Sunrise, FL 36565         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4438     #73                      12/19/2018 Sunrise, FL 36566         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4440     #74                      12/19/2018 Sunrise, FL 36567         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4445     #75                      12/19/2018 Sunrise, FL 36568         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3508     #76-84                   12/19/2018 Sunrise, FL 36569         L9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 296 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4418     #85-92                   12/19/2018 Sunrise, FL 36570         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4404     #93                      12/19/2018 Sunrise, FL 36571         L9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1666     #94-2                    12/19/2018 Sunrise, FL 36572         L9/M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3110     #3-13                    12/20/2018 Sunrise, FL 36573         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1797     #14-18                   12/20/2018 Sunrise, FL 36574         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2954     #19-27                   12/20/2018 Sunrise, FL 36575         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1452     #28-35                   12/20/2018 Sunrise, FL 36576         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4416     #36-39                   12/20/2018 Sunrise, FL 36577         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4415     #40                      12/21/2018 Sunrise, FL 36578         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4457     #41-42                   12/21/2018 Sunrise, FL 36579         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3263     #43-44                   12/21/2018 Sunrise, FL 36580         M1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 297 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4450     #45-47                   12/21/2018 Sunrise, FL 36581         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4442     #48-50                   12/21/2018 Sunrise, FL 36582         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4412     #51                      12/21/2018 Sunrise, FL 36583         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4422     #52-55                   12/22/2018 Sunrise, FL 36584         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4439     #56-60                   12/22/2018 Sunrise, FL 36585         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4425     #61-67                   12/22/2018 Sunrise, FL 36586         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4460     #68-71                   12/22/2018 Sunrise, FL 36587         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4451     #72-75                   12/23/2018 Sunrise, FL 36588         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4446     #76-77                   12/23/2018 Sunrise, FL 36589         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4428     #78-80                   12/23/2018 Sunrise, FL 36590         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4463     #81                      12/24/2018 Sunrise, FL 36591         M1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 298 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4444     #82-85                   12/24/2018 Sunrise, FL 36592         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4424     #86-87                   12/24/2018 Sunrise, FL 36593         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1145     #88-93                   12/26/2018 Sunrise, FL 36594         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4449     #94-96                   12/26/2018 Sunrise, FL 36595         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4466     #97                      12/26/2018 Sunrise, FL 36596         M1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4469     #98-2                    12/27/2018 Sunrise, FL 36597         M1/M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4471     #3-6                     12/27/2018 Sunrise, FL 36598         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4465     #7-12                    12/27/2018 Sunrise, FL 36599         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4464     #13-16                   12/27/2018 Sunrise, FL 36600         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4458     #17-20                   12/27/2018 Sunrise, FL 36601         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4441     #21-23                   12/27/2018 Sunrise, FL 36602         M2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 299 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3379     #24-28                   12/27/2018 Sunrise, FL 36603         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4448     #29-34                   12/28/2018 Sunrise, FL 36604         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4477     #35-37                   12/28/2018 Sunrise, FL 36605         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4452     #38-39                   12/28/2018 Sunrise, FL 36606         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1078     #40                      12/28/2018 Sunrise, FL 36607         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4485     #41-42                   12/29/2018 Sunrise, FL 36608         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4440     #43                      12/28/2018 Sunrise, FL 36609         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4486     #44                      12/29/2018 Sunrise, FL 36610         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4472     #45                      12/29/2018 Sunrise, FL 36611         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4447     #46                      12/29/2018 Sunrise, FL 36612         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4453     #47                      12/29/2018 Sunrise, FL 36613         M2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 300 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4479     #48-56                   12/31/2018 Sunrise, FL 36614         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4476     #57                      12/31/2018 Sunrise, FL 36615         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4491     #58-61                     1/2/2019 Sunrise, FL 36616         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4489     #62-63                     1/2/2019 Sunrise, FL 36617         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4484     #64                        1/4/2018 Sunrise, FL 36618         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4434     #65                        1/4/2018 Sunrise, FL 36619         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4462     #66-68                     1/3/2019 Sunrise, FL 36620         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4468     #69-71                     1/3/2019 Sunrise, FL 36621         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4480     #72                        1/3/2019 Sunrise, FL 36622         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4483     #73                        1/3/2019 Sunrise, FL 36623         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4459     #74                        1/3/2019 Sunrise, FL 36624         M2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 301 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4482     #76-78                     1/3/2019 Sunrise, FL 36625         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4473     #79-81                     1/4/2019 Sunrise, FL 36626         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4481     #82-84                     1/4/2019 Sunrise, FL 36627         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3173     #85-88                     1/4/2019 Sunrise, FL 36628         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2500     #89-91                     1/4/2019 Sunrise, FL 36629         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4455     #92-93                     1/4/2019 Sunrise, FL 36630         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4253     #94-95                     1/4/2019 Sunrise, FL 36631         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3806     #96-99                     1/5/2019 Sunrise, FL 36632         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4488     #100                       1/5/2019 Sunrise, FL 36633         M2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4495     #1                         1/5/2019 Sunrise, FL 36634         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4492     #2-5                       1/7/2019 Sunrise, FL 36635         M3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 302 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4494     #6-7                       1/7/2019 Sunrise, FL 36636         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3714     #8-12                      1/8/2019 Sunrise, FL 36637         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4193     #13                        1/8/2019 Sunrise, FL 36638         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4008     #14                        1/8/2019 Sunrise, FL 36639         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4467     #15                        1/9/2019 Sunrise, FL 36640         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3355     #16                        1/9/2019 Sunrise, FL 36641         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4200     #17-18                     1/9/2019 Sunrise, FL 36642         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3698     #19-26                     1/9/2019 Sunrise, FL 36643         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4038     #27-29                     1/9/2019 Sunrise, FL 36644         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3499     #30                        1/9/2019 Sunrise, FL 36645         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4456     #31-32                     1/9/2019 Sunrise, FL 36646         M3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 303 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4266     #33-37                    1/10/2019 Sunrise, FL 36647         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4205     #38-40                    1/10/2019 Sunrise, FL 36648         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4095     #41-42                    1/10/2019 Sunrise, FL 36649         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2848     #43-50                    1/10/2019 Sunrise, FL 36650         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4487     #51-54                    1/10/2019 Sunrise, FL 36651         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2849     #55-62                    1/10/2019 Sunrise, FL 36652         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2646     #63-65                    1/10/2019 Sunrise, FL 36653         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3552     #66-71                    1/10/2019 Sunrise, FL 36654         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2286     #72-77                    1/10/2019 Sunrise, FL 36655         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4501     #78-79                    1/12/2019 Sunrise, FL 36656         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2396     #80-84                    1/12/2019 Sunrise, FL 36657         M3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 304 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4500     #85                       1/13/2019 Sunrise, FL 36658         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4497     #86                       1/14/2019 Sunrise, FL 36659         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4498     #87                       1/14/2019 Sunrise, FL 36660         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4499     #88                       1/14/2019 Sunrise, FL 36661         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4182     #89-90                    1/14/2019 Sunrise, FL 36662         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4502     #91-92                    1/14/2019 Sunrise, FL 36663         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4504     #93-97                    1/14/2019 Sunrise, FL 36664         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4505     #98-99                    1/14/2019 Sunrise, FL 36665         M3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3634     #100-3                    1/15/2019 Sunrise, FL 36666         M3/M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1499     #4-8                      1/15/2019 Sunrise, FL 36667         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3866     #9                        1/15/2019 Sunrise, FL 36668         M4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 305 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4507     #10-11                    1/15/2019 Sunrise, FL 36669         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4282     #12-14                    1/15/2019 Sunrise, FL 36670         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4514     #15-16                    1/17/2019 Sunrise, FL 36671         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4510     #17-24                    1/18/2019 Sunrise, FL 36672         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4523     #25-29                    1/18/2019 Sunrise, FL 36673         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4524     #30-35                    1/18/2019 Sunrise, FL 36674         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4522     #36-40                    1/18/2019 Sunrise, FL 36675         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4517     #41                       1/15/2018 Sunrise, FL 36676         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4508     #42-43                    1/18/2019 Sunrise, FL 36677         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4527     #43-45                    1/19/2019 Sunrise, FL 36678         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4528     #46                       1/19/2019 Sunrise, FL 36679         M4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 306 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4515     #47-49                    1/19/2019 Sunrise, FL 36680         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4533     #50-51                    1/19/2019 Sunrise, FL 36681         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4513     #52                       1/19/2019 Sunrise, FL 36682         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4512     #53-55                    1/20/2019 Sunrise, FL 36683         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3322     #56-59                    1/20/2019 Sunrise, FL 36684         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4519     #60-62                    1/20/2019 Sunrise, FL 36685         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3323     #63-67                    1/20/2019 Sunrise, FL 36686         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3822     #68-71                    1/22/2019 Sunrise, FL 36687         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4520     #72-75                    1/22/2019 Sunrise, FL 36688         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4532     #76                       1/22/2019 Sunrise, FL 36689         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4521     #77                       1/22/2019 Sunrise, FL 36690         M4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 307 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4456     #78                       1/22/2019 Sunrise, FL 36691         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4529     #79-80                    1/22/2019 Sunrise, FL 36692         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3383     #81-85                    1/23/2019 Sunrise, FL 36693         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3421     #86-89                    1/23/2019 Sunrise, FL 36694         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4534     #90                       1/22/2019 Sunrise, FL 36695         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3526     #91-98                    1/23/2019 Sunrise, FL 36696         M4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3382     #99-6                     1/23/2019 Sunrise, FL 36697         M4/M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4055     #7-12                     1/24/2019 Sunrise, FL 36698         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3726     #13-15                    1/24/2019 Sunrise, FL 36699         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4518     #16-18                    1/24/2019 Sunrise, FL 36700         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4531     #19-21                    1/24/2019 Sunrise, FL 36701         M5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 308 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4525     #22-23                    1/24/2019 Sunrise, FL 36702         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4526     #24                       1/24/2019 Sunrise, FL 36703         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4051     #25-26                    1/24/2019 Sunrise, FL 36704         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4544     #27-30                    1/24/2019 Sunrise, FL 36705         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4541     #31-40                    1/24/2019 Sunrise, FL 36706         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3755     #41-45                    1/24/2019 Sunrise, FL 36707         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2801     #46                       1/24/2019 Sunrise, FL 36708         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2344     #47-51                    1/24/2019 Sunrise, FL 36709         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4545     #52-55                    1/25/2019 Sunrise, FL 36710         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4546     #56-61                    1/25/2019 Sunrise, FL 36711         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4537     #62-68                    1/25/2019 Sunrise, FL 36712         M5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 309 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3731     #39-70                    1/25/2019 Sunrise, FL 36713         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4538     #71                       1/26/2019 Sunrise, FL 36714         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4082     #72-73                    1/26/2019 Sunrise, FL 36715         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3884     #74-76                    1/26/2019 Sunrise, FL 36716         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4548     #77-78                    1/26/2019 Sunrise, FL 36717         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2099     #79-81                    1/26/2019 Sunrise, FL 36718         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2432     #82-84                    1/26/2019 Sunrise, FL 36719         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3012     #85                       1/26/2019 Sunrise, FL 36720         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4538     #46                       1/27/2019 Sunrise, FL 36721         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4128     #47-48                    1/27/2019 Sunrise, FL 36722         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4511     #49-91                    1/27/2019 Sunrise, FL 36723         M5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 310 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4516     #92                       1/27/2019 Sunrise, FL 36724         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4542     #93-99                    1/27/2019 Sunrise, FL 36725         M5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4550     #100-5                    1/29/2019 Sunrise, FL 36726         M5/M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4555     #6-9                      1/29/2019 Sunrise, FL 36727         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2324     #10-17                    1/29/2019 Sunrise, FL 36728         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4547     #18-19                    1/29/2019 Sunrise, FL 36729         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4536     #20-21                    1/29/2019 Sunrise, FL 36730         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4551     #21-27                    1/30/2019 Sunrise, FL 36731         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4554     #28-32                    1/30/2019 Sunrise, FL 36732         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4560     #33-41                    1/30/2019 Sunrise, FL 36733         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4117     #42-43                    1/30/2019 Sunrise, FL 36734         M6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 311 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4530     #44-47                    1/30/2019 Sunrise, FL 36735         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4559     #48                       1/30/2019 Sunrise, FL 36736         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3345     #49                       1/30/2019 Sunrise, FL 36737         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4543     #50-57                    1/31/2019 Sunrise, FL 36738         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4539     #58-61                    1/31/2019 Sunrise, FL 36739         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4540     #62                       1/31/2019 Sunrise, FL 36740         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2362     #63-67                     2/1/2019 Sunrise, FL 36741         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4506     #68                       1/31/2019 Sunrise, FL 36742         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4116     #69                        2/1/2019 Sunrise, FL 36743         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3977     #70-75                     2/1/2019 Sunrise, FL 36744         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1852     #76                        2/1/2019 Sunrise, FL 36745         M6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 312 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4540     #77                        2/1/2019 Sunrise, FL 36746         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4556     #78-82                     2/2/2019 Sunrise, FL 36747         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4562     #83                        2/2/2019 Sunrise, FL 36748         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2481     #84-85                     2/2/2019 Sunrise, FL 36749         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4557     #86-92                     2/2/2019 Sunrise, FL 36750         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3366     #93                        2/2/2019 Sunrise, FL 36751         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4578     #94-97                     2/3/2019 Sunrise, FL 36752         M6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4569     #98-3                      2/3/2019 Sunrise, FL 36753         M6/M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4535     #4-10                      2/3/2019 Sunrise, FL 36754         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4576     #11-17                     2/3/2019 Sunrise, FL 36755         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3924     #18                        2/3/2019 Sunrise, FL 36756         M7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 313 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4553     #19-25                     2/3/2019 Sunrise, FL 36757         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4563     #26                        2/4/2019 Sunrise, FL 36758         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4579     #27                        2/4/2019 Sunrise, FL 36759         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4573     #28                        2/4/2019 Sunrise, FL 36760         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4572     #29-30                     2/4/2019 Sunrise, FL 36761         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3104     #31-32                     2/4/2019 Sunrise, FL 36762         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1789     #33-35                     2/4/2019 Sunrise, FL 36763         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3523     #36-38                     2/4/2019 Sunrise, FL 36764         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4549     #39-41                     2/4/2019 Sunrise, FL 36765         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4563     #42-44                     2/4/2019 Sunrise, FL 36766         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1834     #45-48                     2/4/2019 Sunrise, FL 36767         M7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 314 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4567     #49-52                     2/4/2019 Sunrise, FL 36768         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4558     #53-55                     2/4/2019 Sunrise, FL 36769         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4459     #56-61                     2/4/2019 Sunrise, FL 36770         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4565     #62-66                     2/5/2019 Sunrise, FL 36771         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3807     #67                        2/5/2019 Sunrise, FL 36772         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4577     #68-69                     2/5/2019 Sunrise, FL 36773         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4564     #70-77                     2/6/2019 Sunrise, FL 36774         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4582     #78-80                     2/6/2019 Sunrise, FL 36775         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4584     #81                        2/6/2019 Sunrise, FL 36776         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3563     #82-86                     2/6/2019 Sunrise, FL 36777         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3317     #87-88                     2/6/2019 Sunrise, FL 36778         M7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 315 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4232     #89-90                     2/6/2019 Sunrise, FL 36779         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4566     #91-94                     2/7/2019 Sunrise, FL 36780         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4561     #95-98                     2/7/2019 Sunrise, FL 36781         M7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4585     #99-7                      2/8/2018 Sunrise, FL 36782         M7/M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2654     #8                         2/7/2019 Sunrise, FL 36783         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4586     #9-13                      2/8/2018 Sunrise, FL 36784         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4587     #14                        2/8/2018 Sunrise, FL 36785         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4588     #15-16                     2/8/2018 Sunrise, FL 36786         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5484     #17-19                     2/8/2018 Sunrise, FL 36787         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4581     #20-23                     2/8/2018 Sunrise, FL 36788         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4590     #24-28                     2/8/2018 Sunrise, FL 36789         M8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 316 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3061     #29-36                     2/8/2018 Sunrise, FL 36790         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4570     #34-38                     2/8/2018 Sunrise, FL 36791         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3234     #39-45                     2/8/2018 Sunrise, FL 36792         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4583     #46-49                     2/8/2018 Sunrise, FL 36793         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4593     #50-53                     2/8/2018 Sunrise, FL 36794         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4202     #54-57                     2/8/2018 Sunrise, FL 36795         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2654     #58                        2/7/2019 Sunrise, FL 36796         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4843     #59                        2/8/2019 Sunrise, FL 36797         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4589     #60                        2/9/2019 Sunrise, FL 36798         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4591     #61-62                     2/9/2019 Sunrise, FL 36799         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4568     #63-68                     2/9/2019 Sunrise, FL 36800         M8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 317 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4592     #69-71                    2/11/2019 Sunrise, FL 36801         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4580     #72-74                    2/11/2019 Sunrise, FL 36802         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4595     #75-77                    2/12/2019 Sunrise, FL 36803         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3238     #78-81                    2/12/2019 Sunrise, FL 36804         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2979     #82                       2/12/2019 Sunrise, FL 36805         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3044     #83-84                    2/12/2019 Sunrise, FL 36806         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3835     #85-88                    2/12/2019 Sunrise, FL 36807         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4172     #89-92                    2/12/2019 Sunrise, FL 36808         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4575     #93-95                    2/12/2019 Sunrise, FL 36809         M8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2633     #96-1                     2/13/2019 Sunrise, FL 36810         M8/M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2173     #2-3                      2/13/2019 Sunrise, FL 36811         M9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 318 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1440     #4-7                      2/13/2019 Sunrise, FL 36812         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3100     #8-13                     2/13/2019 Sunrise, FL 36813         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3945     #14-20                    2/13/2019 Sunrise, FL 36814         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3329     #21-25                    2/13/2019 Sunrise, FL 36815         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3802     #26-28                    2/13/2019 Sunrise, FL 36816         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4571     #29-31                    2/13/2019 Sunrise, FL 36817         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4112     #32                       2/13/2019 Sunrise, FL 36818         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2510     #33-34                    2/13/2019 Sunrise, FL 36819         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4594     #35-37                    2/13/2019 Sunrise, FL 36820         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3898     #38-47                    2/13/2019 Sunrise, FL 36821         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4598     #48-55                    2/13/2019 Sunrise, FL 36822         M9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 319 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4574     #56-61                    2/13/2019 Sunrise, FL 36823         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4469     #62                       2/14/2019 Sunrise, FL 36824         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4033     #63-65                    2/14/2019 Sunrise, FL 36825         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4599     #66                       2/14/2019 Sunrise, FL 36826         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1378     #67-70                    2/14/2019 Sunrise, FL 36827         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4596     #71-74                    2/14/2019 Sunrise, FL 36828         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3809     #75-82                    2/14/2019 Sunrise, FL 36829         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4600     #83                       2/14/2019 Sunrise, FL 36830         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1631     #84-86                    2/14/2019 Sunrise, FL 36831         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3503     #87-88                    2/14/2019 Sunrise, FL 36832         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3492     #89-95                    2/15/2019 Sunrise, FL 36833         M9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 320 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4611     #96-100                   2/15/2019 Sunrise, FL 36834         M9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4597     #1-3                      2/15/2019 Sunrise, FL 36835         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4612     #4-6                      2/15/2019 Sunrise, FL 36836         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4613     #7-9                      2/15/2019 Sunrise, FL 36837         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4607     #10-11                    2/15/2019 Sunrise, FL 36838         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4601     #12                       2/15/2019 Sunrise, FL 36839         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4616     #13                       2/15/2019 Sunrise, FL 36840         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3845     #14                       2/17/2019 Sunrise, FL 36841         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4105     #15-16                    2/17/2019 Sunrise, FL 36842         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4605     #17-18                    2/17/2019 Sunrise, FL 36843         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3090     #19                       2/17/2019 Sunrise, FL 36844         N1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 321 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4606     #20                       2/17/2019 Sunrise, FL 36845         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4228     #21                       2/17/2019 Sunrise, FL 36846         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4615     #22                       2/17/2019 Sunrise, FL 36847         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4602     #23-30                    2/17/2019 Sunrise, FL 36848         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3088     #31-32                    2/17/2019 Sunrise, FL 36849         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4608     #33                       2/17/2019 Sunrise, FL 36850         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4467     #34-38                    2/17/2019 Sunrise, FL 36851         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3950     #39-42                    2/18/2019 Sunrise, FL 36852         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3136     #43-46                    2/18/2019 Sunrise, FL 36853         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3407     #47-49                    2/18/2019 Sunrise, FL 36854         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1422     #50-54                    2/18/2019 Sunrise, FL 36855         N1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 322 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4606     #55-58                    2/18/2019 Sunrise, FL 36856         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3206     #59-62                    2/18/2019 Sunrise, FL 36857         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3404     #63-64                    2/18/2019 Sunrise, FL 36858         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3363     #65                       2/18/2019 Sunrise, FL 36859         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4567     #66                       2/18/2019 Sunrise, FL 36860         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3980     #67                       2/18/2019 Sunrise, FL 36861         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4610     #68-70                    2/18/2019 Sunrise, FL 36862         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4618     #71-73                    2/20/2019 Sunrise, FL 36863         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4619     #74-78                    2/20/2019 Sunrise, FL 36864         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4621     #79-82                    2/20/2019 Sunrise, FL 36865         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3468     #83-84                    2/21/2019 Sunrise, FL 36866         N1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 323 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4620     #88                       2/21/2019 Sunrise, FL 36867         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4617     #89-94                    2/22/2019 Sunrise, FL 36868         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4622     #95-97                    2/22/2019 Sunrise, FL 36869         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4624     #98                       2/22/2019 Sunrise, FL 36870         N1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4625     #99-4                     2/22/2019 Sunrise, FL 36871         N1/N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4626     #5-10                     2/22/2019 Sunrise, FL 36872         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4628     #11                       2/22/2019 Sunrise, FL 36873         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1404     #12-13                    2/22/2019 Sunrise, FL 36874         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3896     #14-15                    2/22/2019 Sunrise, FL 36875         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3396     #16-22                    2/22/2019 Sunrise, FL 36876         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4132     #23-27                    2/22/2019 Sunrise, FL 36877         N2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 324 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3339     #28-35                    2/22/2019 Sunrise, FL 36878         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1899     #36-40                    2/22/2019 Sunrise, FL 36879         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3577     #41-42                    2/22/2019 Sunrise, FL 36880         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2913     #43                       2/22/2019 Sunrise, FL 36881         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3335     #44                       2/22/2019 Sunrise, FL 36882         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3514     #45                       2/22/2019 Sunrise, FL 36883         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4623     #46-51                    2/23/2019 Sunrise, FL 36884         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4609     #52-54                    2/23/2019 Sunrise, FL 36885         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4603     #55-64                    2/23/2019 Sunrise, FL 36886         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3411     #65-67                    2/24/2019 Sunrise, FL 36887         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4631     #68                       2/24/2019 Sunrise, FL 36888         N2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 325 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4635     #69-71                    2/24/2019 Sunrise, FL 36889         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3484     #72-73                    2/24/2019 Sunrise, FL 36890         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3429     #74-76                    2/24/2019 Sunrise, FL 36891         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4633     #77-78                    2/25/2019 Sunrise, FL 36892         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4637     #79-81                    2/25/2019 Sunrise, FL 36893         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4629     #82-88                    2/26/2019 Sunrise, FL 36894         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4640     #89-91                    2/28/2019 Sunrise, FL 36895         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4643     #92-93                    2/27/2019 Sunrise, FL 36896         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4627     #94-97                    2/27/2019 Sunrise, FL 36897         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4644     #98-100                   2/27/2019 Sunrise, FL 36898         N2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4614     #1-3                      2/27/2019 Sunrise, FL 36899         N3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 326 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4640     #4-10                     2/28/2019 Sunrise, FL 36900         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4647     #11-18                     3/1/2019 Sunrise, FL 36901         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4649     #19-21                     3/1/2019 Sunrise, FL 36902         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4639     #22                        3/1/2019 Sunrise, FL 36903         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4642     #23                        3/1/2019 Sunrise, FL 36904         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4357     #24-27                     3/2/2019 Sunrise, FL 36905         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4648     #28-29                     3/2/2019 Sunrise, FL 36906         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2839     #30                        3/2/2019 Sunrise, FL 36907         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3990     #31                        3/2/2019 Sunrise, FL 36908         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4641     #62                        3/2/2019 Sunrise, FL 36909         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3126     #33                        3/2/2019 Sunrise, FL 36910         N3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 327 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4650     #34-40                     3/2/2019 Sunrise, FL 36911         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4097     #41-44                     3/2/2019 Sunrise, FL 36912         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4651     #45-47                     3/3/2019 Sunrise, FL 36913         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1715     #48-49                     3/3/2019 Sunrise, FL 36914         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3037     #50-54                     3/3/2019 Sunrise, FL 36915         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4636     #55-63                     3/4/2019 Sunrise, FL 36916         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3184     #64-67                     3/4/2019 Sunrise, FL 36917         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4652     #68-71                     3/4/2019 Sunrise, FL 36918         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4478     #72-79                     3/4/2019 Sunrise, FL 36919         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3851     #80-81                     3/5/2019 Sunrise, FL 36920         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4655     #82                        3/5/2019 Sunrise, FL 36921         N3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 328 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4149     #83-85                     3/5/2019 Sunrise, FL 36922         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3185     #86-93                     3/5/2019 Sunrise, FL 36923         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4661     #94                        3/5/2019 Sunrise, FL 36924         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4646     #95-97                     3/5/2019 Sunrise, FL 36925         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4653     #98-99                     3/5/2019 Sunrise, FL 36926         N3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2439     #100-1                     3/5/2019 Sunrise, FL 36927         N3/N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4632     #2-3                       3/5/2019 Sunrise, FL 36928         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4645     #4-5                       3/5/2019 Sunrise, FL 36929         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4461     #6-7                       3/5/2019 Sunrise, FL 36930         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2579     #8-13                      3/6/2019 Sunrise, FL 36931         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3153     #14-17                     3/6/2019 Sunrise, FL 36932         N4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 329 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4668     #18-20                     3/8/2019 Sunrise, FL 36933         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4660     #21-26                     3/8/2019 Sunrise, FL 36934         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4658     #27-28                     3/8/2019 Sunrise, FL 36935         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4657     #29-31                     3/8/2019 Sunrise, FL 36936         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4663     #32-41                     3/9/2019 Sunrise, FL 36937         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3279     #42-44                     3/9/2019 Sunrise, FL 36938         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4674     #45-48                     3/9/2019 Sunrise, FL 36939         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4109     #49-52                    3/10/2019 Sunrise, FL 36940         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4676     #53-54                    3/10/2019 Sunrise, FL 36941         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1496     #55-63                    3/11/2019 Sunrise, FL 36942         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4680     #64-65                    3/11/2019 Sunrise, FL 36943         N4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 330 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2423     #66-67                    3/11/2019 Sunrise, FL 36944         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2835     #68                       3/11/2019 Sunrise, FL 36945         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3533     #69                       3/11/2019 Sunrise, FL 36946         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4421     #70                       3/11/2019 Sunrise, FL 36947         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3926     #71                       3/11/2019 Sunrise, FL 36948         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4672     #72-73                    3/11/2019 Sunrise, FL 36949         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4538     #74                       3/11/2019 Sunrise, FL 36950         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2474     #75-78                    3/11/2019 Sunrise, FL 36951         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4454     #79-84                    3/11/2019 Sunrise, FL 36952         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1991     #85-86                    3/11/2019 Sunrise, FL 36953         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3204     #87-90                    3/11/2019 Sunrise, FL 36954         N4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 331 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2898     #91-95                    3/11/2019 Sunrise, FL 36955         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4679     #96-97                    3/11/2019 Sunrise, FL 36956         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4675     #97-99                    3/11/2019 Sunrise, FL 36957         N4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2951     #100-10                   3/11/2019 Sunrise, FL 36958         N4/N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3055     #11                       3/12/2019 Sunrise, FL 36959         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4678     #12                       3/12/2019 Sunrise, FL 36960         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3841     #13-15                    3/12/2019 Sunrise, FL 36961         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4662     #16-17                    3/12/2019 Sunrise, FL 36962         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4025     #18                       3/12/2019 Sunrise, FL 36963         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4666     #19-21                    3/12/2019 Sunrise, FL 36964         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4677     #22-25                    3/12/2019 Sunrise, FL 36965         N5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 332 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4681     #26-32                    3/13/2019 Sunrise, FL 36966         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4682     #33-40                    3/13/2019 Sunrise, FL 36967         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4684     #41                       3/13/2019 Sunrise, FL 36968         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3027     #42-45                    3/13/2019 Sunrise, FL 36969         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3499     #46-55                    3/13/2019 Sunrise, FL 36970         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4634     #56                       3/13/2019 Sunrise, FL 36971         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4837     #57                       3/14/2019 Sunrise, FL 36972         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4664     #58-66                    3/14/2019 Sunrise, FL 36973         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4667     #67-70                    3/14/2019 Sunrise, FL 36974         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4693     #71-74                    3/14/2019 Sunrise, FL 36975         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4694     #75-76                    3/14/2019 Sunrise, FL 36976         N5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 333 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4698     #77-81                    3/14/2019 Sunrise, FL 36977         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4689     #82-83                    3/15/2019 Sunrise, FL 36978         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4084     #84-86                    3/15/2019 Sunrise, FL 36979         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3848     #87-91                    3/15/2019 Sunrise, FL 36980         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4686     #92                       3/15/2019 Sunrise, FL 36981         N5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3527     #93-4                     3/16/2019 Sunrise, FL 36982         N5/N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4697     #5-10                     3/16/2019 Sunrise, FL 36983         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4696     #11-13                    3/16/2019 Sunrise, FL 36984         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4665     #14                       3/16/2019 Sunrise, FL 36985         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4656     #15-17                    3/16/2019 Sunrise, FL 36986         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4683     #18-20                    3/16/2019 Sunrise, FL 36987         N6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 334 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2904     #21-22                    3/16/2019 Sunrise, FL 36988         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4688     #23-25                    3/17/2019 Sunrise, FL 36989         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4671     #26-27                    3/17/2019 Sunrise, FL 36990         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4700     #28-29                    3/17/2019 Sunrise, FL 36991         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4702     #30-32                    3/18/2019 Sunrise, FL 36992         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4692     #33-39                    3/19/2019 Sunrise, FL 36993         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4695     #40-42                    3/19/2019 Sunrise, FL 36994         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4705     #43-51                    3/20/2019 Sunrise, FL 36995         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4706     #52-59                    3/20/2019 Sunrise, FL 36996         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4685     #60-67                    3/20/2019 Sunrise, FL 36997         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4701     #68-70                    3/20/2019 Sunrise, FL 36998         N6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 335 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4703     #71-73                    3/20/2019 Sunrise, FL 36999         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4704     #74-76                    3/20/2019 Sunrise, FL 37000         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4709     #77-79                    3/20/2019 Sunrise, FL 37001         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4673     #80-84                    3/20/2019 Sunrise, FL 37002         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4715     #85-86                    3/20/2019 Sunrise, FL 37003         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4711     #87-89                    3/21/2019 Sunrise, FL 37004         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1397     #90-96                    3/21/2019 Sunrise, FL 37005         N6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4708     #97-3                     3/21/2019 Sunrise, FL 37006         N6/N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4713     #4                        3/21/2019 Sunrise, FL 37007         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4687     #5-8                      3/21/2019 Sunrise, FL 37008         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3571     #9-18                     3/22/2019 Sunrise, FL 37009         N7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 336 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4710     #19-23                    3/22/2019 Sunrise, FL 37010         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4714     #24-29                    3/22/2019 Sunrise, FL 37011         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4719     #30-32                    3/22/2019 Sunrise, FL 37012         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4720     #33-35                    3/22/2019 Sunrise, FL 37013         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4721     #36                       3/22/2019 Sunrise, FL 37014         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4723     #37-40                    3/22/2019 Sunrise, FL 37015         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4724     #41-43                    3/22/2019 Sunrise, FL 37016         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4726     #44-46                    3/22/2019 Sunrise, FL 37017         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4690     #47-49                    3/22/2019 Sunrise, FL 37018         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4699     #50-59                    3/22/2019 Sunrise, FL 37019         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4712     #60-68                    3/23/2019 Sunrise, FL 37020         N7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 337 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4722     #69-76                    3/23/2019 Sunrise, FL 37021         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4534     #77-83                    3/23/2019 Sunrise, FL 37022         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4231     #84-88                    3/23/2019 Sunrise, FL 37023         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4716     #89-91                    3/23/2019 Sunrise, FL 37024         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4725     #92-94                    3/23/2019 Sunrise, FL 37025         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4126     #95-96                    3/23/2019 Sunrise, FL 37026         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4707     #97-99                    3/23/2019 Sunrise, FL 37027         N7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4691     #100-2                    3/24/2019 Sunrise, FL 37028         N7/N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3721     #3-6                      3/24/2019 Sunrise, FL 37029         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3117     #7-9                      3/25/2019 Sunrise, FL 37030         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3307     #10-13                    3/25/2019 Sunrise, FL 37031         N8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 338 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4096     #14-20                    3/25/2019 Sunrise, FL 37032         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4292     #21-22                    3/25/2019 Sunrise, FL 37033         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3981     #23-27                    3/25/2019 Sunrise, FL 37034         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3490     #28                       3/26/2019 Sunrise, FL 37035         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4738     #29-30                    3/26/2019 Sunrise, FL 37036         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4117     #31-32                    3/26/2019 Sunrise, FL 37037         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4717     #33-34                    3/26/2019 Sunrise, FL 37038         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4475     #35                       3/26/2019 Sunrise, FL 37039         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3606     #36-37                    3/26/2019 Sunrise, FL 37040         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4727     #38-41                    3/26/2019 Sunrise, FL 37041         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4728     #42-44                    3/26/2019 Sunrise, FL 37042         N8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 339 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4141     #45-46                    3/26/2019 Sunrise, FL 37043         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4366     #47-50                    3/26/2019 Sunrise, FL 37044         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3957     #51-52                    3/26/2019 Sunrise, FL 37045         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3693     #53-57                    3/27/2019 Sunrise, FL 37046         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1132     #58-61                    3/27/2019 Sunrise, FL 37047         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4470     #62-67                    3/27/2019 Sunrise, FL 37048         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4743     #68-70                    3/27/2019 Sunrise, FL 37049         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4746     #71-73                    3/27/2019 Sunrise, FL 37050         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4735     #74-75                    3/27/2019 Sunrise, FL 37051         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4737     #76                       3/27/2019 Sunrise, FL 37052         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1456     #77-86                    3/28/2019 Sunrise, FL 37053         N8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 340 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2671     #87-96                    3/28/2019 Sunrise, FL 37054         N8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3724     #97-5                     3/28/2019 Sunrise, FL 37055         N8/N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3419     #6-11                     3/28/2019 Sunrise, FL 37056         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4736     #12-13                    3/28/2019 Sunrise, FL 37057         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4732     #14                       3/28/2019 Sunrise, FL 37058         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4748     #15                       3/28/2019 Sunrise, FL 37059         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2620     #16-17                    3/28/2019 Sunrise, FL 37060         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4752     #18                       3/28/2019 Sunrise, FL 37061         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4742     #19                       3/28/2019 Sunrise, FL 37062         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4718     #20-21                    3/28/2019 Sunrise, FL 37063         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4730     #22-25                    3/29/2019 Sunrise, FL 37064         N9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 341 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4741     #26-27                    3/29/2019 Sunrise, FL 37065         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4747     #28-30                    3/29/2019 Sunrise, FL 37066         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4751     #31-33                    3/29/2019 Sunrise, FL 37067         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4755     #34-35                    3/29/2019 Sunrise, FL 37068         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4756     #36-39                    3/29/2019 Sunrise, FL 37069         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4734     #40                       3/30/2019 Sunrise, FL 37070         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4745     #41-43                    3/30/2019 Sunrise, FL 37071         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4749     #44-47                    3/30/2019 Sunrise, FL 37072         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4754     #48-49                    3/30/2019 Sunrise, FL 37073         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4733     #50-58                    3/31/2019 Sunrise, FL 37074         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4759     #59-64                    3/31/2019 Sunrise, FL 37075         N9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 342 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4740     #65-68                    3/31/2019 Sunrise, FL 37076         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4733     #69-76                    3/31/2019 Sunrise, FL 37077         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4758     #77-78                     4/2/2019 Sunrise, FL 37078         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4761     #79-85                     4/2/2019 Sunrise, FL 37079         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4739     #86-87                     4/2/2019 Sunrise, FL 37080         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4753     #88-92                     4/2/2019 Sunrise, FL 37081         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4757     #93-95                     4/2/2019 Sunrise, FL 37082         N9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4760     #96-5                      4/3/2019 Sunrise, FL 37083         N9/O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4778     #7-8                       4/3/2019 Sunrise, FL 37084         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4768     #9-15                      4/3/2019 Sunrise, FL 37085         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4729     #16-18                     4/3/2019 Sunrise, FL 37086         O1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 343 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4763     #19-24                     4/3/2019 Sunrise, FL 37087         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4774     #25-26                     4/3/2019 Sunrise, FL 37088         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4767     #27-33                     4/4/2019 Sunrise, FL 37089         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4765     #34-36                     4/4/2019 Sunrise, FL 37090         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4771     #37-39                     4/4/2019 Sunrise, FL 37091         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4762     #41-45                     4/5/2019 Sunrise, FL 37092         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4772     #46-47                     4/5/2019 Sunrise, FL 37093         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4775     #48-51                     4/5/2019 Sunrise, FL 37094         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4781     #52-53                     4/5/2019 Sunrise, FL 37095         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4783     #54                        4/5/2019 Sunrise, FL 37096         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4787     #55-56                     4/5/2019 Sunrise, FL 37097         O1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 344 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4789     #57-61                     4/5/2019 Sunrise, FL 37098         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4792     #62-66                     4/5/2019 Sunrise, FL 37099         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4796     #67-68                     4/5/2019 Sunrise, FL 37100         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4776     #69                        4/6/2019 Sunrise, FL 37101         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4784     #70-71                     4/6/2019 Sunrise, FL 37102         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4773     #72                        4/6/2019 Sunrise, FL 37103         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4780     #73-74                     4/8/2019 Sunrise, FL 37104         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4769     #75-78                     4/8/2019 Sunrise, FL 37105         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4770     #79-82                     4/8/2019 Sunrise, FL 37106         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4797     #83-84                     4/8/2019 Sunrise, FL 37107         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4786     #85-86                     4/8/2019 Sunrise, FL 37108         O1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 345 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4793     #87-88                     4/8/2019 Sunrise, FL 37109         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4337     #89-91                     4/8/2019 Sunrise, FL 37110         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2234     #92                        4/8/2019 Sunrise, FL 37111         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3414     #93                        4/8/2019 Sunrise, FL 37112         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4390     #94-95                     4/8/2019 Sunrise, FL 37113         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4764     #96-99                     4/8/2019 Sunrise, FL 37114         O1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4791     #100-1                     4/8/2019 Sunrise, FL 37115         O1/O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4032     #2-4                       4/9/2019 Sunrise, FL 37116         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4766     #5-8                       4/9/2019 Sunrise, FL 37117         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4779     #9-10                      4/9/2019 Sunrise, FL 37118         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4782     #11-13                     4/9/2019 Sunrise, FL 37119         O2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 346 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4794     #14-16                     4/9/2019 Sunrise, FL 37120         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4790     #17-19                     4/9/2019 Sunrise, FL 37121         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1448     #20-26                    4/10/2019 Sunrise, FL 37122         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2903     #27-30                    4/10/2019 Sunrise, FL 37123         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4805     #31-34                    4/10/2019 Sunrise, FL 37124         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4811     #35-38                    4/10/2019 Sunrise, FL 37125         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4799     #39-40                    4/10/2019 Sunrise, FL 37126         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4807     #41-43                    4/10/2019 Sunrise, FL 37127         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4798     #42-46                    4/10/2019 Sunrise, FL 37128         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4813     #47                       4/10/2019 Sunrise, FL 37129         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4804     #48-55                    4/10/2019 Sunrise, FL 37130         O2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 347 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4800     #56                       4/13/2019 Sunrise, FL 37131         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4801     #57-59                    4/13/2019 Sunrise, FL 37132         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4802     #60-61                    4/13/2019 Sunrise, FL 37133         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4803     #62                       4/13/2019 Sunrise, FL 37134         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4806     #63                       4/13/2019 Sunrise, FL 37135         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4809     #64-69                    4/13/2019 Sunrise, FL 37136         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4810     #70                       4/13/2019 Sunrise, FL 37137         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4812     #71-73                    4/13/2019 Sunrise, FL 37138         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4814     #74-75                    4/13/2019 Sunrise, FL 37139         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4815     #76-79                    4/13/2019 Sunrise, FL 37140         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4820     #80-81                    4/13/2019 Sunrise, FL 37141         O2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 348 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4821     #82-84                    4/13/2019 Sunrise, FL 37142         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4822     #85-86                    4/13/2019 Sunrise, FL 37143         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4825     #87-88                    4/13/2019 Sunrise, FL 37144         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4826     #89-91                    4/13/2019 Sunrise, FL 37145         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4827     #92-94                    4/13/2019 Sunrise, FL 37146         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4831     #95-99                    4/13/2019 Sunrise, FL 37147         O2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3484     #100-1                    4/13/2019 Sunrise, FL 37148         O2/O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2208     #2-3                      4/13/2019 Sunrise, FL 37149         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3345     #4-5                      4/13/2019 Sunrise, FL 37150         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2516     #6-18                     4/14/2019 Sunrise, FL 37151         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4320     #19-25                    4/14/2019 Sunrise, FL 37152         O3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 349 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4824     #26-28                    4/14/2019 Sunrise, FL 37153         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4834     #29-31                    4/14/2019 Sunrise, FL 37154         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4828     #32                       4/14/2019 Sunrise, FL 37155         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4237     #33-34                    4/14/2019 Sunrise, FL 37156         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4816     #35-42                    4/14/2019 Sunrise, FL 37157         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2516     #43-44                    4/15/2019 Sunrise, FL 37158         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4829     #45-53                    4/15/2019 Sunrise, FL 37159         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4819     #54-57                    4/16/2019 Sunrise, FL 37160         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4830     #58-59                    4/16/2019 Sunrise, FL 37161         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4832     #60-66                    4/16/2019 Sunrise, FL 37162         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4833     #67-68                    4/16/2019 Sunrise, FL 37163         O3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 350 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4835     #69-70                    4/16/2019 Sunrise, FL 37164         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1441     #71-77                    4/16/2019 Sunrise, FL 37165         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2127     #78-80                    4/16/2019 Sunrise, FL 37166         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4808     #81-87                    4/17/2019 Sunrise, FL 37167         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4817     #88-93                    4/17/2019 Sunrise, FL 37168         O3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4818     #94-4                     4/17/2019 Sunrise, FL 37169         O3/O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4823     #5-14                     4/17/2019 Sunrise, FL 37170         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4847     #15-25                    4/17/2019 Sunrise, FL 37171         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4843     #26                       4/17/2019 Sunrise, FL 37172         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4848     #27-28                    4/17/2019 Sunrise, FL 37173         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4840     #29-32                    4/18/2019 Sunrise, FL 37174         O4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 351 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4838     #33-39                    4/19/2019 Sunrise, FL 37175         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4839     #40-41                    4/19/2019 Sunrise, FL 37176         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4841     #42-46                    4/19/2019 Sunrise, FL 37177         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4842     #47-53                    4/19/2019 Sunrise, FL 37178         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4844     #54-56                    4/19/2019 Sunrise, FL 37179         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4845     #57-58                    4/19/2019 Sunrise, FL 37180         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4849     #59-63                    4/19/2019 Sunrise, FL 37181         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4851     #64-65                    4/19/2019 Sunrise, FL 37182         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4852     #66-69                    4/19/2019 Sunrise, FL 37183         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4854     #70                       4/19/2019 Sunrise, FL 37184         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4853     #71-73                    4/20/2019 Sunrise, FL 37185         O4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 352 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4846     #74-78                    4/20/2019 Sunrise, FL 37186         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4856     #79-82                    4/22/2019 Sunrise, FL 37187         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4858     #83-88                    4/22/2019 Sunrise, FL 37188         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4850     #89-90                    4/22/2019 Sunrise, FL 37189         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4863     #91-92                    4/22/2019 Sunrise, FL 37190         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4857     #93-95                    4/23/2019 Sunrise, FL 37191         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4859     #96-100                   4/23/2019 Sunrise, FL 37192         O4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4855     #1-2                      4/23/2019 Sunrise, FL 37193         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4864     #3-4                      4/23/2019 Sunrise, FL 37194         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4867     #5-6                      4/25/2019 Sunrise, FL 37195         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4868     #7-8                      4/25/2019 Sunrise, FL 37196         O5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 353 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4862     #9-13                     4/25/2019 Sunrise, FL 37197         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4871     #14-16                    4/25/2019 Sunrise, FL 37198         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4875     #17-18                    4/25/2019 Sunrise, FL 37199         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4870     #19-20                    4/26/2019 Sunrise, FL 37200         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4869     #21-21                    4/26/2019 Sunrise, FL 37201         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4876     #22-23                    4/26/2019 Sunrise, FL 37202         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4837     #24-27                    4/26/2019 Sunrise, FL 37203         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4861     #28-30                    4/27/2019 Sunrise, FL 37204         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3867     #31                       4/27/2019 Sunrise, FL 37205         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2311     #32                       4/21/2019 Sunrise, FL 37206         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4880     #33-34                    4/27/2019 Sunrise, FL 37207         O5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 354 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4881     #35-39                    4/27/2019 Sunrise, FL 37208         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4866     #40-41                    4/27/2019 Sunrise, FL 37209         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4873     #42-45                    4/27/2019 Sunrise, FL 37210         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4878     #46-47                    4/27/2019 Sunrise, FL 37211         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4887     #48-61                    4/28/2019 Sunrise, FL 37212         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4885     #62-66                    4/28/2019 Sunrise, FL 37213         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4886     #67-69                    4/28/2019 Sunrise, FL 37214         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4884     #70-74                    4/28/2019 Sunrise, FL 37215         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4865     #75-84                    4/29/2019 Sunrise, FL 37216         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4872     #85-87                    4/29/2019 Sunrise, FL 37217         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4882     #88-92                    4/29/2019 Sunrise, FL 37218         O5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 355 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4888     #93-96                    4/29/2019 Sunrise, FL 37219         O5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4860     #97-1                     4/29/2019 Sunrise, FL 37220         O5/O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4874     #2-3                      4/30/2019 Sunrise, FL 37221         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4877     #4                        4/30/2019 Sunrise, FL 37222         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4883     #5-6                      4/30/2019 Sunrise, FL 37223         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4890     #7-8                      4/30/2019 Sunrise, FL 37224         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4892     #9-12                     4/30/2019 Sunrise, FL 37225         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4891     #13-16                     5/1/2019 Sunrise, FL 37226         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4895     #17-19                     5/1/2019 Sunrise, FL 37227         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4901     #20-21                     5/2/2019 Sunrise, FL 37228         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4902     #22                        5/2/2019 Sunrise, FL 37229         O6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 356 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4894     #23-26                     5/2/2019 Sunrise, FL 37230         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4900     #27-30                     5/2/2019 Sunrise, FL 37231         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4889     #31-34                     5/2/2019 Sunrise, FL 37232         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4905     #35-44                     5/2/2019 Sunrise, FL 37233         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4879     #45-63                     5/3/2019 Sunrise, FL 37234         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4896     #64-65                     5/3/2019 Sunrise, FL 37235         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4897     #66-69                     5/3/2019 Sunrise, FL 37236         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4908     #70-78                     5/3/2019 Sunrise, FL 37237         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4911     #79-82                     5/4/2019 Sunrise, FL 37238         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4898     #83-84                     5/5/2019 Sunrise, FL 37239         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4903     #85-87                     5/7/2019 Sunrise, FL 37240         O6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 357 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4904     #88-89                     5/7/2019 Sunrise, FL 37241         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4906     #90-95                     5/7/2019 Sunrise, FL 37242         O6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4912     #96-9                      5/7/2019 Sunrise, FL 37243         O6/O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4914     #8-20                      5/7/2019 Sunrise, FL 37244         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4917     #21-42                     5/7/2019 Sunrise, FL 37245         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4907     #43-45                     5/8/2019 Sunrise, FL 37246         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4909     #46                        5/8/2019 Sunrise, FL 37247         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4910     #47-56                     5/8/2019 Sunrise, FL 37248         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4913     #57-58                     5/8/2019 Sunrise, FL 37249         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4918     #59-70                     5/8/2019 Sunrise, FL 37250         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4893     #71-85                     5/8/2019 Sunrise, FL 37251         O7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 358 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4899     #86-89                     5/8/2019 Sunrise, FL 37252         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4915     #90-95                     5/8/2019 Sunrise, FL 37253         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4920     #96-98                     5/8/2019 Sunrise, FL 37254         O7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4916     #99-3                      5/8/2019 Sunrise, FL 37255         O7/O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4921     #4-8                       5/8/2019 Sunrise, FL 37256         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4924     #9-12                      5/8/2019 Sunrise, FL 37257         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4926     #13                        5/9/2019 Sunrise, FL 37258         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4930     #14-18                     5/9/2019 Sunrise, FL 37259         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1690     #19-23                     5/9/2019 Sunrise, FL 37260         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4422     #24                       5/10/2019 Sunrise, FL 37261         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3550     #25-26                    5/10/2019 Sunrise, FL 37262         O8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 359 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3574     #27-43                    5/10/2019 Sunrise, FL 37263         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4509     #44-64                    5/10/2019 Sunrise, FL 37264         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4922     #65-68                    5/10/2019 Sunrise, FL 37265         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4928     #69-71                    5/10/2019 Sunrise, FL 37266         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4929     #72-74                    5/10/2019 Sunrise, FL 37267         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4939     #75-78                    5/10/2019 Sunrise, FL 37268         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2560     #79                       5/11/2019 Sunrise, FL 37269         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4474     #80-87                    5/11/2019 Sunrise, FL 37270         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4923     #88-91                    5/11/2019 Sunrise, FL 37271         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4925     #92-94                    5/11/2019 Sunrise, FL 37272         O8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4927     #95-96                    5/11/2019 Sunrise, FL 37273         O8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 360 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4936     #97-2                     5/11/2019 Sunrise, FL 37274         O8/O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4294     #3-5                      5/12/2019 Sunrise, FL 37275         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3794     #6-11                     5/12/2019 Sunrise, FL 37276         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4919     #12-16                    5/12/2019 Sunrise, FL 37277         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3812     #17-24                    5/12/2019 Sunrise, FL 37278         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4274     #25-29                    5/12/2019 Sunrise, FL 37279         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3302     #30-33                    5/12/2019 Sunrise, FL 37280         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3857     #34-39                    5/13/2019 Sunrise, FL 37281         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4273     #40-45                    5/13/2019 Sunrise, FL 37282         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4938     #46                       5/14/2019 Sunrise, FL 37283         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4941     #47-55                    5/14/2019 Sunrise, FL 37284         O9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 361 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3013     #56                       5/14/2019 Sunrise, FL 37285         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4933     #57-58                    5/14/2019 Sunrise, FL 37286         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4940     #59-63                    5/14/2019 Sunrise, FL 37287         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4937     #64-67                    5/14/2019 Sunrise, FL 37288         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4934     #68-71                    5/14/2019 Sunrise, FL 37289         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4942     #72-95                    5/16/2019 Sunrise, FL 37290         O9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4951     #96-2                     5/16/2019 Sunrise, FL 37291         O9/P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4945     #3-5                      5/16/2019 Sunrise, FL 37292         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4948     #6-16                     5/16/2019 Sunrise, FL 37293         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4943     #17-29                    5/16/2019 Sunrise, FL 37294         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1690     #30                       5/16/2019 Sunrise, FL 37295         P1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 362 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4953     #31-34                    5/16/2019 Sunrise, FL 37296         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4944     #35-37                    5/16/2019 Sunrise, FL 37297         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4946     #38                       5/16/2019 Sunrise, FL 37298         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4952     #39-41                    5/16/2019 Sunrise, FL 37299         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3001     #42-43                    5/17/2019 Sunrise, FL 37300         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3019     #44-50                    5/17/2019 Sunrise, FL 37301         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3653     #51                       5/17/2019 Sunrise, FL 37302         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4604     #52-57                    5/17/2019 Sunrise, FL 37303         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4932     #58-70                    5/17/2019 Sunrise, FL 37304         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4947     #71                       5/17/2019 Sunrise, FL 37305         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4950     #72                       5/17/2019 Sunrise, FL 37306         P1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 363 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2840     #73                       5/18/2019 Sunrise, FL 37307         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4956     #74                       5/18/2019 Sunrise, FL 37308         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3941     #75-81                    5/18/2019 Sunrise, FL 37309         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4962     #82-84                    5/18/2019 Sunrise, FL 37310         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4961     #85-91                    5/18/2019 Sunrise, FL 37311         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4960     #92-93                    5/18/2019 Sunrise, FL 37312         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4957     #94-95                    5/18/2019 Sunrise, FL 37313         P1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4935     #96-3                     5/18/2019 Sunrise, FL 37314         P1/P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3978     #4-10                     5/19/2019 Sunrise, FL 37315         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4433     #11                       5/19/2019 Sunrise, FL 37316         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4263     #12-17                    5/19/2019 Sunrise, FL 37317         P2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 364 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4116     #18-19                    5/20/2019 Sunrise, FL 37318         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4249     #20-24                    5/20/2019 Sunrise, FL 37319         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4785     #25-27                    5/20/2019 Sunrise, FL 37320         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3107     #28-32                    5/20/2019 Sunrise, FL 37321         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4388     #33-37                    5/20/2019 Sunrise, FL 37322         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2649     #38                       5/20/2019 Sunrise, FL 37323         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2967     #39                       5/20/2019 Sunrise, FL 37324         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4959     #40-41                    5/20/2019 Sunrise, FL 37325         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1520     #42-45                    5/20/2019 Sunrise, FL 37326         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4638     #46-48                    5/20/2019 Sunrise, FL 37327         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4963     #49-52                    5/20/2019 Sunrise, FL 37328         P2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 365 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4432     #53-54                    5/20/2019 Sunrise, FL 37329         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4954     #55-61                    5/20/2019 Sunrise, FL 37330         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4289     #62                       5/20/2019 Sunrise, FL 37331         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3296     #63-65                    5/20/2019 Sunrise, FL 37332         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4744     #66                       5/20/2019 Sunrise, FL 37333         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4964     #67-69                    5/20/2019 Sunrise, FL 37334         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3511     #70-72                    5/20/2019 Sunrise, FL 37335         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4916     #73-75                    5/20/2019 Sunrise, FL 37336         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4411     #76-85                    5/21/2019 Sunrise, FL 37337         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4949     86-90                     5/21/2019 Sunrise, FL 37338         P2

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3038     #91-96                    5/21/2019 Sunrise, FL 37339         P2
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 366 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3203     #97-2                     5/21/2019 Sunrise, FL 37340         P2/P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4521     #3                        5/21/2019 Sunrise, FL 37341         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4965     #4-6                      5/21/2019 Sunrise, FL 37342         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3567     #7                        5/21/2019 Sunrise, FL 37343         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3103     #8-10                     5/21/2019 Sunrise, FL 37344         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4659     #11-14                    5/21/2019 Sunrise, FL 37345         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4970     #15-18                    5/21/2019 Sunrise, FL 37346         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4958     #19-34                    5/22/2019 Sunrise, FL 37347         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3442     #35                       5/22/2019 Sunrise, FL 37348         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4977     #36-40                    5/22/2019 Sunrise, FL 37349         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4971     #41-47                    5/23/2019 Sunrise, FL 37350         P3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 367 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4972     #48-54                    5/23/2019 Sunrise, FL 37351         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4969     #55-58                    5/23/2019 Sunrise, FL 37352         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4976     #59-64                    5/23/2019 Sunrise, FL 37353         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4966     #65                       5/23/2019 Sunrise, FL 37354         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4967     #66-70                    5/23/2019 Sunrise, FL 37355         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4982     #71-72                    5/23/2019 Sunrise, FL 37356         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4981     #73                       5/24/2019 Sunrise, FL 37357         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4819     #74                       5/24/2019 Sunrise, FL 37358         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4980     #75-83                    5/24/2019 Sunrise, FL 37359         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4985     #84                       5/25/2019 Sunrise, FL 37360         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4968     #85                       5/25/2019 Sunrise, FL 37361         P3
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 368 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3597     #86-90                    5/26/2019 Sunrise, FL 37362         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4983     #91-96                    5/26/2019 Sunrise, FL 37363         P3

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4975     #97-1                     5/26/2019 Sunrise, FL 37364         P3/P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2318     #2-3                      5/28/2019 Sunrise, FL 37365         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2327     #4-7                      5/28/2019 Sunrise, FL 37366         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3355     #8-10                     5/28/2019 Sunrise, FL 37367         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3665     #11                       5/28/2019 Sunrise, FL 37368         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4150     #12                       5/28/2019 Sunrise, FL 37369         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4552     #13-15                    5/28/2019 Sunrise, FL 37370         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4630     #16-19                    5/28/2019 Sunrise, FL 37371         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4670     #20-23                    5/28/2019 Sunrise, FL 37372         P4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 369 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4973     #24-31                    5/28/2019 Sunrise, FL 37373         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4974     #32-44                    5/28/2019 Sunrise, FL 37374         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4986     #45-47                    5/28/2019 Sunrise, FL 37375         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4978     #48-52                    5/28/2019 Sunrise, FL 37376         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4979     #53-57                    5/28/2019 Sunrise, FL 37377         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2391     #58-60                    5/29/2019 Sunrise, FL 37378         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2623     #61-63                    5/29/2019 Sunrise, FL 37379         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2915     #64-71                    5/28/2019 Sunrise, FL 37380         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3000     #72                       5/29/2019 Sunrise, FL 37381         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4800     #73-75                    5/29/2019 Sunrise, FL 37382         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4443     #76-83                    5/30/2019 Sunrise, FL 37383         P4
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 370 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4996     #84                       5/30/2019 Sunrise, FL 37384         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4366     #85                       5/30/2019 Sunrise, FL 37385         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2530     #86-92                    5/30/2019 Sunrise, FL 37386         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4991     #93-97                    5/30/2019 Sunrise, FL 37387         P4

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1758     #98-1                     5/31/2019 Sunrise, FL 37388         P4/P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2831     #2-3                      5/31/2019 Sunrise, FL 37389         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3000     #4-9                      5/31/2019 Sunrise, FL 37390         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3092     #10-11                    5/31/2019 Sunrise, FL 37391         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3334     #12-13                    5/31/2019 Sunrise, FL 37392         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4085     #14-19                    5/31/2019 Sunrise, FL 37393         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4987     #20                       5/31/2019 Sunrise, FL 37394         P5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 371 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4990     #21-22                    5/31/2019 Sunrise, FL 37395         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4992     #23-24                    5/31/2019 Sunrise, FL 37396         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4994     #25-28                    5/31/2019 Sunrise, FL 37397         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4995     #29-31                    5/31/2019 Sunrise, FL 37398         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4997     #32-35                    5/31/2019 Sunrise, FL 37399         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5000     #36-38                    5/31/2019 Sunrise, FL 37400         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5001     #39-43                    5/31/2019 Sunrise, FL 37401         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5002     #44-51                    5/31/2019 Sunrise, FL 37402         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5003     #52-55                    5/31/2019 Sunrise, FL 37403         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4654     #56-62                     6/1/2019 Sunrise, FL 37404         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4984     #63-74                     6/1/2019 Sunrise, FL 37405         P5
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 372 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4993     #75-79                     6/2/2019 Sunrise, FL 37406         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4044     #80-81                     6/2/2019 Sunrise, FL 37407         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4405     #82-92                     6/3/2019 Sunrise, FL 37408         P5

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4998     #93-1                      6/3/2019 Sunrise, FL 37409         P5/P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4777     #2-8                       6/3/2019 Sunrise, FL 37410         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5005     #9-15                      6/3/2019 Sunrise, FL 37411         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5006     #16-20                     6/4/2019 Sunrise, FL 37412         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4989     #21-24                     6/4/2019 Sunrise, FL 37413         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5007     #25-26                     6/4/2019 Sunrise, FL 37414         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4999     #27-28                     6/4/2019 Sunrise, FL 37415         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3407     #29-30                     6/4/2019 Sunrise, FL 37416         P6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 373 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4748     #31-32                     6/4/2019 Sunrise, FL 37417         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4335     #33-34                     6/4/2019 Sunrise, FL 37418         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3808     #35-37                     6/4/2019 Sunrise, FL 37419         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2302     #38-40                     6/4/2019 Sunrise, FL 37420         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5004     #41-42                     6/4/2019 Sunrise, FL 37421         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2422     #43-46                     6/4/2019 Sunrise, FL 37422         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3777     #47-49                     6/4/2019 Sunrise, FL 37423         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1741     #50-53                     6/5/2019 Sunrise, FL 37424         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4081     #54-56                     6/5/2019 Sunrise, FL 37425         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4988     #57-64                     6/5/2019 Sunrise, FL 37426         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3514     #65-66                     6/5/2019 Sunrise, FL 37427         P6
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 374 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5011     #67-69                     6/6/2019 Sunrise, FL 37428         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5010     #70-75                     6/6/2019 Sunrise, FL 37429         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5013     #76-81                     6/6/2019 Sunrise, FL 37430         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4497     #82-89                     6/7/2019 Sunrise, FL 37431         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3301     #90-96                     6/7/2019 Sunrise, FL 37432         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5015     #97-99                     6/7/2019 Sunrise, FL 37433         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5008     #100                       6/7/2019 Sunrise, FL 37434         P6

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5012     #1                         6/7/2019 Sunrise, FL 37435         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3010     #2-5                       6/8/2019 Sunrise, FL 37436         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3075     #6-8                       6/8/2019 Sunrise, FL 37437         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3146     #9                         6/8/2019 Sunrise, FL 37438         P7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 375 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4493     #10-14                     6/8/2019 Sunrise, FL 37439         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4503     #15-20                     6/8/2019 Sunrise, FL 37440         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5009     #21                        6/8/2019 Sunrise, FL 37441         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5019     #22-27                     6/8/2019 Sunrise, FL 37442         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5023     #28-29                     6/8/2019 Sunrise, FL 37443         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3303     #30-32                     6/9/2019 Sunrise, FL 37444         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4363     #33-35                     6/9/2019 Sunrise, FL 37445         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3475     #36-39                     6/9/2019 Sunrise, FL 37446         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5017     #40-50                     6/9/2019 Sunrise, FL 37447         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1920     #51-56                     6/9/2019 Sunrise, FL 37448         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4788     #57-60                     6/9/2019 Sunrise, FL 37449         P7
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 376 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5016     #61-70                     6/9/2019 Sunrise, FL 37450         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4780     #71-74                     6/9/2019 Sunrise, FL 37451         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3148     #75-84                    6/10/2019 Sunrise, FL 37452         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5021     #85-57                    6/10/2019 Sunrise, FL 37453         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4526     #58-96                    6/10/2019 Sunrise, FL 37454         P7

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5018     #97-2                     6/10/2019 Sunrise, FL 37455         P7/P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3281     #3-5                      6/10/2019 Sunrise, FL 37456         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5014     #6-9                      6/11/2019 Sunrise, FL 37457         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4836     #10-14                    6/11/2019 Sunrise, FL 37458         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4272     #15-24                    6/11/2019 Sunrise, FL 37459         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4103     #25-28                    6/11/2019 Sunrise, FL 37460         P8
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 377 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5020     #29-31                    6/11/2019 Sunrise, FL 37461         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1027     #32-33                    6/12/2019 Sunrise, FL 37462         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1246     #34-64                    6/12/2019 Sunrise, FL 37463         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3386     #65-73                    6/12/2019 Sunrise, FL 37464         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4843     #74-85                    6/12/2019 Sunrise, FL 37465         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5026     #86-87                    6/12/2019 Sunrise, FL 37466         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5027     #88-90                    6/13/2019 Sunrise, FL 37467         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3735     #91-97                    6/13/2019 Sunrise, FL 37468         P8

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H2173     #98-8                     6/13/2019 Sunrise, FL 37469         P8/P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4104     #9-14                     6/13/2019 Sunrise, FL 37470         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3420     #15-18                    6/13/2019 Sunrise, FL 37471         P9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 378 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3900     #19-27                    6/14/2019 Sunrise, FL 37472         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3401     #28-31                    6/14/2019 Sunrise, FL 37473         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4187     #32-33                    6/14/2019 Sunrise, FL 37474         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5032     #34-36                    6/14/2019 Sunrise, FL 37475         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5029     #37-41                    6/14/2019 Sunrise, FL 37476         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5028     #42-47                    6/14/2019 Sunrise, FL 37477         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5022     #48-50                    6/15/2019 Sunrise, FL 37478         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5030     #51-54                    6/17/2019 Sunrise, FL 37479         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5034     #55-56                    6/18/2019 Sunrise, FL 37480         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5025     #57-66                    6/18/2019 Sunrise, FL 37481         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5024     #67-69                    6/18/2019 Sunrise, FL 37482         P9
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 379 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5033     #70-72                    6/18/2019 Sunrise, FL 37483         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3922     #73-77                    6/18/2019 Sunrise, FL 37484         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H5031     #78-80                    6/18/2019 Sunrise, FL 37485         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H3398     #81-84                    6/19/2019 Sunrise, FL 37486         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4573     #85-87                    6/19/2019 Sunrise, FL 37487         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4490     #88-94                       19-Jun Sunrise, FL 37488         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4795     #95-98                    6/21/2019 Sunrise, FL 37489         P9

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4049     #99-1                     6/21/2019 Sunrise, FL 37490         P9/Q1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4877     #2-5                      6/22/2019 Sunrise, FL 37491         Q1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4496     #6-10                     6/23/2019 Sunrise, FL 37492         Q1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4130     #11-14                    6/24/2019 Sunrise, FL 37493         Q1
 Case 0:18-cv-61047-UU Document 257-1 Entered on FLSD Docket 08/19/2019 Page 380 of
                                       380


                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H1504     #15                       6/24/2019 Sunrise, FL 37494         Q1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4050     #16-21                    6/25/2019 Sunrise, FL 37495         Q1

                                              US Stem Cell, Inc., 13794
                                              NW 4th St., Suite 212,
H4014     #22-25                    6/27/2019 Sunrise, FL 37496         Q1
